Exhibit 10.1

Execution Version

(Closing Date CAGR)

CREDIT AGREEMENT

Dated as of March 24, 2015

among

C&J ENERGY SERVICES LTD.,

as Parent,

CJ LUX HOLDINGS S.À R.L.,

as Luxembourg Borrower,

CJ HOLDING CO.,

as U.S. Borrower,

and

BANK OF AMERICA, N.A.,

as Administrative Agent,

Swing Line Lender and an

L/C Issuer,

Citibank, N.A.,

as Syndication Agent,

Citibank, N.A.,

as Documentation Agent,

and

The Other Lenders Party Hereto

 

 

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page  

Article I. DEFINITIONS AND ACCOUNTING TERMS

  1   

1.01

Defined Terms

  1   

1.02

Other Interpretive Provisions

  53   

1.03

Accounting Terms

  55   

1.04

Rounding

  55   

1.05

Times of Day

  55   

1.06

Letter of Credit Amounts

  56   

1.07

Currency Equivalents Generally

  56   

1.08

Additional Alternative Currencies

  56   

1.09

Change of Currency

  57    Article II. THE COMMITMENTS AND CREDIT EXTENSIONS   58   

2.01

The Loans

  58   

2.02

Borrowings, Conversions and Continuations of Loans

  59   

2.03

Letters of Credit

  61   

2.04

Swing Line Loans

  72   

2.05

Prepayments

  75   

2.06

Termination or Reduction of Commitments

  81   

2.07

Repayment of Loans

  81   

2.08

Interest

  82   

2.09

Fees

  83   

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

  84   

2.11

Evidence of Debt

  85   

2.12

Payments Generally; Administrative Agent’s Clawback

  86   

2.13

Sharing of Payments by Lenders

  88   

2.14

Increase in Commitments

  89   

2.15

Cash Collateral

  91   

2.16

Defaulting Lenders

  92   

2.17

Refinancing Amendments

  94   

2.18

Extension of Loans and Commitments

  95   

2.19

Designated Lenders

  97    Article III. TAXES, YIELD PROTECTION AND ILLEGALITY   98   

3.01

Taxes

  98   

3.02

Illegality

  103   

3.03

Inability to Determine Rates

  104   

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

  105   

3.05

Compensation for Losses

  106   

3.06

Mitigation Obligations; Replacement of Lenders

  107   

3.07

Survival

  108   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    Page   Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   108   

4.01

Conditions of Initial Credit Extension

  108   

4.02

Conditions to Subsequent Credit Extensions

  114    Article V. REPRESENTATIONS AND WARRANTIES   115   

5.01

Existence, Qualification and Power

  115   

5.02

Authorization; No Contravention

  115   

5.03

Governmental Authorization; Other Consents

  115   

5.04

Binding Effect

  116   

5.05

Financial Statements; No Material Adverse Effect

  116   

5.06

Litigation

  117   

5.07

No Default

  117   

5.08

Ownership of Property; Liens; Investments

  117   

5.09

Environmental Compliance

  118   

5.10

Insurance

  119   

5.11

Taxes

  119   

5.12

ERISA Compliance

  119   

5.13

Subsidiaries; Equity Interests; Loan Parties

  120   

5.14

Margin Regulations; Investment Company Act

  121   

5.15

Disclosure

  121   

5.16

Compliance with Laws

  121   

5.17

Intellectual Property; Licenses, Etc.

  121   

5.18

Solvency

  122   

5.19

Casualty, Etc.

  122   

5.20

Labor Matters

  122   

5.21

Collateral Documents

  122   

5.22

Sanctions; Anti-Corruption Laws

  122   

5.23

Foreign Loan Parties

  122   

5.24

Use of Proceeds

  123   

5.25

Centre of Main Interests and Establishment

  123    Article VI. AFFIRMATIVE COVENANTS   123   

6.01

Financial Statements

  124   

6.02

Certificates; Other Information

  125   

6.03

Notices

  127   

6.04

Payment of Obligations

  128   

6.05

Preservation of Existence, Etc.

  128   

6.06

Maintenance of Properties

  128   

6.07

Maintenance of Insurance

  128   

6.08

Compliance with Laws

  128   

6.09

Books and Records

  129   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    Page  

6.10

Inspection Rights

  129   

6.11

Use of Proceeds

  129   

6.12

Covenant to Guarantee Obligations and Give Security

  129   

6.13

Compliance with Environmental Laws

  135   

6.14

Further Assurances

  135   

6.15

Material Contracts

  135   

6.16

Anti-Corruption Laws

  136   

6.17

Designation of Unrestricted Subsidiaries

  136   

6.18

Information Regarding Collateral

  137   

6.19

Conduct of Business

  138   

6.20

Post-Closing Obligations

  138    Article VII. NEGATIVE COVENANTS   138   

7.01

Liens

  138   

7.02

Indebtedness

  140   

7.03

Investments

  143   

7.04

Fundamental Changes

  146   

7.05

Dispositions

  146   

7.06

Restricted Payments

  148   

7.07

Change in Nature of Business

  149   

7.08

Transactions with Affiliates

  149   

7.09

Burdensome Agreements

  149   

7.10

Use of Proceeds

  150   

7.11

Financial Covenants

  150   

7.12

Amendments of Organization Documents

  150   

7.13

Accounting Changes

  151   

7.14

Prepayments, Etc. of Indebtedness

  151   

7.15

Amendment, Etc. of Indebtedness

  151   

7.16

Sanctions

  151   

7.17

Anti-Corruption Laws

  151    Article VIII. EVENTS OF DEFAULT AND REMEDIES   151   

8.01

Events of Default

  151   

8.02

Remedies upon Event of Default

  154   

8.03

Application of Funds

  155    Article IX. ADMINISTRATIVE AGENT   156   

9.01

Appointment and Authority

  156   

9.02

Rights as a Lender

  156   

9.03

Exculpatory Provisions

  157   

9.04

Reliance by Administrative Agent

  158   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    Page  

9.05

Delegation of Duties

  158   

9.06

Resignation of Administrative Agent

  159   

9.07

Non-Reliance on Administrative Agent and Other Lenders

  160   

9.08

No Other Duties, Etc.

  160   

9.09

Administrative Agent May File Proofs of Claim

  160   

9.10

Collateral and Guaranty Matters

  162   

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

  163    Article X. MISCELLANEOUS   164   

10.01

Amendments, Etc.

  164   

10.02

Notices; Effectiveness; Electronic Communications

  167   

10.03

No Waiver; Cumulative Remedies; Enforcement

  169   

10.04

Expenses; Indemnity; Damage Waiver

  170   

10.05

Payments Set Aside

  172   

10.06

Successors and Assigns

  173   

10.07

Treatment of Certain Information; Confidentiality

  179   

10.08

Right of Setoff

  181   

10.09

Interest Rate Limitation

  181   

10.10

Counterparts; Integration; Effectiveness

  182   

10.11

Survival of Representations and Warranties

  182   

10.12

Severability

  182   

10.13

Replacement of Lenders

  183   

10.14

Governing Law; Jurisdiction; Etc.

  183   

10.15

Waiver of Jury Trial

  184   

10.16

No Advisory or Fiduciary Responsibility

  185   

10.17

Electronic Execution of Assignments and Certain Other Documents

  185   

10.18

USA PATRIOT Act

  186   

10.19

ENTIRE AGREEMENT

  186   

10.20

Judgment Currency

  186   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01(a) Commitments and Applicable Percentages 1.01(b) Existing Letters of
Credit 1.01(c) Mortgaged Properties 1.01(d) Mortgaged Property Support Documents
1.01(e) Excluded Subsidiaries 5.06 Litigation 5.13 Subsidiaries and Other Equity
Investments; Loan Parties 6.12 Guarantors 6.20 Post-Closing Obligations 7.01
Existing Liens 7.02 Existing Indebtedness 7.03 Investments 7.09 Burdensome
Agreements 10.02 Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

A-1 Form of Term Loan Notice A-2 Form of Revolving Loan Notice B Form of Swing
Line Loan Notice C-1 Form of Term Note (Tranche B-1) C-2 Form of Term Note
(Tranche B-2) C-3 Form of Revolving Note D Form of Compliance Certificate E-1
Form of Assignment and Assumption E-2 Form of Administrative Questionnaire F-1
Form of U.S. Tax Compliance Certificate F-2 Form of U.S. Tax Compliance
Certificate F-3 Form of U.S. Tax Compliance Certificate F-4 Form of U.S. Tax
Compliance Certificate G Form of Solvency Certificate H [Reserved] I [Reserved]
J [Reserved] K Auction Procedures L Form of Secured Party Designation Notice M
Form of Notice of Loan Prepayment N Form of Letter of Credit Report O Form of
Notice of Additional L/C Issuer P Foreign Security Principles



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of March 24, 2015, among C&J ENERGY
SERVICES LTD., a Bermuda exempted company (the “Parent”), CJ LUX HOLDINGS S.À
R.L., a Luxembourg private limited liability company (société à responsabilité
limitée), having its registered office at 15, rue Edward Steichen, L-2540
Luxembourg, having a share capital of $2,000,000 and registered with the
Luxembourg Register of Commerce and Companies under number B190.857 (the
“Luxembourg Borrower”), and CJ HOLDING CO., a Delaware corporation (the “U.S.
Borrower” and, together with Parent and the Luxembourg Borrower, the “Borrowers”
and each, a “Borrower”), each Lender (as defined herein), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrowers have requested that the Lenders provide a multicurrency revolving
credit facility, a Dollar Initial Tranche B-1 Term Loan facility and a Dollar
Initial Tranche B-2 Term Loan facility and that the L/C Issuers issue
multicurrency letters of credit, and the Lenders have indicated their
willingness to lend and the L/C Issuers have indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) paid by or on behalf of the Parent and its Subsidiaries
for such Acquisition.

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Refinancing Term
Loans or Other Revolving Credit Commitments pursuant to a Refinancing Amendment
in accordance with Section 2.17; provided that each Additional Refinancing
Lender shall be subject to the approval of the Administrative Agent, such



--------------------------------------------------------------------------------

approval not to be unreasonably withheld or delayed, to the extent that any such
consent would be required from the Administrative Agent under
Section 10.06(b)(iii)(B) for an assignment of Loans to such Additional
Refinancing Lender and in the case of Other Revolving Credit Commitments with
respect to the Revolving Facility, the Swing Line Lender and L/C Issuer, solely
to the extent such consent would be required for any assignment to such Lender.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or Affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Advance Funding Arrangements” means any arrangements requested by the Parent
and acceptable to the Administrative Agent in its sole discretion for the
delivery of funds by Lenders to or for the account of the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Borrowers on the Closing Date to fund Loans of such Lenders on such date.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Accrual” has the meaning specified in Section 2.05(b)(vii).

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Lenders. As of the Closing Date, the Aggregate Revolving
Credit Commitments are $600,000,000.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.20.

“AHYDO Catch-Up Mandatory Payments” has the meaning specified in
Section 2.05(b)(vii).

“Alternative Currency” means each of Canadian Dollars and any other currency
(other than Dollars) that is approved in accordance with Section 1.08; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

2



--------------------------------------------------------------------------------

“Applicable Borrower” means, with respect to any Credit Extension, the Borrower
with respect to such Credit Extension.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
and, if applicable and without duplication, the aggregate Term Loans under the
applicable Facility or Facilities represented by such Lender’s Commitments and,
if applicable and without duplication, such Lender’s Term Loans under the
applicable Facility or Facilities at such time. If the Commitment of all of the
Revolving Lenders to make Revolving Credit Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Revolving Credit Commitments most
recently in effect, giving effect to any subsequent assignments. The Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 1.01(a) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) with respect to any Initial Tranche B-1 Term Loans,
a rate per annum equal to (i) 5.50% with respect to Eurocurrency Rate Loans and
(ii) 4.50% with respect to Base Rate Loans, in each case, as may be increased
pursuant to Section 2.14, (b) with respect to any Initial Tranche B-2 Term
Loans, a rate per annum equal to (i) 6.25% with respect to Eurocurrency Rate
Loans and (ii) 5.25% with respect to Base Rate Loans, in each case, as may be
increased pursuant to Section 2.14 and (c) with respect to any Revolving Credit
Loan, the applicable percentage per annum set forth below determined by
reference to the Consolidated Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Rate

 

Pricing Level

  

Consolidated Total

Leverage Ratio

   Eurocurrency
Rate
(Letters of
Credit)     Base Rate     Commitment
Fees  

1

   £ 1.00x      2.00 %      1.00 %      0.375 % 

2

   > 1.00x but £ 2.00x      2.25 %      1.25 %      0.375 % 

3

   > 2.00x but £ 3.00x      2.50 %      1.50 %      0.50 % 

4

   > 3.00x but £ 3.50x      2.75 %      1.75 %      0.50 % 

5

   > 3.50x      3.00 %      2.00 %      0.50 % 

; provided that if the Effective Yield relating to the Initial Tranche B-1 Term
Loans (including through the repayment, prepayment, refinancing, substitution or
replacement of all or a portion thereof through Permitted Pari Passu Secured
Refinancing Debt or any other Indebtedness that is secured on a pari passu basis
with the Initial Tranche B-2 Term Loans or through Extension

 

3



--------------------------------------------------------------------------------

Amendments), such Permitted Pari Passu Secured Refinancing Debt, other
Indebtedness secured on a pari passu basis with the Initial Tranche B-2 Term
Loans or Extended Term Loans (collectively, such Indebtedness “MFN Debt”) is
increased (the “Effective Yield Increase”) for any reason and such Effective
Yield Increase together with all prior Effective Yield Increases and the
effective yield of all fees (amortized over the shorter of (a) the original
stated life of the Initial Tranche B-1 Term Loans and (b) the four years
following the date of the incurrence such the MFN Debt) paid to the Lenders with
respect to such MFN Debt pursuant to Section 2.09(c) (such aggregate amount, the
“Aggregate Effective Yield Increase”) exceeds 50 basis points, the Effective
Yield of the Initial Tranche B-2 Term Loans shall be then increased so, after
giving effect thereof, that the aggregate amount of increases in the Effective
Yield of the Initial Tranche B-2 Term Loans pursuant to this proviso plus the
aggregate effective yield of all fees (amortized over the shorter of (a) the
original stated life of the Initial Tranche B-1 Term Loans and (b) the four
years following the date of the incurrence such MFN Debt) paid to Lenders under
Initial Tranche B-2 Term Loans pursuant to Section 2.09(c) shall equal (x) the
Aggregate Effective Yield Increase minus (y) 50 basis points.

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate for the
Revolving Credit Loans shall be set forth in Level 3 until the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b) for the first full fiscal quarter to occur following
the Closing Date to the Administrative Agent.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Appropriate Lender” means, at any time,

(a) with respect to the Loans of any Class, the Lenders of such Class,

(b) with respect to the Letter of Credit Sublimit,

(i) the L/C Issuers and

(ii) if any Letters of Credit have been issued pursuant to Section 2.03, the
Revolving Lenders and

 

4



--------------------------------------------------------------------------------

(c) with respect to the Swing Line Sublimit,

(i) the Swing Line Lender and

(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Wells Fargo Securities, LLC and J.P. Morgan Securities LLC,
each in its capacity as co-lead arranger and co-book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Audited C&J Financial Statements” means the audited consolidated balance sheet
of C&J and its Subsidiaries as of each of December 31, 2013, 2012 and 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal years of C&J and its Subsidiaries ended
December 31, 2013, 2012 and 2011, respectively, including the notes thereto.

“Audited Financial Statements” means the Audited C&J Financial Statements or the
Audited Red Lion Financial Statements, as the context may require.

“Audited Red Lion Financial Statements” mean the audited consolidated balance
sheet of the Red Lion Business as of each of December 31, 2013, 2012 and 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal years of the Red Lion Business ended
December 31, 2013, 2012 and 2011, respectively, including the notes thereto.

 

5



--------------------------------------------------------------------------------

“Autoborrow Agreement” has the meaning specified in Section 2.04(b)(ii).

“Availability Period” means, with respect to the Revolving Facility, the period
from the Closing Date to the earliest of (a) the Maturity Date for the Revolving
Facility, (b) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate plus 1.00%; provided, if Base Rate
shall be less than zero, such rate shall nevertheless be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Bridge Facility” that certain Credit Agreement, dated as of the date hereof
among U.S. Borrower, Citibank, N.A., as administrative agent and other parties
thereto.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, (b) if
such day relates to any Eurocurrency Rate Loan, means any such day that is also
a London Banking Day or a day on which banks are open for general business in
Luxembourg and (c) if such day relates to any Borrowing denominated in Canadian
Dollars, any day which is a Business Day in clause (a) and which is also a day
which is not a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in Toronto,
Ontario.

“Canadian Dollars” and “CAD” mean the lawful currency of Canada.

“C&J” means C&J Energy Services, Inc., a Delaware corporation.

“C&J Joinder Date” means the earlier to occur of (a) the date that is 45 days
following the Closing Date (or such later date as may be agreed by the
Administrative Agent in its sole discretion) and (b) the date on which C&J or
any of its Restricted Subsidiaries incurs or Guarantees any Indebtedness
described in clause (g), (h), or (r) of Section 7.02 or, to the extent
constituting obligations evidenced by bonds, debentures, notes, loan agreements
or other similar instruments, clause (i) of Section 7.02.

 

6



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer or the Swing Line Lender (as applicable) and the
Appropriate Lenders, as collateral for L/C Obligations, Obligations in respect
of Swing Line Loans, or obligations of Appropriate Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a) U.S. Dollars, Canadian Dollars, Euros, Pound Sterling and other currencies
issued by member countries of the Organization for Economic Cooperation and
Development and held by the Parent or any of its Restricted Subsidiaries in the
ordinary course of business and not for speculation or otherwise as are
reasonably acceptable to the Administrative Agent (including such currencies as
are held as overnight bank deposits and demand deposits with (i) U.S. banks or
(ii) foreign banks having a short term deposit rating of no lower than A2 or P2,
as such rating is set forth from time to time by S&P or Moody’s, respectively,
or the equivalent rating from DBRS in Canada);

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or Canada or, in each case, any agency
or instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America or Canada, as applicable, is pledged in support
thereof;

(c) time deposits (including Eurocurrency time deposits) with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) (A) is a Lender or (B) is organized under the laws of the United States of
America, any state thereof, the District of Columbia or Canada or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States of America, any state thereof, the District of Columbia or
Canada (including a foreign bank which is a subsidiary of a commercial bank or a
holding company of a commercial bank which is organized under such laws) and
(ii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

 

7



--------------------------------------------------------------------------------

(d) repurchase obligations of any Revolving Lender or of any commercial bank
satisfying (at the time of acquisition) the requirements of clause (b) of this
definition, having a term of not more than 90 days, with respect to securities
issued or fully guaranteed or insured by the United States government;

(e) commercial paper issued by (i) any Revolving Lender or any Affiliate of any
Revolving Lender and (ii) any Person organized under the laws of any state of
the United States of America or Canada and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, or the equivalent rating by DBRS in Canada, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (c) of this definition;

(g) Indebtedness or preferred stock issued by Persons with a rating, at the time
of acquisition thereof, of “A” or higher from S&P or “A2” or higher from
Moody’s, or the equivalent rating by DBRS in Canada, with maturities of one year
or less from the date of acquisition;

(h) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory of the United States, or by any foreign government,
the securities of which state, commonwealth, province, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, or the equivalent rating by DBRS in
Canada;

(i) investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
(i) administered by financial institutions that have one of the two highest
ratings obtainable from either Moody’s or S&P, and that have at least 95% of
their assets invested continuously in Investments of the character, quality and
maturity described in clauses (a) through (h) of this definition or (ii)(A)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended, (B) are rated AAA by S&P and Aaa by Moody’s and
(C) have portfolio assets of at least $5,000,000,000; and

(j) in the case of any Foreign Subsidiary, investments of a character, credit
quality and maturity similar to those described in clauses (c) through (g) of
this definition that are customarily used by companies in the jurisdiction of
such Foreign Subsidiary for cash management purposes.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party or a Restricted Subsidiary, is a
Lender or an Affiliate

 

8



--------------------------------------------------------------------------------

of a Lender or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Cash Management Agreement with a Loan Party or any Restricted
Subsidiary, in each case in its capacity as a party to such Cash Management
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender); provided, however, that for any of the foregoing to be
included as a “Secured Cash Management Agreement” on any date of determination
by the Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Holdco” means a Subsidiary of the Parent substantially all of the assets of
which consist, directly or indirectly, of Equity Interests of one or more CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 50% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

9



--------------------------------------------------------------------------------

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the Parent shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Equity Interests of either of the Luxembourg
Borrower or the U.S. Borrower; or

(d) a “change of control” or any comparable term under, and as defined in, any
credit agreement, indenture or other similar agreement governing Indebtedness
permitted under Section 7.02(h) shall have occurred.

“Class” means (a) when used with respect to any Lender, whether such Lender has
a Loan or Commitment with respect to a particular Class of Loans or Commitments,
(b) when used with respect to Commitments, whether such Commitments are Initial
Tranche B-1 Term Commitments, Initial Tranche B-2 Term Commitments, Refinancing
Term Commitments of a given Refinancing Series, Revolving Credit Commitments or
Other Revolving Credit Commitments of a given Refinancing Series or Extended
Revolving Credit Commitments of a given Extension Series and (c) when used with
respect to Loans or a Borrowing, whether such Loans, or the Loans comprising
such Borrowing, are Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term
Loans, Refinancing Term Loans of a given Refinancing Series, Extended Term Loans
of a given Extension Series, Revolving Credit Loans made pursuant to
Section 2.01(b) or Other Revolving Credit Loans of a given Refinancing Series or
Extended Revolving Credit Loans of a given Extension Series. Initial Tranche B-1
Term Commitments, Initial Tranche B-2 Term Commitments, Refinancing Term
Commitments, Revolving Credit Commitments, Other Revolving Credit Commitments or
Extended Revolving Credit Commitments (and, in each case, the Loans made
pursuant to such Commitments) that have different terms or conditions shall be
construed to be in different Classes. Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class. There shall be no more than an aggregate
of two Classes of revolving credit facilities and four Classes of term loan
facilities under this Agreement.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

10



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreement, the Mortgages, any related Mortgaged
Property Support Documents, each of the mortgages, collateral assignments,
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, including such joinders and other
collateral and security documents to be executed by C&J and its Restricted
Subsidiaries in accordance with Section 6.12(g), and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Competitor” means a Person whose primary business is substantially similar to
or in competition with that carried out by the Parent or any of its Restricted
Subsidiaries; provided that the foregoing shall not include (a) commercial or
corporate banks and (b) any funds which principally hold passive investments in
commercial loans or debt securities for investment purposes in the ordinary
course of business.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Commitment” means an Initial Tranche B-1 Term Commitment, an Initial Tranche
B-2 Term Commitment, a Refinancing Term Commitment of a given Refinancing
Series, a Revolving Credit Commitment, an Incremental Commitment, Other
Revolving Credit Commitment of a given Refinancing Series or an Extended
Revolving Credit Commitment of a given Extension Series, as the context may
require.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus

(a) the following to the extent deducted in calculating such Consolidated Net
Income:

(i) Consolidated Interest Charges,

 

11



--------------------------------------------------------------------------------

(ii) the provision for Federal, state, provincial, territorial, local and
foreign income Taxes payable,

(iii) depreciation and amortization expense,

(iv) extraordinary, non-recurring or unusual charges,

(v) any non-cash expenses or losses for such period that do not constitute
reserves and which are not expected to result in cash payments in a future
period (including non-cash losses on sales of assets outside the ordinary course
of business),

(vi) expenses incurred in connection with the prepayment, amendment,
modification or refinancing of Indebtedness during such period,

(vii) any non-capitalized transaction costs incurred during such period in
connection with an actual or proposed incurrence of Indebtedness, including a
refinancing thereof, issuance of Equity Interests, Investment, Acquisition,
Disposition or recapitalization, in each case, to the extent permitted
hereunder,

(viii) stock based compensation expenses which do not represent a cash item in
such period or any future period (in each case of or by the Parent and its
Restricted Subsidiaries for such Measurement Period),

(ix) the write-off of unamortized deferred financing, legal and accounting costs
in connection with the refinancing of Indebtedness incurred under
Section 7.02(h),

(x) tender premiums, redemption premiums, fees, and other amounts expenses in
connection with the tender for and/or redemption of Indebtedness incurred under
Section 7.02(h),

(xi) any cash distributions made by any Unrestricted Subsidiary to any
Restricted Subsidiary, and minus

(b) the following to the extent included in calculating such Consolidated Net
Income:

(i) Federal, state, provincial, territorial, local and foreign income Tax
credits and

(ii) all non-cash items increasing Consolidated Net Income (in each case of or
by the Parent and its Restricted Subsidiaries for such Measurement Period).

Consolidated EBITDA shall be calculated for each Measurement Period, on a Pro
Forma Basis, after giving effect to, without duplication, any Material
Acquisition (as defined below) and any Material Disposition (as defined below)
and, at the Parent’s election, any other Acquisition or Disposition, in each
case, made during each period commencing on the first day of such period through
the date of such transaction (the “Reference Period”) as if such Acquisition or
Disposition and any related incurrence or repayment of Indebtedness occurred on
the first day of the Reference Period. As used in this definition, “Material
Acquisition” means any Acquisition with Acquisition Consideration of $3,000,000
or more and “Material Disposition” means any Disposition resulting in net sale
proceeds of $5,000,000 or more.

 

12



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct (but
not contingent) obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) all Attributable Indebtedness, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Parent or any Restricted
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Parent or a Restricted Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to Parent or such Restricted
Subsidiary, in each case determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Charges” means, for any Measurement Period, to the extent
payable in cash, the sum of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period (including
to the extent accrued during such Measurement Period).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Parent and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Parent and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude

(a) extraordinary gains and extraordinary losses for such Measurement Period,

(b) the net income of any Restricted Subsidiary during such Measurement Period
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that
Parent’s equity in any net loss of any Restricted Subsidiary for such
Measurement Period shall be included in determining Consolidated Net Income,

 

13



--------------------------------------------------------------------------------

(c) any income (or loss) for such Measurement Period of any Person if such
Person is not a Restricted Subsidiary, except that the Parent’s equity in the
net income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Measurement Period to the Parent or a Restricted
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Restricted Subsidiary, such Restricted Subsidiary is not
precluded from further distributing such amount to the Parent as described in
clause (b) of this proviso) and

(d) any non-cash effects due to adjustments in the property and equipment,
software and other intangible assets, deferred revenue and debt line items in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of purchase accounting in relation to any consummated
acquisition and any increase in amortization or depreciation or other non-cash
charges resulting therefrom and any write-off of any amounts thereof, in any
case net of taxes.

“Consolidated Secured Indebtedness” means, as of any date of determination, for
Parent and its Restricted Subsidiaries on a consolidated basis, without
duplication, the sum of all Indebtedness under the Loan Documents and all other
Consolidated Funded Indebtedness which by its terms is secured by the assets of
the Parent or any of its Restricted Subsidiaries.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Indebtedness as of such date to
(b) Consolidated EBITDA of the Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its consolidated Restricted Subsidiaries, less all assets that are
considered to be intangible assets under GAAP, including customer lists,
goodwill, computer software, copyrights, trade names, trademarks, patents,
franchises, licenses, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

“Consolidated Total Assets” means, with respect to the Parent and its Restricted
Subsidiaries, the amount which, in accordance with GAAP, is set forth under the
caption “Total Assets” (or any like caption) on the consolidated balance sheet
of the Parent and its Restricted Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA of the Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Parent and its Subsidiaries over
Consolidated Current Liabilities of Parent and its Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt, in each case, pursuant to a
Refinancing Amendment and issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace, repurchase, retire or refinance, in whole or part,
existing Loans or Commitments hereunder, or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that

(i) such exchanging, extending, renewing, replacing, repurchasing, retiring or
refinancing Indebtedness is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt except by an
amount equal to unpaid accrued interest and premium thereon plus reasonable
upfront fees and OID on such exchanging, extending, renewing, replacing,
repurchasing, retiring or refinancing Indebtedness, plus other reasonable and
customary fees and expenses in connection with such exchange, modification,
refinancing, refunding, renewal, replacement, repurchase, retirement or
extension,

(ii) any such Indebtedness in the form of revolving credit commitments or loans
does not mature or require commitment reductions prior to the maturity date of
the Refinanced Debt,

(iii) any such Indebtedness constituting Term Loans or a series of notes has a
maturity date not earlier than the latest maturity date of the Refinanced Debt
and has a Weighted Average Life to Maturity equal to or greater than the
Refinanced Debt,

(iv) the terms and conditions of such Indebtedness (except as otherwise provided
in clauses (ii) or (iii) above and with respect to pricing, premiums and
optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) are (x) no more favorable to the lenders or holders providing
such Indebtedness, than those applicable to the Refinanced Debt (taken as a
whole) being refinanced (except for covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness) (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iv)(x) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent

 

15



--------------------------------------------------------------------------------

notifies the Parent within such five Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)) or (y) solely to the extent such Indebtedness is not incurred or
obtained pursuant to a Refinancing Amendment, on customary market terms for such
Indebtedness (as reasonably acceptable to the Administrative Agent), and

(v) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, and all commitments thereunder
shall be terminated, substantially concurrently with the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“DBRS” means DBRS Limited and any successor thereto.

“Debt Issuance” means the issuance by any Loan Party or any Restricted
Subsidiary of any Indebtedness not expressly permitted under Section 7.02.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors and Arrangement
Act (Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada, Luxembourg
(including the provisions under Book III of the Luxembourg Commercial Code),
Bermuda or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to principal of, or interest on,
any Loan, an interest rate equal to (i) (A) in the case of principal, the
interest rate applicable thereto pursuant to Section 2.08(a) and (B) in the case
of any interest, the interest rate applicable to the Loan on which such interest
accrued, plus (ii) 2.00% per annum; and (b) when used with respect to any other
amount, a rate equal to the Applicable Rate for Revolving Credit Loans that are
Base Rate Loans plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that

(a) has failed to

(i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Parent in writing that such failure is the result
of such

 

16



--------------------------------------------------------------------------------

Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or

(ii) pay to the Administrative Agent, the L/C Issuers, the Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due,

(b) has notified the Parent, the Administrative Agent, any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied),

(c) has failed, within three Business Days after written request by the
Administrative Agent or the Parent, to confirm in writing to the Administrative
Agent and the Parent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Parent), or

(d) has, or has a direct or indirect parent company that has,

(i) become the subject of a proceeding under any Debtor Relief Law, or

(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity

; provided that a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Parent, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

17



--------------------------------------------------------------------------------

“Designated Jurisdiction” means, at any time, a country or territory which is
itself the subject or target of any applicable Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Designated Lender” has the meaning specified in Section 2.19.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, or (c) contains any repurchase obligation.

“Disqualified Institution” means, on any date, (a) any Person identified by name
in writing to the Arrangers on or prior to June 25, 2014 and (b) after the
Closing Date, any other Person that is a Competitor of the Parent or any of its
Restricted Subsidiaries, which Person has been designated by the Parent as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (including by the Parent posting a notice to the Platform) not less than
10 Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Parent has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time; provided, further, any Person that previously acquired
an assignment or participation interest in any Facility may not be retroactively
designated as a “Disqualified Institution” so long as they remain a Lender or
Participant hereunder.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia.

“DQ List” has the meaning specified in Section 10.06(h)(ii).

 

18



--------------------------------------------------------------------------------

“Dutch Auction” has the meaning specified in Section 10.06(g).

“Earnout Obligation” means those contingent obligations of the Parent or any
Restricted Subsidiary incurred in favor of a seller (or other third party
entitled thereto) under or with respect to any Permitted Acquisition.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees (including upfront or
similar fees and fees paid in connection with any amendment, consent, waiver or
modification of the financial covenants in Section 7.11 (including any defined
terms related thereto)) or OID (amortized over the shorter of (a) the original
stated life of such Loans and (b) the four years following the date of
incurrence thereof) payable to a Lender making such Loans, but excluding
arrangement fees, structuring fees, commitment fees, underwriting fees or other
fees payable to any lead arranger (or its Affiliates), but only to the extent
not paid in whole or in part to any or all Lenders (other than any lead arranger
(or its Affiliates), in connection with the commitment or syndication of such
Loans.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is, subject to Section 10.06(h), not an Eligible
Assignee.

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the Required
Revolving Lenders (in the case of any Loans to be denominated in an Alternative
Currency) or the relevant L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which the Required Revolving Lenders are willing to make such Credit
Extensions (each of (a), (b), (c), and (d) a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders and the Parent, and such
country’s currency shall no longer be an Alternative Currency until such time as
the Disqualifying Event(s) no longer exist. Within five Business Days after
receipt of such notice from the Administrative Agent, the Borrowers shall repay
all Loans in such currency to which the Disqualifying Event applies or convert
such Loans into the Dollar Equivalent of Loans in Dollars, subject to the other
terms contained herein.

“Environmental Laws” means any and all Federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, or Environmental Permits relating to pollution and the
protection of the environment or the Release of any Hazardous Materials into the
environment.

 

19



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries arising under Environmental Law and directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally binding consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which might reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate.

 

20



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

(a) for any Interest Period, with respect to any Credit Extension:

(i) denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in Dollars, with a term equivalent to such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date with a term equivalent to such Interest Period;

(iii) with respect to any Credit Extension denominated in any other Alternative
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the relevant Lenders pursuant to Section 1.08(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one month commencing on that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent, (ii) for purposes of calculating the applicable rate of
interest on the Initial Term Loans, if the Eurocurrency Rate shall be less than
1.0% per annum, such rate shall be deemed to be 1.0% per annum and (iii) for all
other purposes under this Agreement, if the Eurocurrency Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency.

“Event of Default” has the meaning specified in Section 8.01.

 

21



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period:

(a) the sum, without duplication, of

(i) Consolidated Net Income of Parent and its restricted subsidiaries on a
consolidated basis for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions or dispositions by Parent and its restricted subsidiaries completed
during such period), and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by
Parent and its restricted subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; minus

(b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, to the extent not funded with the proceeds of Indebtedness (other
than revolving loans) the amount of capital expenditures and acquisitions of
intellectual property,

(iii) to the extent not funded with the proceeds of Indebtedness (other than
revolving loans), the aggregate amount of all principal payments of Indebtedness
of Parent and its Restricted Subsidiaries made during such period (other than
the Loans),

(iv) an amount equal to the aggregate net non-cash gain on dispositions by
Parent and its Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period and long-term
account receivables for such period (other than any such increases arising from
acquisitions or dispositions by Parent and its Restricted Subsidiaries completed
during such period),

(vi) cash payments by Parent and its Restricted Subsidiaries during such period
in respect of long-term liabilities of Parent and its Restricted Subsidiaries
other than indebtedness,

 

22



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, to the extent not funded with the proceeds of Indebtedness
(other than revolving loans) the aggregate amount of cash consideration paid by
Parent and its Restricted Subsidiaries in connection with Investments (including
acquisitions) made during such period,

(viii) to the extent not funded with the proceeds of Indebtedness (other than
revolving loans), the aggregate amount of expenditures actually made by Parent
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,

(ix) to the extent not funded with the proceeds of Indebtedness (other than
revolving loans), the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by Parent and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, to the extent not funded with the proceeds of Indebtedness (other than
revolving loans), the aggregate consideration required to be paid in cash by
Parent or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Investments (including acquisitions) consummated or made during the period of
four consecutive fiscal quarters of Parent following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Investments during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

(xi) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xii) to the extent not funded with the proceeds of Indebtedness (other than
revolving loans), all mandatory prepayments of the Loans pursuant to
Section 2.05(b)(ii) and (iii) actually made during such excess cash flow period
in cash,

(xiii) to the extent not funded with the proceeds of Indebtedness (other than
revolving loans), the aggregate amount of all regularly scheduled principal
amortization payments of indebtedness (including the Term Loans) actually made
during such period (including payments in respect of Capitalized Leases),

(xiv) the aggregate amount of items that were not deducted from Consolidated Net
Income to the extent such items represented a cash or an accrual for a cash
payment,

(xv) to the extent not deducted in arriving at Consolidated Net Income, cash
expenses incurred in connection with the Transactions or, to the extent
permitted, any permitted Investment, equity issuance or debt issuance,

 

23



--------------------------------------------------------------------------------

(xvi) to the extent not deducted in arriving at Consolidated Net Income, cash
contributions to pension and other employee benefits plans, and

(xvii) to the extent not deducted in arriving at Consolidated Net Income, cash
payments in respect of any hedging obligations.

“Excluded Information” means any non-public information with respect to the
Parent or any of its Subsidiaries or any of their respective securities to the
extent such information could have a material adverse effect upon, or otherwise
material to, an assigning Term Lender’s decision to assign Term Loans or a
purchasing Term Lender’s decision to purchase Term Loans.

“Excluded Subsidiary” means

(a) any Restricted Subsidiary of the Parent that is not a Wholly Owned
Subsidiary; provided that any such Excluded Subsidiary shall cease to be an
Excluded Subsidiary pursuant to this clause (a) at the time such Subsidiary
becomes a Wholly Owned Subsidiary,

(b) any Restricted Subsidiary of the Parent that is a captive insurance company;
provided that any such Excluded Subsidiary shall cease to be an Excluded
Subsidiary pursuant to this clause (b) at the time such Subsidiary is no longer
a captive insurance company,

(c) any Restricted Subsidiary of the Parent that is prohibited by applicable law
(including financial assistance, fraudulent conveyance, preference,
capitalization or other similar laws and regulations), regulation or contractual
provision, existing on the Closing Date (or, if later, on the date such Person
became a Subsidiary and not entered into in contemplation thereof) from
guaranteeing the Obligations as determined by the Administrative Agent in its
reasonable discretion; provided, that any such Excluded Subsidiary shall cease
to be an Excluded Subsidiary pursuant to this clause (c) at the time any such
prohibition ceases to exist or apply,

(d) any Unrestricted Subsidiary; provided that any such Excluded Subsidiary
shall cease to be an Excluded Subsidiary pursuant to this clause (d) at the time
such Subsidiary becomes a Restricted Subsidiary,

(e) any direct or indirect Restricted Subsidiary of the Parent that is (i) a
CFC, (ii) a CFC Holdco or (iii) a direct or indirect Subsidiary of a Foreign
Subsidiary of Parent that is a CFC, and

(f) any Subsidiary of the Parent for which the provision of a Guarantee would
result in material adverse tax consequences, as determined by the Administrative
Agent in its reasonable discretion (following receipt of a certificate of a
Responsible Officer of the Parent describing in reasonable detail such
consequences).

Excluded Subsidiaries as of the Closing Date are set forth on Schedule 1.01(e)
hereto.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the

 

24



--------------------------------------------------------------------------------

Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell”, support or other
agreement for the benefit of such Loan Party and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Loan Party, or grant by such Loan Party of a Lien, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of the U.S. Borrower, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of a
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06 or 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to the failure of such Recipient to comply with Section 3.01(e),
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA and (e) any
Canadian Taxes arising as a result of such Recipient not dealing at arm’s length
(within the meaning of the Income Tax Act (Canada)) with a Loan Party at the
time of a payment to such Recipient.

“Existing C&J Credit Agreement” means the Credit Agreement dated as of April 19,
2011 among C&J, as borrower, Bank of America, as administrative agent, and the
other agents and lenders party thereto, as amended, supplemented or otherwise
modified prior to the date hereof.

“Existing C&J Credit Agreement Secured Parties” means the “Secured Parties”, as
defined in the Existing C&J Credit Agreement.

“Existing Letters of Credit” means those certain Letters of Credit that (a) were
issued pursuant to the Existing C&J Credit Agreement, (b) are outstanding on the
Closing Date and (c) are listed on Schedule 1.01(b).

“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to Section
2.18.

“Extended Revolving Credit Loan” means any Revolving Credit Loan made pursuant
to an Extended Revolving Credit Commitment.

 

25



--------------------------------------------------------------------------------

“Extended Term Loan” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 2.18.

“Extension” has the meaning specified in Section 2.18(a).

“Extension Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Applicable Borrower
executed by each of (a) the Applicable Borrower, (b) the Administrative Agent,
(c) each extending Lender providing an Extension and (d) to the extent required
by Section 2.18, the L/C Issuers or the Swing Line Lender, in accordance with
Section 2.18.

“Extension Offer” has the meaning specified in Section 2.18(a).

“Extension Series” means all Extended Term Loans, Extended Revolving Credit
Commitments or Extended Revolving Credit Loans that are established pursuant to
the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans,
Extended Revolving Credit Commitments or Extended Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Extension Series) and that provide for the same Effective Yield and, in the case
of Extended Term Loans, amortization schedule.

“Facility” means the Initial Tranche B-1 Term Loans, the Initial Tranche B-2
Term Loans, a given Refinancing Series of Refinancing Term Loans, a given
Extension Series of Extended Term Loans, the Revolving Facility or a given
Refinancing Series of Other Revolving Credit Commitments or a given Extension
Series of Extended Revolving Credit Commitments, as the context may require.

“Facility Termination Date” has the meaning specified in Section 9.10(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future United
States Treasury Regulations or official interpretations thereto, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules, or official practices adopted pursuant to any
published intergovernmental agreements entered into in connection with the
implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

26



--------------------------------------------------------------------------------

“Fee Letters” means the Second Amended and Restated Fee Letter, dated July 15,
2014, among C&J, Citigroup Global Markets Inc., Bank of America, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, National
Association, WF Investment Holdings, LLC, Wells Fargo Securities, LLC, JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities LLC and that certain Agency Fee
Letter, dated as of the date hereof, among Bank of American, N.A. and certain
Loan Parties.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Joint Venture” means a joint venture (regardless of the type of entity
used to form such joint venture) formed to operate or provide services in a
jurisdiction outside of the United States.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, any Lender that is not a U.S. Person, and (b) if such Borrower is
not a U.S. Person, a Lender that is a resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Loan Party” means any Loan Party that is not a U.S. Loan Party.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Security Agreement” has the meaning specified in Section 4.01(a)(iv).

“Foreign Security Principles” means the security principles applicable to
Foreign Subsidiaries and foreign assets set forth on Exhibit P.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuers, such Defaulting Lender’s
Applicable Revolving Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Revolving Percentage of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

 

27



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably satisfactory to the Borrowers and the Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Parent, (b) the Subsidiaries of Parent
listed on Schedule 6.12, (c) each other Subsidiary of Parent that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 and (d) with respect to any Obligation under any Secured Cash
Management Agreement or any Secured Hedge Agreement owing by

 

28



--------------------------------------------------------------------------------

any Loan Party and any Swap Obligation of a Specified Loan Party under the
Guaranty (determined before giving effect to Section 9 of the Guaranty), each
Borrower; provided that, notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, neither C&J nor any of its Subsidiaries
shall be required to deliver a guaranty or guaranty supplement or otherwise
become a guarantor hereunder until the C&J Joinder Date.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Beneficiaries (as defined therein) dated as of the date hereof, together with
each other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes, in each case that are regulated pursuant to or could give
rise to liability under any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, subject to Section 6.12(f), any Subsidiary of the
Parent designated as such in writing by the Parent to the Administrative Agent;
provided that (a) no Subsidiary may be so designated unless such Subsidiary
(i) contributed to Consolidated EBITDA for the most recently completed
Measurement Period for which financial statements have been delivered pursuant
to Section 6.01(a) or 6.01(b) less than 5.0% of such Consolidated EBITDA and
(ii) had total assets having an aggregate book value, as of the end of the
fiscal quarter most recently ended and for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), not exceeding 5.0% of
Consolidated Total Assets as of the end of such fiscal quarter and (b) any
Subsidiary shall automatically cease to be an Immaterial Subsidiary if such
Subsidiary no longer meets the requirements set forth in the foregoing clause
(a).

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Incremental Commitment” has the meaning specified in Section 2.14(a).

 

29



--------------------------------------------------------------------------------

“Incremental Joinder” has the meaning specified in Section 2.14(g).

“Incremental Lender” means any Lender that has an Incremental Commitment or
holds an Incremental Loan.

“Incremental Loan” means any Loan made pursuant to an Incremental Commitment.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or (without duplication) contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was created or which are being contested in good faith and for
which adequate reserves have been established and reported in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (with the amount of indebtedness deemed to be outstanding pursuant to
this clause (e) to be the lesser of (i) the net book value of such encumbered
property and (ii) the amount of such indebtedness);

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

30



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Term Loan” means an Initial Tranche B-1 Term Loan or Initial Tranche
B-2 term Loan.

“Initial Tranche B-1 Term Commitment” means, as to each Tranche B-1 Term Lender,
its obligation to make Initial Tranche B-1 Term Loans to the Term Borrower on
the Closing Date pursuant to Section 2.01(a)(i) in an aggregate principal amount
not to exceed the amount set forth opposite such Term Lender’s name on
Schedule 1.01(a) under the caption “Initial Tranche B-1 Term Commitment”, as
such amount may be adjusted from time to time in accordance with this Agreement.
The Initial Tranche B-1 Term Commitments of all of the Tranche B-1 Term Lenders
on the Closing Date shall be $300,000,000.

“Initial Tranche B-2 Term Commitment” means, as to each Tranche B-2 Term Lender,
its obligation to make Initial Tranche B-2 Term Loans to the Term Borrower on
the Closing Date pursuant to Section 2.01(a)(ii) in an aggregate principal
amount not to exceed the amount set forth opposite such Term Lender’s name on
Schedule 1.01(a) under the caption “Initial Tranche B-2 Term Commitment”, as
such amount may be adjusted from time to time in accordance with this Agreement.
The Initial Tranche B-2 Term Commitments of all of the Tranche B-2 Term Lenders
on the Closing Date shall be $475,000,000.

“Initial Tranche B-1 Term Loan” has the meaning specified in Section 2.01(a)(i).

“Initial Tranche B-2 Term Loan” has the meaning specified in Section
2.01(a)(ii).

“Initial Term Commitments” means the Initial Tranche B-1 Term Commitments and
Initial Tranche B-2 Term Commitments.

“Initial Term Loans” means the Initial Tranche B-1 Term Loans and the Initial
Tranche B-2 Term Loans.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(vi).

“Intercompany Notes” means collectively, the intercompany notes with an
aggregate face amount of approximately $688,000,000 issued by Subsidiaries of
the Parent to Subsidiaries of Nabors in the Separation.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate

 

31



--------------------------------------------------------------------------------

Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including any Swing Line Loan), the
last Business Day of each March, June, September and December and the Maturity
Date of the Facility under which such Loan was made (with Swing Line Loans being
deemed made under the Revolving Facility for purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six (or, if agreed to by each Lender of such Eurocurrency Rate Loan, twelve)
months thereafter, as selected by the Applicable Borrower in its Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Restricted Subsidiary thereof.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” means any Copyright Security Agreement
Supplement, Patent Security Agreement Supplement or Trademark Security Agreement
Supplement, as such terms are defined in Section 1.3 of the U.S. Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

32



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and any Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.20.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Initial Tranche B-1 Term
Loan, Initial Tranche B-2 Term Loan, Refinancing Term Loan, Extended Term Loan,
Revolving Credit Commitment, Other Revolving Credit Commitment or Extended
Revolving Credit Loan Commitment, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America, through itself or through one of its designated Affiliates
or branch offices, in its capacity as issuer of Letters of Credit (including
Existing Letters of Credit) hereunder, or any successor to Bank of America in
its capacity as issuer of Letters of Credit (including Existing Letters of
Credit) hereunder, and (b) any other Revolving Lender, selected by the Borrowers
pursuant to Section 2.03(l) and reasonably acceptable to the Administrative
Agent; provided that no Lender shall be required to become an L/C Issuer without
such Lender’s consent; provided further that at no time shall there be more than
five L/C Issuers without the consent of the Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date

 

33



--------------------------------------------------------------------------------

of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement and, as the context requires, includes the Swing Line Lender, and
in each case, their successors and assigns.

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Administrative Agent, which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect with respect to the Revolving Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $200,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit N or any other form approved by the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, as of any date of determination, the sum of (a) all
unrestricted cash balances and Cash Equivalents of the Parent and its
consolidated Restricted Subsidiaries as of such date (it being understood that
cash encumbered solely pursuant to the Security Agreements shall be considered
unrestricted for purposes of this clause (a)) and (b) the amount by which the
Aggregate Revolving Credit Commitments exceeds the Total Revolving Outstandings
as of such date.

 

34



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan, Revolving Credit Loan, or a Swing Line Loan
(including any extensions of credit under any Revolving Commitment Increase).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letters, (f) each Issuer
Document, (g) any Autoborrow Agreement, (h) each Incremental Joinder, (i) each
Refinancing Amendment, (j) each Extension Amendment, (k) any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement, (l) each Secured Hedge Agreement and (m) each
Secured Cash Management Agreement; provided that for purposes of the definition
of “Material Adverse Effect” and Article IV through Article X (other than
Section 8.03, Section 10.04 and Section 10.16), “Loan Documents” shall not
include Secured Hedge Agreements or Secured Cash Management Agreements.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1 or A-2, as applicable, or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Applicable
Borrower.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg Borrower” has the meaning specified in the introductory paragraph
hereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Parent or the
Parent and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, any agreement or
instrument to which such Person is a party which is material to the business,
condition (financial or otherwise), operations, performance, or properties of
such Person.

“Maturity Date” means

(a) with respect to the Initial Tranche B-1 Term Loans, March 24, 2020,

 

35



--------------------------------------------------------------------------------

(b) with respect to the Initial Tranche B-2 Term Loans, March 24, 2022,

(c) with respect to the Revolving Facility, March 24, 2020; provided that if any
Initial Tranche B-1 Term Loans remain outstanding on September 24, 2019, the
Maturity Date with respect to the Revolving Facility shall be September 24,
2019,

(d) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment, and

(e) with respect to any tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Extension Offer accepted by the respective Lender or Lenders;

; provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Maximum Accrual” has the meaning specified in Section 2.05(b)(vii).

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent.

“Merger” means the transactions contemplated by the Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 25,
2014, among Nabors, the Parent and C&J, as amended, modified or otherwise
supplemented prior to the date hereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust, debentures and
deeds executed by a Loan Party that purport to grant a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in any Mortgaged Properties, in form and
substance satisfactory to the Administrative Agent.

“Mortgaged Property” means any owned property of a Loan Party listed on
Schedule 1.01(c) and any other owned real property of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described on Schedule
1.01(d) attached hereto.

 

36



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Nabors” means Nabors Industries Ltd., a Bermuda exempted company.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Restricted Subsidiary in respect of any Debt
Issuance, Disposition or Involuntary Disposition (including any proceeds of
insurance and condemnation proceeds), net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) Taxes paid or payable as a
result thereof and (c) in the case of any Disposition or any Involuntary
Disposition, amounts required to be distributed to the minority interest
holders, the amount necessary to retire any Indebtedness (other than
Indebtedness owing between or among Parent and its Subsidiaries) secured by a
Lien permitted under this Agreement (ranking senior to any Lien in favor of the
Administrative Agent) on the related property, the amounts of any purchase price
or similar adjustments owed to the purchaser of assets in such Disposition and
the amount of any reasonable reserve established in accordance with GAAP against
any liabilities (other than Taxes deducted pursuant to clause (b) above) related
to any of the applicable assets and retained by the Parent or any of its
Restricted Subsidiaries (however, the amount of any subsequent reduction of such
reserve, other than in connection with a payment in respect of any such
liability, shall be deemed to be Net Cash Proceeds of such Disposition or
Involuntary Disposition); it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Debt Issuance, Disposition or Involuntary Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 10.01 and (b) has been approved by the
Required Lenders.

“Non-Recourse Debt” means Indebtedness of an Unrestricted Subsidiary (a) as to
which neither the Parent nor any Restricted Subsidiary (i) provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Indebtedness) or (ii) is directly or indirectly liable as a
guarantor or otherwise; and (b) no default with respect to which (including any
rights that the holders thereof may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Parent or any Restricted Subsidiary to
declare a default on the other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

37



--------------------------------------------------------------------------------

“Note” means a Term Note or Revolving Note, as applicable.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit O or any other form approved by the Administrative Agent.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
agreement (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other First Lien Secured Debt” means all Permitted Pari Passu Secured
Refinancing Debt.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

38



--------------------------------------------------------------------------------

“Other Revolving Credit Loans” means one or more Classes of revolving credit
loans that result from a Refinancing Amendment.

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by any Revolving Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent Materials” has the meaning specified in Section 6.02.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

 

39



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means, with respect to any Loan Party, (a) any
Acquisition by such Person for which the Acquisition Consideration does not
exceed $50,000,000, (b) any Acquisition by such Person for which the Acquisition
Consideration consists solely of Qualified Capital Stock of the Parent, or
(c) any other Acquisition by such Person so long as at the time of, and after
giving effect on a Pro Forma Basis to, such other Acquisition:

(i) the pro forma Consolidated Total Leverage Ratio as of the end of the most
recent Measurement Period for which financial statements of the Parent are
available is less than 3.50 to 1.00 (assuming, for purposes of this clause (i),
that such Acquisition, and all other Acquisitions consummated since the first
day of the relevant Measurement Period ending on or prior to the date of such
Acquisition, and all Indebtedness incurred, assumed or repaid in connection
therewith had occurred on the first day of such relevant Measurement Period);

(ii) pro forma Liquidity is greater than $40,000,000; and

(iii) the Parent is in pro forma compliance with all covenants set forth in
Section 7.11 as of the end of the most recent Measurement Period for which
financial statements of the Parent are available (assuming, for purposes of
Section 7.11, that such Acquisition, and all other Acquisitions consummated
since the first day of the relevant Measurement Period for each of the financial
covenants set forth in Section 7.11 ending on or prior to the date of such
Acquisition, and all Indebtedness incurred, assumed or repaid in connection
therewith had occurred on the first day of such relevant Measurement Period).

“Permitted Holder” means (a) Nabors and (b) members of management of the Parent
or any of its Subsidiaries, but only for so long as such Persons are not the
beneficial owners, directly or indirectly, in the aggregate of more than 10% of
the equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such Persons have the right to
acquire pursuant to any option right).

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to the Liens securing the Obligations,
an intercreditor agreement the terms of which are consistent with customary
terms governing security arrangements for the sharing of liens on a junior basis
at the time such intercreditor agreement is proposed to be established, as
determined by the Administrative Agent and the Borrowers in the reasonable
exercise of their judgment.

 

40



--------------------------------------------------------------------------------

“Permitted Junior Secured Refinancing Debt” means any secured Credit Agreement
Refinancing Indebtedness incurred by the Borrowers in the form of one or more
series of second lien (or other junior lien) secured notes or second lien (or
other junior lien) secured loans; provided that (i) such Indebtedness does not
mature or have scheduled amortization and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations prior to the
Latest Maturity Date at the time such Indebtedness is incurred (except customary
asset sale, change of control and event of loss provisions), (ii) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt and is not secured
by any property or assets other than the Collateral, (iii) the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with differences as
are reasonably satisfactory to the Administrative Agent), (iv) such Indebtedness
is not at any time guaranteed by any Person other than a Guarantor and (v) such
Indebtedness shall be subject to the provisions of a Permitted Junior
Intercreditor Agreement, duly executed by all necessary parties thereto.

“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be pari passu with the Liens securing the
Obligations, an intercreditor agreement the terms of which are consistent with
customary terms governing security arrangements for the sharing of liens on a
pari passu basis at the time such intercreditor agreement is proposed to be
established, as determined by the Administrative Agent and the Borrowers in the
reasonable exercise of their judgment.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Credit
Agreement Refinancing Indebtedness incurred by the Borrowers in the form of one
or more series of senior secured notes or loans; provided that (i) such
Indebtedness does not mature or have scheduled amortization and is not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligations
prior to the Latest Maturity Date at the time such Indebtedness is incurred
(except customary asset sale, change of control and event of loss provisions),
(ii) such Indebtedness is secured by the Collateral on a pari passu basis (but
without regard to the control of remedies) with the Obligations and is not
secured by any property or assets other than the Collateral, (iii) the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with differences as
are reasonably satisfactory to the Administrative Agent), (iv) such Indebtedness
is not at any time guaranteed by any Person other than a Guarantor, and (v) such
Indebtedness shall be subject to the provisions of a Permitted Pari Passu
Intercreditor Agreement, duly executed by all necessary parties thereto.

“Permitted Unsecured Refinancing Debt” means unsecured Credit Agreement
Refinancing Indebtedness incurred by the Borrowers in the form of one or more
series of unsecured notes or loans; provided that (i) such Indebtedness does not
mature or have scheduled amortization and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations prior to the
Latest Maturity Date at the time such Indebtedness is incurred (except customary
asset sale, change of control and event of loss provisions), and (ii) such
Indebtedness is not at any time guaranteed by any Person other than a Guarantor.

 

41



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, limited partnership, partnership,
Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which such Borrower or any such ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.

“PPSA” means the Personal Property Security Act of Ontario; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
Lien in any Collateral is governed by the Personal Property Security Act as in
effect in a Canadian jurisdiction other than the Province of Ontario, or the
Civil Code of Quebec, “PPSA” means the Personal Property Security Act as in
effect from time to time in such other jurisdiction or the Civil Code of Quebec,
as applicable, for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
and otherwise reasonably satisfactory to the Administrative Agent, which shall
include an assumption that (a) all Acquisitions made, and any Indebtedness
incurred, assumed or repaid in connection therewith, during the most recently
completed Measurement Period, (b) all Dispositions of any Subsidiary or of all
or substantially all the assets of any Subsidiary or of any line of business or
division of Parent or any Subsidiary completed, and any Indebtedness incurred or
repaid in connection therewith during such Measurement Period have, in either
case, been made or repaid on the first day of such Measurement Period including,
in each such case, pro forma adjustments arising out of events which are
(i) directly attributable to a specific transaction, (ii) factually supportable,
and (iii) expected to have a continuing impact, in each case, (A) determined on
a basis consistent with Regulation S-X (which would include (but without
duplication of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise) cost
savings, operating expense reductions, restructuring and integration charges and
expenses and cost-saving synergies) and (B) otherwise demonstrated to and
approved by the Administrative Agent in its reasonable discretion.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any Person means any capital stock of such person
that is not Disqualified Capital Stock; provided that such capital stock shall
not be deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary
of such person or financed, directly or indirectly, using funds (a) borrowed
from such Person or any Subsidiary of such Person until and to the extent such
borrowing is repaid or (b) contributed, extended, guaranteed or advanced by

 

42



--------------------------------------------------------------------------------

such Person or any Subsidiary of such Person (including, without limitation, in
respect of any employee stock ownership or benefit plan). Unless otherwise
specified, Qualified Capital Stock refers to Qualified Capital Stock of the
Parent.

“Quarterly Financial Statements” means (a) unaudited consolidated balance sheets
and related consolidated statements of income or operations, shareholders’
equity and cash flows of C&J and its Restricted Subsidiaries for each fiscal
quarter after December 31, 2013, in each case ended at least 45 days before the
Closing Date and (b) unaudited consolidated balance sheets and related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Red Lion Business for each fiscal quarter after December 31, 2013,
in each case ended at least 45 days before the Closing Date.

“Rate Determination Date” means, with respect to any Interest Period, two
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise determined by the Administrative Agent).

“Recipient” means the Administrative Agent, any Lender or the L/C Issuer.

“Reconciliation” means, with respect to any financial statements referred to in
Section 6.01(a) or 6.01(b) (the “Base Financials”), (a) financial statements in
substantially the same form as the Base Financials prepared on the basis of
consolidating the accounts of the Parent and its Restricted Subsidiaries and
treating the Unrestricted Subsidiaries as if they were not consolidated with the
Parent and otherwise eliminating all accounts of the Unrestricted Subsidiaries
and (b) a certificate of the chief financial officer of the Parent stating that
such financial statements accurately reflect all adjustments necessary to treat
the Unrestricted Subsidiaries as if they were not consolidated with the Parent
and to otherwise eliminate all accounts of the Unrestricted Subsidiaries and
reflect no other adjustments from the related GAAP financial statements (except
as otherwise disclosed in such financial statements).

“Red Lion Business” means the completion and production services business in the
United States and Canada currently conducted by Nabors and its Subsidiaries.

“Red Lion Material Adverse Effect” means any event, occurrence, state of facts,
circumstance, condition, effect or change (an “Event”), that is material and
adverse to the financial condition, businesses or results of operations of the
Red Lion Business; provided that, a “Red Lion Material Adverse Effect” shall be
deemed not to include any Event to the extent resulting from one or more of the
following: (a) changes in prevailing economic or market conditions of the
securities, credit or financial markets in the United States or elsewhere
(except to the extent those changes have a materially disproportionate effect on
the Red Lion Business relative to other similarly situated participants in the
industries in which they operate), (b) changes or events, affecting the
industries in which the Red Lion Business operates generally, including changes
in market prices (except to the extent those changes or events have a materially
disproportionate effect on the Red Lion Business relative to other similarly
situated participants in the industries in which they operate), (c) changes in
GAAP applicable to the Red

 

43



--------------------------------------------------------------------------------

Lion Business, (d) changes in laws, rules or regulations of general
applicability or interpretations thereof by any Governmental Entity (as defined
in the Merger Agreement as in effect on the date hereof), (e) the announcement
or pendency of the Merger Agreement, including termination of, reduction in or
similar negative impact on relationships, contractual or otherwise, with any
customers, suppliers, distributors, partners, employees or other business
relations of the Red Lion Business, (f) any weather-related or other force
majeure event, including any outbreak of major hostilities in which the United
States is involved or any act of terrorism within the United States or directed
against its facilities or citizens wherever located (except to the extent those
events have a materially disproportionate effect on the Red Lion Business
relative to other similarly situated participants in the industries in which
they operate), (g) any failure, in and of itself, by the Red Lion Business to
meet any internal or published projections or forecasts in respect of revenues,
earnings or other financial or operating metrics (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, and may be taken into account in determining whether there
has been or would reasonably be expected to be, a Red Lion Material Adverse
Effect), or (h) compliance by Nabors or the Parent with the terms of the Merger
Agreement.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Applicable
Borrowers executed by each of (a) the Applicable Borrowers, (b) the
Administrative Agent, (c) each Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto and
(d) each Additional Refinancing Lender, in accordance with Section 2.17.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitment” means one or more Classes of term loan commitments
hereunder to fund Refinancing Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.

“Refinancing Term Loan” means one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Register” has the meaning specified in Section 10.06(c).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

 

44



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, (a) such Person’s
Affiliates and (b) the partners, directors, officers, employees and agents of
such Person and of such Person’s Affiliates acting at the instruction of such
Person or such Person’s Affiliates.

“Repatriation Limitation” has the meaning specified in Section 2.05(b)(ii).

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration into or through the environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” means the repayment, prepayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans with
proceeds from the incurrence by the Parent or any of its Subsidiaries of any new
Indebtedness having an effective interest cost or weighted average yield (with
the comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fees or OID, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable to any lead arranger (or its Affiliates) in connection with the
commitment or syndication of such debt financing) that is less than the
effective interest cost or weighted average yield (as determined by the
Administrative Agent on the same basis) of such Initial Term Loans so repaid,
prepaid, refinanced, substituted or replaced, including as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, the Initial Term Loans or the incurrence of any
Refinancing Term Loans, in each case other than in connection with a Change of
Control.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan at any time an Autoborrow Agreement is not in
effect, a Swing Line Loan Notice.

“Required Facility Lenders” means, at any time, with respect to any Facility,
Lenders having Loans and unused Commitments representing more than 50% of the
sum of all Loans and unused Commitments of all Lenders under such Facility. The
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Facility Lenders at any time; provided that, the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

45



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the total Revolving
Credit Exposures of all Revolving Lenders. The Total Revolving Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, vice president or
managers (as applicable) of a Loan Party, and solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance reasonably
satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of

 

46



--------------------------------------------------------------------------------

Credit denominated in an Alternative Currency, (ii) each date of any payment by
any L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (iii) in the case of all Existing Letters of Credit denominated in
Alternative Currencies, the Closing Date, and (iv) such additional dates as the
Administrative Agent or the L/C Issuers shall determine or the Required Lenders
shall require.

“Revolving Borrower” means each of the Parent, the Luxembourg Borrower and the
U.S. Borrower.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Credit Loans to the Revolving Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Lender’s name on Schedule 1.01(a) under the caption “Revolving
Credit Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Revolving Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Credit Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Credit
Commitment is in effect, any Lender that has a Revolving Credit Commitment at
such time or (b) if the Revolving Credit Commitments have terminated or expired,
any Lender that has a Revolving Credit Loan or a participation in L/C
Obligations or Swing Line Loans at such time.

“Revolving Note” means a promissory note made by any Borrower in favor of a
Revolving Lender evidencing Revolving Credit Loans or Swing Line Loans, as the
case may be, made by such Revolving Lender, substantially in the form of Exhibit
C-3.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

47



--------------------------------------------------------------------------------

“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other sanctions
authority applicable to any Borrower or Subsidiary.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate or foreign exchange Swap
Contract that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit L.

“Security Agreements” means, collectively, the U.S. Security Agreement and each
Foreign Security Agreement, together with each other pledge and security
agreement and pledge and security agreement supplement delivered pursuant to
Section 6.12.

“Security Agreement Supplement” means the form of supplement attached to the
U.S. Security Agreement as Annex I.

“Separation” means the separation by Nabors of the specified assets and
liabilities related to the Red Lion Business from assets and liabilities related
to the remaining businesses of Nabors, as contemplated by the Separation
Agreement, such that, following the Separation, the Parent and its Subsidiaries
will retain the Red Lion Business, and all of Nabors’ other businesses will be
transferred to other Nabors Subsidiaries.

“Separation Agreement” means the Separation Agreement, dated as of June 25,
2014, between Nabors and the Parent.

“Series” means any series of Revolving Credit Loans or Term Loans having
identical terms and conditions.

“Solvent” and “Solvency” mean, with respect to the Parent and its Subsidiaries
on any date of determination, that on such date (a) the fair value of the assets
of the Parent and its Subsidiaries taken as a whole exceeds their liabilities,
(b) the present fair salable value of the assets of the Parent and its
Subsidiaries taken as whole exceeds their liabilities, (c) the Parent and its
Subsidiaries taken as a whole do not have unreasonably small capital, and
(d) the Parent and its Subsidiaries taken as a whole will be able to pay their
liabilities as they mature. For purposes

 

48



--------------------------------------------------------------------------------

of this definition: “fair value” means the amount at which the assets (both
tangible and intangible), in their entirety, of the Parent and its Subsidiaries
taken as a whole would change hands between a willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act;
“present fair salable value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Parent and its Subsidiaries taken as a whole are sold in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated;
“liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of the Parent and its
Subsidiaries taken as a whole, as of the date of determination after giving
effect to the consummation of the Transactions, determined in accordance with
GAAP consistently applied; “will be able to pay their liabilities as they
mature” means that for the period from the date of determination through the
Latest Maturity Date, the Parent and its Subsidiaries taken as a whole will have
sufficient assets and cash flow to pay their liabilities as those liabilities
mature or (in the case of contingent liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Loan Parties
as reflected in their projected financial statements and in light of the
anticipated credit capacity; and “do not have unreasonably small capital” means
that the Parent and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date of
determination through the Latest Maturity Date.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 9 of the Guaranty).

“Specified Merger Agreement Representations” means such of the representations
made by Nabors in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that C&J (or any of its Affiliates) has the
right to terminate its obligations under the Merger Agreement or to decline to
consummate the Merger pursuant to the Merger Agreement as a result of a breach
of such representations in the Merger Agreement.

“Specified Prepayment” has the meaning specified in Section 7.14.

“Specified Representations” means the representations and warranties made in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b), 5.04, 5.14, 5.18, 5.21 (after
giving effect to the last paragraph of Section 4.01), 5.22 and 5.24 (solely with
respect to the use of proceeds of the Loans made hereunder on the Closing Date
in accordance with Section 6.16).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. on the date two

 

49



--------------------------------------------------------------------------------

Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the applicable L/C Issuer, as
applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable L/C Issuer, as
applicable, if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

50



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Applicable Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrower” means the U.S. Borrower in its capacity as the borrower of the
Term Loans hereunder.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and Class and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Term Borrower hereunder, expressed as an amount representing the
maximum principal amounts of the Term Loans to be made by such Term Lender under
this Agreement, as such commitment may be (a) reduced from time to time pursuant
to this Agreement and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) a Refinancing Amendment or (iii) an Extension.

“Term Lender” means, at any time, any Lender that has an Initial Term
Commitment, a Term Commitment or a Term Loan at such time.

 

51



--------------------------------------------------------------------------------

“Term Loan” means any Initial Tranche B-1 Term Loan, any Initial Tranche B-2
Term Loan, Refinancing Term Loan or Extended Term Loan designated as a “Term
Loan”, as the context may require.

“Term Note” means a promissory note made by the Term Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibits C-1 and C-2.

“Total Credit Exposure” means, as to any Lender at any time, the Total Revolving
Credit Exposure and Total Term Outstandings of such Lender at such time.

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Credit Commitments, the aggregate Outstanding Amount of all
Revolving Credit Loans, and participations in Swing Line Loans and L/C
Obligations, of such Revolving Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Term Outstandings” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

“Tranche B-1 Term Lender” means, at any time, any Lender that has an Initial
Tranche B-1 Term Commitment at such time.

“Tranche B-2 Term Lender” means, at any time, any Lender that has an Initial
Tranche B-2 Term Commitment at such time.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b)(i) the repayment in full of all obligations owing
under the Existing C&J Credit Agreement and the related loan documents (other
than the Existing Letters of Credit and contingent indemnification obligations
that survive the termination of the Existing C&J Credit Agreement), (ii) the
termination of the Existing C&J Credit Agreement (and the commitments
thereunder) and the related loan documents and (iii) the release of all Liens
held by or on behalf of the Existing C&J Credit Agreement Secured Parties,
(c)(i) the repayment in full of all obligations owing under the Intercompany
Notes and the related loan documents and (ii) the termination of the
Intercompany Notes (and the commitments thereunder) and the related loan
documents, (d) the consummation of the Separation and the Merger, and (e) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

52



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Parent designated by the
Board of Directors (or similar governing body) of the Parent as an Unrestricted
Subsidiary pursuant to Section 6.17 subsequent to the date hereof.

“U.S. Borrower” has the meaning specified in the introductory paragraph hereto.

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness on
any date, the number of years obtained by dividing: (a) the sum of the product
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or

 

53



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto.” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
and all references to “Borrower” regardless of whether preceded by the term a,
any, each of, all and/or or any other similar term shall be deemed to refer, as
the context requires, to each and every (and/or any one or all) parties
constituting a Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) In this Agreement, where it relates to a company incorporated under the laws
of Luxembourg, a reference to:

(i) a “winding-up”, “administration” or “dissolution” includes, without
limitation, bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), general settlement with creditors,
reorganisation or similar laws affecting the rights of creditors generally;

(ii) a “receiver”, “administrative receiver”, “administrator” or the like
includes, without limitation, a juge délégué, commissaire, juge-commissaire,
liquidateur or curateur;

(iii) a “security interest” includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention and any type of real security or
agreement or arrangement having a similar effect and any transfer of title by
way of security;

(iv) a person being “unable to pay its debts” includes that person being in a
state of cessation of payments (cessation de paiements); and

(v) a “director” includes a manager (gérant) or a member of the board of
directors (membre du conseil d’administration).

 

54



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited C&J Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including any change
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB) would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Parent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Parent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that (i) until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
on the date hereof and (B) the Parent shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP and (ii) any operating lease that later becomes a
Capitalized Lease as a result of a change in GAAP shall, during the life of such
lease (including any renewals), be treated as an operating lease for all
purposes under this Agreement.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Restricted Subsidiaries
or to the determination of any amount for the Parent and its Restricted
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

 

55



--------------------------------------------------------------------------------

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.08 Additional Alternative Currencies.

(a) Any Revolving Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is an Eligible Currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
each L/C Issuer.

 

56



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than 20
Business Days prior to the date of the desired Credit Extension (or such later
time or date as may be agreed by the Administrative Agent and, in the case of
any such request pertaining to Letters of Credit, the L/C Issuers, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Appropriate Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C
Issuers thereof. Each Appropriate Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 10:00 a.m., 10 Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuers, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Parent and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate to the
extent necessary to add the applicable Eurocurrency Rate for such currency and
(ii) to the extent the definition of Eurocurrency Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent and the L/C Issuers consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Parent and (A) the Administrative Agent and the L/C
Issuers may amend the definition of Eurocurrency Rate to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (B) to the extent the
definition of Eurocurrency Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency, for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.08, the Administrative Agent shall promptly so notify the
Parent. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.

1.09 Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
country and any relevant market conventions or practices relating to the change
in currency.

 

57



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) Term Borrowing.

(i) Tranche B-1 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche B-1 Term Lender severally agrees to make a single loan to
the Term Borrower (an “Initial Tranche B-1 Term Loan”) on the Closing Date, in
Dollars, in an amount not to exceed such Term Lender’s Initial Tranche B-1 Term
Commitment. The Term Borrowing shall consist of Initial Tranche B-1 Term Loans
made simultaneously by the Tranche B-1 Term Lenders in accordance with their
respective Applicable Percentage of the aggregate Initial Tranche B-1 Term
Commitments. Initial Tranche B-1 Term Loans repaid or prepaid may not be
reborrowed. Initial Tranche B-1 Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided, however, the Term
Borrowing made on the Closing Date shall be made as Base Rate Loans unless the
Term Borrower delivers a Funding Indemnity Letter not less than three Business
Days prior to the date of such Term Borrowing.

(ii) Tranche B-2 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche B-2 Term Lender severally agrees to make a single loan to
the Term Borrower (an “Initial Tranche B-2 Term Loan”) on the Closing Date, in
Dollars, in an amount not to exceed such Term Lender’s Initial Tranche B-2 Term
Commitment. The Term Borrowing shall consist of Initial Tranche B-2 Term Loans
made simultaneously by the Tranche B-2 Term Lenders in accordance with their
respective Applicable Percentage of the aggregate Initial Tranche B-2 Term
Commitments. Initial Tranche B-2 Term Loans repaid or prepaid may not be
reborrowed. Initial Tranche B-2 Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein; provided, however, the Term
Borrowing made on the Closing Date shall be made as Base Rate Loans unless the
Term Borrower delivers a Funding Indemnity Letter not less than three Business
Days prior to the date of such Term Borrowing.

(b) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Revolving Borrowers, in Dollars or in one or
more Alternative Currencies, from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that (i) the aggregate principal amount of the Revolving Credit
Borrowings made on the Closing Date shall not exceed $350,000,000, (ii) all
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans and
(iii) after giving effect to any Revolving Credit Borrowing, (A) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, and (B) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all Swing Line Loans, shall
not exceed such Lender’s Revolving Credit Commitment. Within the limits of each
Revolving Lender’s

 

58



--------------------------------------------------------------------------------

Revolving Credit Commitment, and subject to the other terms and conditions
hereof, each Revolving Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein; provided, however, any Revolving Credit Borrowings made on the Closing
Date or any of the three Business Days following the Closing Date shall be
denominated in Dollars and made as Base Rate Loans unless the Applicable
Borrower delivers a Funding Indemnity Letter not less than three Business Days
prior to the date of such Revolving Credit Borrowing.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than (i) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to, or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) 1:00 p.m. four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) 1:00 p.m. on the requested date
of any Borrowing of Base Rate Loans; provided, however, that if the Applicable
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 2:00 p.m. (A) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars or (B) five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; provided,
however, the Loan Notice with respect to the initial Borrowings on the Closing
Date may be conditioned upon the occurrence of the Merger or any other event as
may be reasonably approved by the Administrative Agent. Not later than 2:00
p.m., (1) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars or
(2) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Applicable Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders. Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower. Each Borrowing of, conversion to, or
continuation of, Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $2,000,000 or a whole multiple of the Dollar Equivalent of
$500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal

 

59



--------------------------------------------------------------------------------

amount thereof then outstanding). Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of the Dollar Equivalent of $500,000 or a whole multiple of the
Dollar Equivalent of $100,000 in excess thereof (or, in connection with any
conversion or continuation of a Term Loan, if less, the entire principal amount
thereof then outstanding). Each Loan Notice (whether telephonic or written)
shall specify (t) the identity of the Applicable Borrower, (u) the applicable
Facility and whether the Applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (v) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (w) the
principal amount of Loans to be borrowed, converted or continued, (x) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (y) if
applicable, the duration of the Interest Period with respect thereto and (z) the
currency of the Loans to be borrowed. If the Applicable Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Applicable Borrower fails to specify
a Type of Loan in a Loan Notice or if the Applicable Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Applicable Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurocurrency Rate Loan. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be repaid in the original currency of such Loan and reborrowed in
the other currency.

(b) Following receipt of a Loan Notice for any Facility, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount (and currency)
of its Applicable Percentage under such Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Applicable
Borrower, the Administrative Agent shall notify each Appropriate Lender of the
details of any automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
3:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice or, as to Loans to be made on the
Closing Date, as to which Advance Funding Arrangements are in effect, in
accordance with the terms thereof. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the Applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the

 

60



--------------------------------------------------------------------------------

Applicable Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Credit Borrowing denominated in Dollars is given by the
Applicable Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Revolving Credit Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the
Applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d) The Administrative Agent shall promptly notify the Applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, all continuations of Term Loans as the same Type,
all Revolving Credit Borrowings, all conversions of Revolving Credit Loans from
one Type to the other, and all continuations of Revolving Credit Loans as the
same Type, there shall not be more than an aggregate of fifteen (15) Interest
Periods in effect with respect to Term Loans and Revolving Credit Loans which
are Eurocurrency Rate Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Revolving Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit issued for the account of any Revolving Borrower or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, (y) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Revolving Percentage of the Outstanding

 

61



--------------------------------------------------------------------------------

Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by a Revolving Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits and subject to the terms and conditions hereof, the
Revolving Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Revolving Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

 

62



--------------------------------------------------------------------------------

(E) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Applicable
Borrower or such Revolving Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(G) such L/C Issuer does not, as of the issuance date of the requested Letter of
Credit, issue Letters of Credit in the requested currency.

(iv) No L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Applicable Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer:

(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

 

63



--------------------------------------------------------------------------------

(B) the amount and currency thereof (and in the absence of specification of
currency, such Letter of Credit Application shall be deemed a request for a
Letter of Credit denominated in Dollars);

(C) the expiry date thereof;

(D) the name and address of the beneficiary thereof;

(E) the documents to be presented by such beneficiary in case of any drawing
thereunder;

(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder;

(G) the purpose and nature of the requested Letter of Credit; and

(H) such other matters as such L/C Issuer may require.

In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such L/C Issuer
may require. Additionally, the Applicable Borrower shall furnish to the L/C
applicable Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Applicable Borrower (or the applicable Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees

 

64



--------------------------------------------------------------------------------

to, purchase from such L/C Issuer a risk participation in such Letter of Credit
in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

(iii) If any Revolving Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Applicable Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) such
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Applicable Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Applicable Borrower
shall reimburse the applicable L/C Issuer in such Alternative Currency unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars or (B) in the absence of any such
requirement for reimbursement in Dollars, the Applicable Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that the Applicable Borrower will reimburse such L/C Issuer in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
Parent of

 

65



--------------------------------------------------------------------------------

the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 10:00 a.m. on the date of any payment
expected to be made by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment
expected to be made by such L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (each such date, an “Honor Date”), the Applicable
Borrower shall reimburse the applicable L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (1) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (2) the Dollar amount paid by the Applicable Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, each Revolving
Borrower agrees, as a separate and independent obligation, to indemnify such L/C
Issuer for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Applicable
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Revolving Percentage thereof. In such event, the Applicable
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Percentage of the Unreimbursed
Amount not later than 12:00 p.m. noon on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due

 

66



--------------------------------------------------------------------------------

and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Applicable Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Applicable
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Revolving Borrowers to reimburse such L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of such L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

67



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Revolving Borrowers to reimburse
each L/C Issuer for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Applicable Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

68



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Applicable Borrower or
any of its Subsidiaries; or

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Applicable Borrower or in the relevant
currency markets generally.

The Applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Applicable Borrower’s instructions or other
irregularity, the Applicable Borrower will immediately notify the applicable L/C
Issuer. The Applicable Borrower shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Revolving Borrowers agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence, bad faith or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Revolving Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude such Revolving Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, each Revolving Borrower may have a claim against an
L/C Issuer, and such L/C Issuer may be liable to such Revolving Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Revolving Borrower which such Revolving
Borrower proves, as determined by a final nonappealable judgment of a court of
competent jurisdiction, were caused by such L/C Issuer’s willful misconduct, bad
faith or gross negligence or such L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
L/C Issuer may accept documents that appear on their face to be in order,
without

 

69



--------------------------------------------------------------------------------

responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Revolving Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender, in accordance
with its Applicable Revolving Percentage, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Revolving Credit Loans that are Eurocurrency Loans times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of
such fee, if any, payable to such L/C Issuer for its own account. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Revolving Borrowers shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it, at
the rate per annum equal to 0.125%, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit

 

70



--------------------------------------------------------------------------------

shall be determined in accordance with Section 1.06. In addition, the Revolving
Borrowers shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) L/C Issuer Reports to the Administrative Agent. L/C Issuer Reports to the
Administrative Agent. Unless otherwise agreed by the Administrative Agent, each
L/C Issuer shall, in addition to its notification obligations set forth
elsewhere in this Section, provide the Administrative Agent a Letter of Credit
Report, as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which any Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(l) Additional L/C Issuers. Any Revolving Lender hereunder may become an L/C
Issuer upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Borrowers, the Administrative
Agent and each L/C Issuer.

(m) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the
Applicable Borrower shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit. Each Revolving
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account

 

71



--------------------------------------------------------------------------------

of Restricted Subsidiaries inures to the benefit of such Revolving Borrower, and
that such Revolving Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein and
subject to the terms of any Autoborrow Agreement, the Swing Line Lender, in
reliance upon the agreements of the other Lenders set forth in this
Section 2.04, agrees to make loans (each such loan, a “Swing Line Loan”) to the
Revolving Borrowers, in Dollars, from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Percentage
of the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that (i) after giving effect to
any Swing Line Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Credit Commitments at such time, and (B) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Lender at such
time, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Revolving Credit Commitment, (ii) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure, and (iii) no Revolving Borrower shall use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Revolving
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate; provided however, that if an Autoborrow
Agreement is in effect, the Swing Line Lender may, at its discretion, provide
for an alternate rate of interest on Swing Line Loans under the Autoborrow
Agreement with respect to any Swing Line Loans for which the Swing Line Lender
has not requested that the Revolving Lenders fund Revolving Credit Loans to
refinance, or to purchase and fund risk participations in, such Swing Line Loans
pursuant to Section 2.04(c). Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swing Line Loan.

(b) Borrowing Procedures.

(i) At any time an Autoborrow Agreement is not in effect, each Swing Line
Borrowing shall be made upon the Applicable Borrower’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
(A) telephone or (B) a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Swing Line Lender and
the Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Loan
Notice must be received by the

 

72



--------------------------------------------------------------------------------

Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 3:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Applicable Borrower.

(ii) In order to facilitate the borrowing of Swing Line Loans, the Revolving
Borrowers and the Swing Line Lender may mutually agree to, and are hereby
authorized to, enter into an Autoborrow Agreement in form and substance
satisfactory to the Administrative Agent and the Swing Line Lender (the
“Autoborrow Agreement”) providing for the automatic advance by the Swing Line
Lender of Swing Line Loans under the conditions set forth in such agreement,
which shall be in addition to the conditions set forth herein. At any time an
Autoborrow Agreement is in effect, the requirements for Swing Line Borrowings
set forth in the immediately preceding paragraph shall not apply, and all Swing
Line Borrowings shall be made in accordance with the Autoborrow Agreement;
provided that any automatic advance made by Bank of America in reliance of the
Autoborrow Agreement shall be deemed a Swing Line Loan as of the time such
automatic advance is made notwithstanding any provision in the Autoborrow
Agreement to the contrary. For purposes of determining the Outstanding Amount
under the Aggregate Revolving Credit Commitments at any time during which an
Autoborrow Agreement is in effect, the Outstanding Amount of all Swing Line
Loans shall be deemed to be the amount of the Swing Line Sublimit. For purposes
of any Swing Line Borrowing pursuant to the Autoborrow Agreement, all references
to Bank of America in the Autoborrow Agreement shall be deemed to be a reference
to Bank of America, in its capacity as Swing Line Lender hereunder.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Applicable Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Revolving Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the

 

73



--------------------------------------------------------------------------------

unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Applicable Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office for Dollar
denominated payments not later than 2:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make

 

74



--------------------------------------------------------------------------------

Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Applicable Borrower to
repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Applicable Borrower for interest on the Swing Line
Loans (provided that any failure to provide an invoice for interest on Swing
Line Loans shall not release the Applicable Borrower from its obligation to pay
such interest). Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Applicable Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Term Loans of any Class and
Revolving Credit Loans in whole or in part without premium or penalty (except as
provided in clause (iii) below); provided that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 10:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days (or five Business Days, in the case of

 

75



--------------------------------------------------------------------------------

prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date, the currency and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Applicable Borrower, the
Applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) (1) shall be applied to the principal repayment installments
thereof in such order as the Applicable Borrower may elect and (2) if
applicable, shall be accompanied by the amount specified in clause (iii) below.
Subject to Section 2.16, each prepayment shall be paid to each Lender in
accordance with its Applicable Percentage in respect of each of the relevant
Facilities.

(ii) At any time that the Autoborrow Agreement is not in effect, the Applicable
Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swing Line Lender, (A) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the date of the prepayment, and (B) any such prepayment shall be
in a minimum principal amount of $100,000 (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Applicable Borrower,
the Applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii)

(A) In the event that, on or prior to the date that is first anniversary
following the Closing Date, the Applicable Borrower (1) prepays, refinances,
substitutes or replaces any Initial Tranche B-1 Term Loans (including, for the
avoidance of doubt, in connection with any Repricing Transaction) pursuant to
Section 2.05(a) or pursuant to Section 2.05(b)(i) or (2) effects any amendment,
amendment and restatement or other modification of this Agreement resulting in a
Repricing Transaction, such Applicable Borrower shall pay to the Administrative
Agent for the ratable account of each Tranche B-1 Term Lender, (I) in the case
of clause (1), a prepayment premium of 4.00% of the principal amount of the
Initial

 

76



--------------------------------------------------------------------------------

Tranche B-1 Term Loans being prepaid and (II) in the case of clause (2), a
payment equal to 4.00% of the aggregate principal amount of the Initial Tranche
B-1 Term Loans outstanding immediately prior to such amendment that have been
repriced.

(B) In the event that, on or prior to the date that is first anniversary
following the Closing Date, the Applicable Borrower (1) prepays, refinances,
substitutes or replaces any Initial Tranche B-2 Term Loans (including, for the
avoidance of doubt, in connection with any Repricing Transaction) pursuant to
Section 2.05(a) or pursuant to Section 2.05(b)(i) or (2) effects any amendment,
amendment and restatement or other modification of this Agreement resulting in a
Repricing Transaction, such Applicable Borrower shall pay to the Administrative
Agent for the ratable account of each Tranche B-2 Term Lender, (I) in the case
of clause (1), a prepayment premium of 5.00% of the principal amount of the
Initial Tranche B-2 Term Loans being prepaid and (II) in the case of clause (2),
a payment equal to 5.00% of the aggregate principal amount of the Initial
Tranche B-2 Term Loans outstanding immediately prior to such amendment that have
been repriced.

(C) In the event that, after the first anniversary of the Closing Date and on or
prior to the date that is second anniversary following the Closing Date, the
Applicable Borrower (1) prepays, refinances, substitutes or replaces any Initial
Tranche B-2 Term Loans (including, for the avoidance of the doubt, in connection
with any Repricing Transaction) pursuant to Section 2.05(a) or pursuant to
Section 2.05(b)(i) or (2) effects any amendment, amendment and restatement or
other modification of this Agreement resulting in a Repricing Transaction, such
Applicable Borrower shall pay to the Administrative Agent for the ratable
account of each Tranche B-2 Term Lender, (I) in the case of clause (1), a
prepayment premium of 5.00% of the principal amount of the Initial Tranche B-2
Term Loans being prepaid and (II) in the case of clause (2), a payment equal
to 5.00% of the aggregate principal amount of the Initial Tranche B-2 Term Loans
outstanding immediately prior to such amendment that have been repriced.

(D) If, on or prior to the date that is first anniversary following the Closing
Date, any Tranche B-1 Term Lender is a Non-Consenting Lender and is replaced
pursuant to Section 10.13 in connection with any amendment, amendment and
restatement or other modification of this Agreement resulting in a Repricing
Transaction, such Tranche B-1 Term Lender shall receive its pro rata portion (as
determined immediately prior to it being so replaced) of the prepayment premium
or payment described in the preceding clause (A). If, on or prior to the date
that is second anniversary following the Closing Date, any Tranche B-2 Term
Lender is a Non-Consenting Lender and is replaced pursuant to Section 10.13 in
connection with any amendment, amendment and restatement or other modification
of this Agreement resulting in a Repricing Transaction, such Tranche B-2 Term
Lender shall receive its pro rata portion (as determined immediately prior to it
being so replaced) of the prepayment premium or payment described in the
preceding clause (B) or (C).

 

77



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Debt Issuance. Within five Business Days of the receipt by any Loan Party or
any Restricted Subsidiary of any Loan Party of the Net Cash Proceeds of any Debt
Issuance or the issuance of any Indebtedness pursuant to Section 7.02(r), the
Term Borrower shall offer to prepay the Term Loans in accordance with clause
(v) below in an aggregate amount equal to 100% of such Net Cash Proceeds.

(ii) Dispositions and Involuntary Dispositions. The Term Borrower shall offer to
prepay the Term Loans in accordance with clause (v) below in an aggregate amount
equal to 100% of the Net Cash Proceeds received by any Loan Party or any
Restricted Subsidiary of any Loan Party from all Dispositions (other than any
Disposition permitted by Section 7.05(a), (b), (c), (d), (e), (f), (j), (l),
(m) or (n)) and Involuntary Dispositions within five Business Days of the date
of receipt of such Net Cash Proceeds in connection with such Disposition or
Involuntary Disposition; provided, however, that the Term Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Other First Lien
Secured Debt to the extent any applicable credit agreement, indenture or other
agreement governing such Other First Lien Secured Debt so requires, in each case
in an amount not to exceed the product of (x) the amount of such Net Cash
Proceeds and (y) a fraction, the numerator of which is the outstanding principal
amount of such Other First Lien Secured Debt and the denominator of which is the
sum of the outstanding principal amount of such Other First Lien Secured Debt
and the outstanding principal amount of the Term Loans (provided that if the
Borrower makes an offer to the holders of such Other First Lien Secured Debt to
prepay or repurchase such Other First Lien Secured Debt in an amount permitted
under this Section 2.05(b)(ii), to the extent that such offer is declined by the
holders of such Other First Lien Secured Debt, the Borrower shall be required to
prepay the Term Loans in an amount equal to the amount declined by such holders
as if such declined amount were Net Cash Proceeds received on the final date by
which such declining holders were required to give notice of their declined
amount); provided, further, that so long as no Default shall have occurred and
be continuing, the Term Borrower shall not be required to offer to prepay the
Term Loans with such Net Cash Proceeds, (A) until the aggregate amount of the
Net Cash Proceeds derived from any such Disposition or Involuntary Disposition
in any fiscal year of the Parent is equal to or greater than $25,000,000 and
(B) at the election of the Term Borrower (as notified by the Term Borrower to
the Administrative Agent on or prior to the date on which a notice of prepayment
shall be required to be delivered to the Administrative Agent pursuant to clause
(v) below), to the extent such Loan Party or such Restricted Subsidiary
reinvests all or any portion of such Net Cash Proceeds in operating assets
(other than current assets) within 365 days after the receipt of such Net Cash
Proceeds (or, if such Loan Party or Restricted Subsidiary shall have entered
into a legally binding commitment within such 365-day period to so apply such
Net Cash Proceeds, within 180 days following such 365-day period); provided that
if such Net Cash Proceeds shall have not been so reinvested within the
applicable period, the Term Borrower shall immediately offer to prepay the Term
Loans in an aggregate amount equal to such Net Cash Proceeds. Notwithstanding
the foregoing, if the Term Borrower reasonably determines (as certified by a
Responsible Officer of the Term Borrower describing in reasonable detail the
applicable limitations) that any amounts attributable to Foreign Loan Parties
and Foreign

 

78



--------------------------------------------------------------------------------

Subsidiaries that are required to be prepaid pursuant to this
Section 2.05(b)(ii) would result in material adverse tax consequences or violate
local law in respect of upstreaming proceeds (including financial assistance and
corporate benefit restrictions and fiduciary and statutory duties of the
relevant directors), then the Borrowers and their Restricted Subsidiaries shall
not be required to prepay such amounts as required under this
Section 2.05(b)(ii) until such material tax consequences or local law violation
no longer exists (any such limitation, a “Repatriation Limitation”); provided
that the Borrowers and their Restricted Subsidiaries shall take commercially
reasonable actions to permit repatriation of the proceeds subject to such
prepayments in order to effect such prepayments without violating local law or
incurring material adverse tax consequences.

(iii) Excess Cash Flow. Within 10 Business Days after financial statements have
been (or, if earlier, were required to be) delivered for each fiscal year of the
Parent commencing with the fiscal year ended December 31, 2015, pursuant to
Section 6.01(a) and the related Compliance Certificate has been (or, if earlier,
was to be required to be) delivered pursuant to Section 6.02(b), if the
Consolidated Total Leverage Ratio of the last day of the fiscal year covered by
such financial statements is greater than or equal to than 3.25:1.00, the Term
Borrower shall cause to be prepaid an aggregate principal amount of the Term
Loans equal to (A) 50% of the Excess Cash Flow, if any, for the fiscal year (in
respect of the fiscal year ended December 31, 2015 for the period from the
Closing Date to December 31, 2015) covered by such financial statements minus
(B) the sum of (I) all voluntary prepayments of the Initial Term Loans during
such fiscal year and (II) all voluntary prepayments of Revolving Credit Loans
and Swing Line Loans during such fiscal year to the extent the Revolving Credit
Commitments were permanently reduced by the amount of such payments, but only,
in each case of the immediately preceding clauses (I) and (II), to the extent
such prepayments were not funded with the proceeds of Indebtedness.

(iv) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Aggregate Revolving Credit Commitments at such time, the
Revolving Borrowers shall immediately prepay Revolving Credit Loans, Swing Line
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess.

(v) Application of Prepayments. (A) Each prepayment of Term Loans pursuant to
the provisions of Sections 2.05(b)(i), 2.05(b)(ii) and 2.05(b)(iii) shall be
applied ratably to each Class of Term Loans then outstanding; provided, that any
prepayment of Initial Tranche B-1 Term Loans made within one year prior to the
Maturity Date thereof with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to any such Initial Tranche B-1 Term Loans
then outstanding, and (B) with respect to each Class of Term Loans, such
prepayment shall be applied to the principal repayment installments thereof in
such order as the Term Borrower may elect. Subject to Section 2.16, all
prepayments under this Section 2.05(b) shall be paid to the Lenders in
accordance with their respective Applicable Percentages. Within the parameters
of the applications set forth above, prepayments pursuant to this
Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in such order as the applicable Borrower may elect. All
prepayments under this

 

79



--------------------------------------------------------------------------------

Section 2.05(b) shall be subject to Section 3.05 and all prepayments under
Section 2.05(b)(i) shall be subject to Section 2.05(a)(iii), but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment

(vi) Acceptance of Offer to Prepay. The Term Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to clause (i), (ii) or (iii) of this
Section 2.05(b) at least three Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Term Borrower’s prepayment notice and of such Appropriate
Lender’s Applicable Percentage of the prepayment. Each Term Lender may reject
all or a portion of its Applicable Percentage of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clause (i), (ii) or (iii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Term Borrower no later than 4:00 p.m. one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds remaining thereafter
shall be retained by the Term Borrower.

(vii) AHYDO Catch-Up Mandatory Prepayments. On each Interest Payment Date
commencing with the first Interest Payment Date following the fifth
(5th) anniversary of the Closing Date, if the aggregate amount that would be
includible in gross income of the Lenders with respect to a Loan of the U.S.
Borrower for periods ending on or before such Interest Payment Date (within the
meaning of Section 163(i) of the Code) (the “Aggregate Accrual”) would otherwise
exceed the sum of (A) the aggregate amount of interest to be paid (within the
meaning of Section 163(i) of the Code) under a Loan on or before such Interest
Payment Date, and (B) the product of (I) the issue price (as defined in Sections
1273(b) and 1274(a) of the Code) of the Loan and (II) the yield to maturity
(interpreted in accordance with Section 163(i) of the Code) of the Loans (such
sum, the “Maximum Accrual”), then the U.S. Borrower shall prepay to the Lenders
in cash on such Interest Payment Date a portion of the outstanding principal
equal to the excess, if any, of the Aggregate Accrual over the Maximum Accrual,
and the amount of such payment shall be treated for U.S. federal income tax
purposes as an amount of interest to be paid (within the meaning of
Section 163(i)(2)(B)(i) of the Code) under the Loan. This provision is intended
to prevent any Loan from being classified as an “applicable high yield discount
obligation”, as defined in Section 163(i) of the Code, and shall be interpreted
consistently therewith. Payments made pursuant to this Section 2.05(b)(vii)
shall be defined as the “AHYDO Catch-Up Mandatory Payments”.

 

80



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. The Parent may, upon notice to the Administrative Agent, terminate
the unused Commitments of any Class, the Letter of Credit Sublimit or the Swing
Line Sublimit, or from time to time permanently reduce the unused Commitments of
any Class, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 10:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Parent shall not terminate or reduce (A) the Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Credit
Commitments, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit.

(b) Mandatory. The Initial Term Commitments shall be automatically and
permanently reduced to zero on the Closing Date (upon funding of the Initial
Term Loans). The Revolving Credit Commitments shall automatically and
permanently terminate on the Maturity Date applicable thereto.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender under such Class shall
be reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees accrued until the effective date of any termination of any Commitments
shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans.

(i) The Term Borrower shall repay to the Tranche B-1 Term Lenders (i) on the
last Business Day of each March, June, September and December, commencing with
the first full quarter after the Closing Date, an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Initial Tranche B-1 Term
Loans outstanding on the Closing Date (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the applicable Maturity Date for
the Initial Tranche B-1 Term Loans, the aggregate principal amount of all
Initial Tranche B-1 Term Loans outstanding on such date, in each case, unless
accelerated sooner pursuant to Section 8.02.

(ii) The Term Borrower shall repay to the Tranche B-2 Term Lenders (i) on the
last Business Day of each March, June, September and December, commencing with
the first full quarter after the Closing Date, an aggregate principal amount
equal to 0.25%

 

81



--------------------------------------------------------------------------------

of the aggregate principal amount of all Initial Tranche B-2 Term Loans
outstanding on the Closing Date (which amounts shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the applicable Maturity Date for the Initial
Tranche B-2 Term Loans, the aggregate principal amount of all Initial Tranche
B-2 Term Loans outstanding on such date, in each case, unless accelerated sooner
pursuant to Section 8.02.

(iii) In the event that any Refinancing Term Loans or Extended Term Loans are
made, such Refinancing Term Loans or Extended Term Loans shall be repaid by the
Term Borrower in the amounts and in the dates set forth in the Refinancing
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.

(iv) If any principal repayment installment to be made by the Term Borrower
(other than principal repayment installments on Eurocurrency Rate Loans) shall
come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be and
if any principal repayment installment to be made by the Term Borrower on a
Eurocurrency Rate Loan shall come due on a day other than a Business Day, such
principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

(b) Revolving Credit Loans. The Revolving Borrowers shall repay to the Revolving
Lenders on the Maturity Date for the Revolving Facility the aggregate principal
amount of all Revolving Credit Loans outstanding on such date. In the event that
any Other Revolving Credit Loans or Extended Revolving Credit Loans are made,
such Other Revolving Credit Loans or Extended Revolving Credit Loans shall be
repaid in the amounts and in the dates, if any, set forth in the Refinancing
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.

(c) Swing Line Loans. At any time an Autoborrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of the Autoborrow
Agreement. At any time an Autoborrow Agreement is not in effect, the Revolving
Borrowers shall repay each Swing Line Loan on the earlier to occur of (i) the
date 15 Business Days after such Loan is made and (ii) the Maturity Date of the
Revolving Facility.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for such Facility;
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing

 

82



--------------------------------------------------------------------------------

date at a rate per annum equal to the Base Rate plus the Applicable Rate for the
Revolving Facility or, if an Autoborrow Agreement is in effect, at a rate per
annum provided by the Swing Line Lender.

(b)

(i) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise and an Event of Default under
Section 8.01(a) has occurred and is continuing as a result of such failure to
pay, such amount shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise and an Event of Default under Section 8.01(a) has
occurred and is continuing as a result of such failure to pay, then such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Revolving Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the Applicable Rate for
Commitment Fees times the actual daily amount by which the Aggregate Revolving
Credit Commitments exceed the sum of (i) the

 

83



--------------------------------------------------------------------------------

Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Credit Commitments.

(b) Other Fees.

(i) The Borrowers shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(c) Consent and Amendment Fees. If (i) any fees are paid to Lenders with respect
to MFN Debt in connection with any amendment, consent, waiver or modification of
the terms hereunder or otherwise, (ii) such fees are not included in the
definition of Effective Yield, and (iii) the Aggregate Effective Yield Increase
including the fees described in clause (i) above (amortized over the shorter of
(a) the original stated life of the Initial Tranche B-1 Term Loans and (b) the
four years following the date of the incurrence of MFN Debt) exceeds 50 basis
points, then the Term Borrower shall pay to the Administrative Agent for the pro
rata account of each Lender under the Initial Tranche B-2 Term Loans, on the
date any such fees are paid to Lenders under the MFN Debt, a fee (calculated as
a percentage of the principal amount outstanding of the Loans held by the
respective Lenders) such that the aggregate amount of increases in the Effective
Yield of the Initial Tranche B-2 Term Loans pursuant to the first proviso of the
definition of “Applicable Rate” plus all fees paid in respect of the Initial
Tranche B-2 Term Loans pursuant to this Section 2.09(c) shall equal (x) the
Aggregate Effective Yield Increase minus (y) 50 basis points.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) and Eurocurrency Rate
Loans denominated in Canadian Dollars shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect

 

84



--------------------------------------------------------------------------------

of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or for any other reason, the Borrowers or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by Parent
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Total Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrowers’ obligations under this paragraph
shall survive the termination of the aggregate Commitments and the repayment of
all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to each Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) Notes,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

85



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of, and without condition or deduction for, any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
Subject to Section 2.07(a) or as otherwise specifically provided for herein, if
any payment to be made by any Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the

 

86



--------------------------------------------------------------------------------

Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to Applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by any Borrower, the interest rate applicable
to Base Rate Loans or in the case of Alternative Currencies, in accordance with
market practice, in each case, as applicable. If a Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Applicable Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or any L/C Issuer hereunder that the Applicable
Borrower will not make such payment, the Administrative Agent may assume that
the Applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or such L/C Issuer, as the case may be, the amount due. In
such event, if the Applicable Borrower has not in fact made such payment, then
each of the Appropriate Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to

 

87



--------------------------------------------------------------------------------

make any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swing Line Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and Section 2.03(h) and
(i) shall be made for account of the Appropriate Lenders, and each termination
or reduction of the amount of the Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of the making of Revolving Credit Loans) or their respective Loans that are
to be included in such Borrowing (in the case of conversions and continuations
of Loans); (iii) each payment or prepayment of principal of Loans by any
Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; and (iv) each payment of interest on Loans by any Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Appropriate
Lenders.

(g) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) in
respect of the Facilities to all Lenders hereunder and under the other Loan

 

88



--------------------------------------------------------------------------------

Documents at such time) of payment on account of the Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time obtained by all of the Lenders at such time then the Lender receiving
such greater proportion shall (x) notify the Administrative Agent of such fact,
and (y) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section 2.13
shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Appropriate
Lenders), the Borrowers may from time to time after completion of the primary
syndication for the Initial Term Loans and the Revolving Facility (as determined
by the Arrangers) request one or more increases in the Aggregate Revolving
Credit Commitments (a “Revolving Commitment Increase”, and any such incremental
Revolving Credit Commitment, an “Incremental Commitment”); provided that (i) the
aggregate amount of all such Incremental Commitments shall not exceed
$100,000,000, (ii) any such request for an increase shall be in a minimum amount
of $50,000,000 and (iii) the Borrowers may make a maximum of two such requests.
At the time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each
Appropriate Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Appropriate
Lenders).

 

89



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Appropriate Lender shall notify the
Administrative Agent within such time period whether or not it agrees to provide
a portion of the Incremental Commitments and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
Incremental Commitments. Any Appropriate Lender not responding within such time
period shall be deemed to have declined to provide a portion of the Incremental
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Appropriate Lender of the Appropriate
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested Incremental Commitment, and subject to the approval of the
Administrative Agent, the L/C Issuers and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrowers may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If any Revolving Credit Commitments are
increased, in accordance with this Section 2.14, the Administrative Agent and
the Borrowers shall determine the effective date (the “Increase Effective Date”)
and the final allocation thereof. The Administrative Agent shall promptly notify
the Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Commitments and Incremental Loans shall be identical to the terms and provisions
of the Revolving Credit Commitments and the Revolving Credit Loans; provided
that the upfront fees or similar fees applicable to any Incremental Commitments
shall be as determined by the Borrowers and the applicable Incremental Lenders.

(f) Conditions to Effectiveness of Increase. As a condition precedent to the
Increase Effective Date, (i) before and after giving effect to such Incremental
Commitments, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (c) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) at the time
of and after giving effect on a Pro Forma Basis to such Incremental Commitments
and any borrowings made on the Increase Effective Date, the Parent is in
compliance with all covenants set forth in Section 7.11 as of the end of the
most recent Measurement Period for which financial statements of the Parent are
available and (C) no Default has occurred and is continuing and (ii) the Parent
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the Increase Effective Date (in sufficient copies for each Appropriate
Lender) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
the Incremental Commitments, and (B) certifying as to the satisfaction of the
conditions set

 

90



--------------------------------------------------------------------------------

forth in clause (i). In connection with any Incremental Commitment, the
Revolving Borrowers shall prepay any Revolving Credit Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Revolving Credit Commitments under this Section 2.14
and the Revolving Borrowers may use advances from the Revolving Lenders having
new or increased commitments for such prepayment.

(g) Incremental Joinder. Incremental Commitments shall become Commitments under
this Agreement pursuant to an amendment (an “Incremental Joinder”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Incremental Lender providing such Commitments and the
Administrative Agent. The Incremental Joinder may, without the consent of any
other Loan Party or Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provisions
of this Section 2.14 and that do not adversely affect the Lenders subject
thereto. No Lender shall be obligated to provide any Incremental Commitment,
unless it so agrees.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any L/C Issuer (i) if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Revolving Borrowers shall, in
each case, within two Business Days Cash Collateralize the then Outstanding
Amount of all L/C Obligations. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, any L/C Issuer
or the Swing Line Lender, the Revolving Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) provided by the Borrowers shall be
maintained in blocked deposit accounts at Bank of America. All Cash Collateral
(other than credit support not constituting funds subject to deposit) provided
by a Defaulting Lender shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. Each Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein

 

91



--------------------------------------------------------------------------------

provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, each
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Revolving Lender that is a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (A) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (B) the Person
providing Cash Collateral and the L/C Issuers or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any L/C Issuer or the Swing Line
Lender hereunder; third, if so determined by the

 

92



--------------------------------------------------------------------------------

Administrative Agent or requested by any L/C Issuer or the Swing Line Lender, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan or Letter of Credit; fourth,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitments of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Credit Loans of that Lender.

 

93



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.17 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrowers may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of any Class of Loans
(or unused Commitments) then outstanding under this Agreement, in the form of
Refinancing Term Loans, Refinancing Term Commitments, Other Revolving Credit
Commitments or Other Revolving Credit Loans pursuant to a Refinancing Amendment;
provided that notwithstanding anything to the contrary in this Section 2.17 or
otherwise,

(i) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the Maturity Date of the Other
Revolving Credit Commitments and (C) repayments made in connection with a
permanent repayment and termination of commitments (subject to
clause (iii) below)) of Loans with respect to Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments,

(ii) to the extent dealing with Swing Line Loans and Letters of Credit which
mature or expire after a Maturity Date when there exist Other Revolving Credit
Commitments with a longer Maturity Date, all Swing Line Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments
(including, for this purpose, Other Revolving Credit Commitments and Extended
Revolving Commitments),

 

94



--------------------------------------------------------------------------------

(iii) the permanent repayment of Other Revolving Credit Loans with respect to,
and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments (including, for this purpose,
all Other Revolving Credit Commitments and Extended Revolving Credit
Commitments), except that the Borrowers shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later Maturity Date than such Class,

(iv) assignments and participations of Other Revolving Credit Commitments and
Other Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans and no Lender shall be obligated to provide any Credit
Agreement Refinancing Indebtedness, unless it so agrees.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Lenders party to
such Refinancing Amendment, receipt by the Administrative Agent of (i) customary
legal opinions, board resolutions, officers’ certificates and other deliverables
consistent with those delivered on the Closing Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to such
Lenders and (ii) reaffirmation agreements and/or such amendments to the
Collateral Documents as may be reasonably requested by the Lenders party to such
Refinancing Amendment in order to ensure that such Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.17(a) shall be in an aggregate principal amount that is (i) not less
than $50,000,000 and (ii) an integral multiple of $5,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrowers, to
effect the provisions of this Section 2.17, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

(e) This Section 2.17 shall supersede any provision in Section 2.13 or 10.01 to
the contrary.

2.18 Extension of Loans and Commitments

(a) The Applicable Borrower may, by written notice to the Administrative Agent
from time to time, request an extension (each, an “Extension”) of the maturity
date of any Class

 

95



--------------------------------------------------------------------------------

of Loans and Commitments to the extended maturity date specified in such notice.
Such notice shall (i) set forth the amount of the applicable Class of
Commitments and/or Loans that will be subject to the Extension (which shall be
in minimum increments of $5,000,000 and a minimum amount of $50,000,000),
(ii) set forth the date on which such Extension is requested to become effective
(which shall be not less than ten Business Days nor more than 60 days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)) and (iii) identify the
relevant Class of Commitments and/or Loans to which such Extension relates. Each
Lender of the applicable Class shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such Class pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and the
Applicable Borrower. No Lender shall be obligated to participate in any
Extension Offer unless it so agrees. If the aggregate principal amount of
Commitments or Loans in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Commitments or Loans, as applicable, subject to the Extension Offer as set forth
in the Extension notice, then the Commitments or Loans, as applicable, of
Lenders of the applicable Class shall be extended ratably up to such maximum
amount based on the respective principal amounts with respect to which such
Lenders have accepted such Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default shall have occurred and be continuing immediately
prior to and immediately after giving effect to such Extension, (ii) the
representations and warranties set forth in Article V and in each other Loan
Document shall be deemed to be made and shall be true and correct in all
material respects on and as of the effective date of such Extension, (iii) each
L/C Issuer and the Swing Line Lender shall have consented to any Extension of
the Revolving Credit Commitments, to the extent that such Extension provides for
the issuance or extension of Letters of Credit or making of Swing Line Loans at
any time during the extended period, (iv) the terms of such Extended Revolving
Credit Commitments and Extended Term Loans shall comply with paragraph (c) of
this Section and (v) such other customary closing conditions as may be
reasonably specified by the applicable extending Lenders.

(c) The terms of each Extension shall be determined by the Applicable Borrower
and the applicable extending Lenders and set forth in an Extension Amendment;
provided that

(i) the final maturity date of any Extended Revolving Credit Commitment or
Extended Term Loan shall be no earlier than the Latest Maturity Date applicable
to the Revolving Facility or the Term Loans, as the case may be,

(ii) (A) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Credit Commitments and (B) the Weighted
Average Life to Maturity of the Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the existing Term Loans,

(iii) the Extended Revolving Credit Loans and the Extended Term Loans will rank
pari passu in right of payment and with respect to security with the existing
Revolving Credit Loans and the existing Term Loans and the borrower and
guarantors of the Extended Revolving Credit Commitments or Extended Term Loans,
as applicable, shall be the same as the Applicable Borrower and Guarantors with
respect to the existing Revolving Credit Loans or Term Loans, as applicable,

 

96



--------------------------------------------------------------------------------

(iv) the interest rate margin, rate floors, fees, original issue discount and
premium applicable to Extended Term Loans shall be determined by the Applicable
Borrower and the applicable extending Lenders, and

(v) (A) the Extended Term Loans may participate on a pro rata or less than pro
rata (but not greater than pro rata) basis in voluntary or mandatory prepayments
with the other Term Loans and (B) borrowing and prepayment of Extended Revolving
Credit Loans, or reductions of Extended Revolving Credit Commitments, and
participation in Letters of Credit and Swing Line Loans, shall be on a pro rata
basis with the other Revolving Credit Loans or Revolving Credit Commitments
(other than upon the maturity of the non-extended Revolving Credit Loans and
Revolving Credit Commitments) and

(vi) the terms of the Extended Revolving Credit Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above).

(d) In connection with any Extension, the Applicable Borrower, the
Administrative Agent and each applicable extending Lender shall execute and
deliver to the Administrative Agent an Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Applicable Borrower, to implement
the terms of any such Extension, including any amendments necessary to establish
Extended Revolving Credit Commitments or Extended Term Loans as a new Class or
tranche of Revolving Credit Commitments or Term Loans, as applicable, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Applicable Borrower in connection
with the establishment of such new Class or tranche (including to preserve the
pro rata treatment of the extended and non-extended Classes or tranches and to
provide for the reallocation of Total Revolving Credit Exposure upon the
expiration or termination of the commitments under any Class or tranche), in
each case on terms consistent with this Section 2.18.

2.19 Designated Lenders. Each of the Administrative Agent, each L/C Issuer and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided,
further, that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender.

 

97



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If applicable
Laws (as determined in the good faith discretion of the Administrative Agent)
require the deduction or withholding of any Taxes from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deductions or withholding.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) the applicable
Loan Party or the Administrative Agent, whichever is required by law, shall
withhold or make such deductions as are determined, including based upon any
information and documentation received pursuant to subsection (e) below, (B) the
applicable Loan Party or the Administrative Agent, whichever is required by law,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholdings or deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined, including
based upon the information and documentation received pursuant to subsection (e)
below and applicable Law, (B) such Loan Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including withholdings or deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

98



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by a Borrower. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above:

(A) Each Loan Party shall, and does hereby, jointly and severally, indemnify
each Recipient and shall make payment in respect thereof within 20 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.

(B) A certificate as to the amount of any such payment or liability, and the
basis for calculation thereof delivered to any Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.

(C) Each of the Loan Parties shall also, and hereby jointly and severally agrees
to, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand thereof, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below. Upon a Borrower’s
written request, and provided that the applicable Lender or L/C Issuer is then a
party to this Agreement, the Administrative Agent will use commercially
reasonable efforts to set off and apply any and all amounts at any time owing to
such Lender or L/C Issuer, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent from such
Lender or L/C Issuer under clause (ii) of this subsection; provided, however,
that the Administrative Agent’s seeking of such set off shall not be a condition
to the Administrative Agent’s indemnification under the immediately preceding
sentence, and the Administrative Agent’s seeking of such set off, or its failure
or delay in seeking such set off, shall not constitute a waiver of the
Administrative Agent’s right to indemnification under the immediately preceding
sentence. If the Applicable Borrower has paid an amount to the Administrative
Agent pursuant to the first sentence of this clause (i)(C), any set off with
respect to such amount shall be for the benefit of the Applicable Borrower.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, severally indemnify and shall make

 

99



--------------------------------------------------------------------------------

payment in respect thereof within 10 days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or such L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) the Administrative
Agent against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (C) the Administrative Agent against any Excluded Taxes
attributable to such Lender or such L/C Issuer, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect to, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Borrower, Lender or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the applicable Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to such Borrower or Lender, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Borrower, Lender or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by the applicable Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
applicable Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

100



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) Any L/C Issuer and any Lender that is a U.S. Person shall deliver to the
U.S. Borrower and the Administrative Agent, on or before the date on which such
L/C Issuer or such Lender becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of a Borrower or the Administrative
Agent), two executed copies of IRS Form W-9, or any subsequent versions thereof
or successors thereto, certifying that such L/C Issuer or Lender is exempt from
U.S. federal backup withholding tax;

(B) each Foreign Lender shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, two executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such treaty,

(2) two executed copies of IRS Form W-8ECI, or any subsequent versions thereof
or successors thereto,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of any applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, or

(4) to the extent a Foreign Lender is not the beneficial owner, two executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax

 

101



--------------------------------------------------------------------------------

Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

(C) any such Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the U.S. Borrower and the Administrative Agent (in such numbers
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) If a payment made to a Lender or an L/C Issuer hereunder or under any Loan
Document would be subject to United States Federal withholding Tax imposed by
FATCA if such Lender or such L/C Issuer were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or such L/C
Issuer shall deliver to the Borrowers and the Administrative Agent, at the time
or times prescribed by Law and at such time or times reasonably requested by the
Borrowers and the Administrative Agent, such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
or such L/C Issuer has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this clause (iii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii) Each L/C Issuer and each Lender agree that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify such Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer

 

102



--------------------------------------------------------------------------------

determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or such L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Administrative
Agent, Lender or L/C Issuer be required to pay any amounts to the Borrowers
pursuant to this subsection the payment of which would place the Administrative
Agent, such Lender, or such L/C Issuer, as the case may be, in a less favorable
net after-Tax position than such Administrative Agent, Lender, or L/C Issuer
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Person.

(g) Survival of Section 3.01. Each party’s obligations in this Section 3.01
shall survive the resignation and/or the replacement of the Administrative
Agent, and any assignment of its rights by, or the replacement of a Lender or an
L/C Issuer, the termination of the aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate, whether denominated in Dollars
or an Alternative Currency, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or an Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowers that the

 

103



--------------------------------------------------------------------------------

circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, any L/C Issuer
or any applicable Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, any L/C Issuer or any Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Credit Extension to any Borrower who is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia such Person shall promptly notify the Administrative
Agent, then, upon the Administrative Agent notifying the Parent, and until such
notice by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension
shall be suspended, and to the extent required by applicable Law, cancelled.
Upon receipt of such notice, the Loan Parties shall, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Parent or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
Law) and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, (i) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency

 

104



--------------------------------------------------------------------------------

or currencies shall be suspended, and (ii) in the event of a determination
described in the preceding sentence with respect to the Eurocurrency Rate
component of the Base Rate, the utilization of the Eurocurrency Rate component
in determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Revolving Credit Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Revolving
Credit Borrowing in Dollars of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by

 

105



--------------------------------------------------------------------------------

any L/C Issuer, to a level below that which such Lender or such L/C Issuer or
such Lender’s or such L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrowers shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or any L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 Business Days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 Business Days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10
Business Days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

106



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 10.13; or

(d) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding any loss
of anticipated profits). The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount or indemnity payment to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then,
at the request of the Borrowers, such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrowers hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount or
indemnity payment to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and in each case such Lender is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

107



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed as promptly as practicable by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowers;

(ii) (A) a Revolving Note executed by each Revolving Borrower in favor of each
Revolving Lender requesting a Note no later than three Business Days prior to
the Closing Date, (B) a Term Note evidencing applicable Initial Tranche B-1 Term
Loans executed by the Term Borrower in favor of each Tranche B-1 Term Lender
requesting a Note no later than three Business Days prior to the Closing Date
and (C) a Term Note evidencing applicable Initial Tranche B-2 Term Loans
executed by the Term Borrower in favor of each Tranche B-2 Term Lender
requesting a Note no later than three Business Days prior to the Closing Date;

(iii) the U.S. Pledge and Security Agreement, dated as of the date hereof (as
modified, supplemented or amended from time to time, the “U.S. Security
Agreement”), or a supplement thereto, substantially in the form attached
thereto, as applicable, duly executed by each Loan Party;

(iv) subject to the Foreign Security Principles, a pledge or security agreement,
duly executed by such Foreign Loan Party, governed by the laws of the
jurisdiction in which such Foreign Loan Party is organized (any such non-U.S.
law governed security agreement, as modified or supplemented from time to time,
a “Foreign Security Agreement”) or in the case of any Loan Party organized in
Canada by the laws of the jurisdiction where the pledged assets are located (as
applicable) or as otherwise agreed by local counsel pursuant to which the
Collateral of any such Foreign Loan Party shall have been pledged to secure the
Obligations; provided that each Foreign Security Agreement shall be prepared by
local counsel reasonably satisfactory to the Administrative Agent and shall
conform as nearly as possible (as to the obligations guaranteed and rights
intended to be granted thereunder) to the U.S. Security Agreement, taking into
account such variations as shall be necessary or desirable under applicable
local Law as reasonably determined by the Administrative Agent;

 

108



--------------------------------------------------------------------------------

(v) subject to the Foreign Security Principles, such documentation and evidence
of the completion of all other actions, recordings and filings of or with
respect to the Security Agreements as the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby including,
without limitation:

(A) any certificates representing the Equity Interests pledged pursuant to the
Security Agreements accompanied by undated stock powers executed in blank and
any instruments evidencing Indebtedness owing to a Loan Party indorsed in blank
or, with respect to the Luxembourg Borrower, a copy of the share register
evidencing the registration of the pledge on its shares (in each case, to the
extent required to be delivered to the Administrative Agent under the Security
Agreements);

(B) properly completed financing statements in form appropriate for filing under
the Uniform Commercial Code or in other appropriate filing offices of each
jurisdiction that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreements;

(C) PPSA financing statements filed under the PPSA of each jurisdiction or other
appropriate filing offices that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreements;

(D) results from Lien searches performed on or before the date of the initial
Credit Extension, listing all effective financing statements filed in the
jurisdictions referred to in clauses (B) and (C) above that name any Loan Party
as debtor, together with copies of such other financing statements;

(E) account control agreements referred to in the Security Agreements and duly
executed by the appropriate parties;

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreements have been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and PPSA discharges); and

(G) in respect of the Luxembourg Borrower, a copy of a duly executed notice of
pledge to be sent by the Luxembourg Borrower to the account bank;

(vi) an intellectual property security agreement (together with each other
intellectual property security agreement and intellectual property security
agreement supplement delivered pursuant to Section 6.12, the “Intellectual
Property Security Agreement”), duly executed by each Loan Party, together with
evidence that all action that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;

 

109



--------------------------------------------------------------------------------

(vii) all Mortgaged Property Support Documents with respect to each Mortgaged
Property, duly executed by each applicable Loan Party;

(viii) completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property located in
the United States (together with a notice about special flood hazard area status
and flood disaster assistance duly executed by each Loan Party relating
thereto);

(ix) a certificate of a Responsible Officer of each Loan Party, dated the
Closing Date, certifying as to the Organization Documents of each Loan Party
(which, to the extent filed with a Governmental Authority, shall, to the extent
available and customary, be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party and an
incumbency (including specimen signatures) of the Responsible Officers of each
Loan Party;

(x) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing (where applicable) and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification;

(xi) (A) a favorable opinion of Fried, Frank, Harris, Shriver & Jacobson LLP,
New York and Delaware counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to customary matters concerning the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request, (B) a favorable opinion of McDermott Will and Emery LLP, California
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to customary matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request, (C) a favorable
opinion of Appleby (Bermuda) Limited, Bermuda counsel to the Parent, addressed
to the Administrative Agent and each Lender, as to customary matters concerning
the Parent and the Loan Documents as the Administrative Agent may reasonably
request, (D) a favorable opinion of Stibbe Avocats Luxembourg, Luxembourg
counsel to the Luxembourg Borrower, addressed to the Administrative Agent and
each Lender, as to customary matters concerning the Luxembourg Borrower and the
Loan Documents as the Administrative Agent may reasonably request, (E) a
favorable opinion of Bennett Jones LLP, Canadian counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to customary matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request and (F) in accordance with the Foreign Security
Principles, such other opinions of local counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, for such jurisdictions, and as to
matters concerning the Loan Parties and the Loan Documents, as the
Administrative Agent may reasonably request;

(xii) a certificate signed by a Responsible Officer of Parent certifying that
the conditions specified in Sections 4.01(e), (f), (g) and (h) have been
satisfied;

 

110



--------------------------------------------------------------------------------

(xiii) a certificate attesting to the solvency of Parent and its Subsidiaries,
taken as a whole, before and after giving effect to the Transactions, from its
chief financial officer, in substantially the form of Exhibit G hereto;

(xiv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral; and

(xv) evidence that the Existing C&J Credit Agreement, the Intercompany Notes and
all related loan documents have been, or concurrently with the Closing Date are
being, terminated, all Indebtedness and other amounts outstanding under the
Existing C&J Credit Agreement and the Intercompany Notes have been, or
concurrently with the Closing Date are being, repaid (other than the Existing
Letters of Credit and contingent indemnification obligations that survive the
termination of the Existing C&J Credit Agreement), and all Liens held by or on
behalf of Existing C&J Credit Agreement Secured Parties have been, or
concurrently with the Closing Date are being, released.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been, or concurrently with
the Closing Date are being, paid and (ii) all fees required to be paid to the
Lenders on or before the Closing Date shall have been, or concurrently with the
Closing Date are being, paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable and documented fees, charges and disbursements of Latham & Watkins
LLP and Baker Botts L.L.P., counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent), and a single local
counsel to the Administrative Agent in each applicable jurisdiction, in each
case in accordance with Section 10.04(a) and solely to the extent invoiced no
later than two Business Days prior to the Closing Date.

(d) The Administrative Agent shall have received (i) the Audited C&J Financial
Statements together with an opinion of an independent certified public
accountant of nationally recognized standing, (ii) the Audited Red Lion
Financial Statements, together with an opinion of an independent certified
public accountant of nationally recognized standing, (iii) the Quarterly
Financial Statements, certified by the chief financial officer or treasurer of
C&J or Nabors, as applicable, and (iv) an unaudited pro forma combined balance
sheet and related pro forma combined statement of operations of the Parent and
its Restricted Subsidiaries, certified by the chief financial officer or
treasurer of Parent and based on the financial statements referred to in clauses
(i), (ii) and (iii) above as of and for the twelve-month period ending on the
last day of the most recently completed four-fiscal quarter period ending
December 31, 2014, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements); provided that (A) the conditions set forth in clauses (i), (ii) and
(iii) above shall be deemed satisfied to the extent such financial statements
have been publicly filed with the SEC and (B) no pro forma financial statements
described in clause (iv) above shall be required to include adjustments for
purchase accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

111



--------------------------------------------------------------------------------

(e) The Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects on and as of
the Closing Date; provided that, (i) to the extent that any such Specified
Merger Agreement Representation or Specified Representation expressly relates to
a given date or period, such Specified Merger Agreement Representation or
Specified Representation shall be true and correct in all material respects as
of the respective date or for the respective period, as the case may be and
(ii) to the extent any Specified Merger Agreement Representation or Specified
Representation is qualified by materiality, such Specified Merger Agreement
Representation or Specified Representation shall be true and correct in all
respects.

(f) Since December 31, 2013, there shall not have been any event, occurrence,
state of facts, circumstance, condition, effect or change that has had, or would
be reasonably likely to have, individually or in the aggregate, a Red Lion
Material Adverse Effect.

(g) The incurrence of Indebtedness with respect to the Bridge Facility shall
occur prior to or substantially concurrently with the initial Credit Extension
under this Agreement, and the parent or the U.S. Borrower shall have received at
least $250,000,000 in gross cash proceeds therefrom.

(h) The Separation and the Merger shall have been consummated, or substantially
simultaneously with the initial Credit Extension shall be consummated, in
accordance with the terms of the Separation Agreement and the Merger Agreement,
without giving effect to any modifications, amendments, consents or waivers
thereto that are materially adverse to the Lenders or the Arrangers and not
consented to by the Arrangers.

(i) On the Closing Date, after giving effect to the Transactions, neither the
Parent nor any of its Restricted Subsidiaries shall have any Indebtedness for
borrowed money other than (i) the Obligations, and (ii) other Indebtedness
permitted to be incurred or outstanding under Section 7.02 (other than
Section 7.02(g), (h) or (r)).

(j) The Administrative Agent shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information concerning
the Parent and each of its Subsidiaries as has been reasonably requested in
writing at least 10 Business Days prior to the Closing Date by any Lender and as
it reasonably determines is required by regulatory authorities under applicable
“know your customer”, anti-money laundering, rules and regulations, including,
without limitation, the PATRIOT Act.

(k) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

112



--------------------------------------------------------------------------------

(l) In relation to the Luxembourg Borrower:

(i) an excerpt issued by the Luxembourg Register of Commerce and Companies dated
no earlier than one (1) Business Day prior to the date of this Agreement
(Extrait du Registre de Commerce et des Sociétés);

(ii) a copy of a certificate of non-inscription of a judicial decision, issued
by the Luxembourg Register of Commerce and Companies dated no earlier than one
(1) Business Day prior to the date of this Agreement (Certificat de
non-inscription d’une décision judiciaire);

(iii) a certificate of an authorised signatory of the Luxembourg Borrower
certifying that the Luxembourg Borrower is not subject to bankruptcy (faillite),
insolvency, voluntary or judicial liquidation (liquidation volontaire ou
judiciaire), composition with creditors (concordat préventif de la faillite),
moratorium or reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), or similar proceedings; and no application, petition, order
or resolution has been made, or taken by the Luxembourg Borrower or, to the best
of its knowledge, by any other person for the appointment of a commissaire,
curateur, liquidateur or similar officer for its administration, winding-up or
similar proceedings;

(iv) a certificate of an authorised signatory of the Luxembourg Borrower
certifying that the Luxembourg Borrower is in compliance with the provisions of
the Luxembourg Law dated 31 May 1999 governing the domiciliation of companies;

(v) a copy of a resolution of the board of managers of the Luxembourg Borrower:
(a) approving the terms of, and the transactions contemplated by, the Loan
Documents to which it is a party and resolving that it execute, deliver and
perform the Loan Documents to which it is a party; (b) authorising a specified
person or persons to execute the Loan Documents to which it is a party on its
behalf and (c) authorising a specified person or persons, on its behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by it
under or in connection with the Loan Documents to which it is a party;

(vi) a specimen of the signature of each person authorised by the resolution
referred to in paragraph (v) above in relation to the Loan Documents and related
documents;

(vii) a certificate of an authorised signatory of the Luxembourg Borrower
confirming that borrowing or guaranteeing or securing, as appropriate, under the
Loan Documents to which it is a party would not cause any borrowing, guarantee,
security or similar limit binding to be exceeded; and

(viii) a certificate of an authorised signatory of the Luxembourg Borrower
certifying that each copy document relating to it is correct, complete and in
full force and effect and has not been amended or superseded as at a date no
earlier than the date of this Agreement.

Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has

 

113



--------------------------------------------------------------------------------

signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Notwithstanding anything in Section 4.01(a) to the contrary, to the extent any
Lien search or Collateral (including the creation or perfection of any security
interest) is not or cannot be provided on the Closing Date after use of
commercially reasonable efforts by the Parent and its Subsidiaries to do so or
without undue burden or expense (other than, to the extent required under this
Agreement, (A) creation and perfection of a Lien on Collateral that may be
perfected solely by the filing of a financing statement under the UCC, the PPSA
(or similar provisions of foreign law) or filings with the United States Patent
and Trademark Office or United States Copyright Office or Canadian Intellectual
Property Office and (B) a pledge of certificated Equity Interests owned by any
Loan Party, along with stock (or similar) powers endorsed in blank with respect
to which a Lien may be perfected on the Closing Date by the delivery of a stock
(or similar) certificate), then the provision of any such Lien search and/or the
provision and/or perfection of a security interest in such Collateral shall not
constitute a condition precedent to the availability or initial Credit Extension
on the Closing Date but may instead be delivered and perfected within 90 days
after the Closing Date (or such later date as the Administrative Agent may agree
in its reasonable discretion). The failure of any Loan Party to satisfy the
conditions set forth in this paragraph on or prior to the date that is 90 days
after the Closing Date (or such later date or time as the Administrative Agent
may agree in its reasonable discretion) shall constitute an Event of Default
hereunder.

4.02 Conditions to Subsequent Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension after the Closing Date (other than a
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (without duplication of any materiality qualifier
contained herein or therein) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a),
5.05(b) and 5.05(c) shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and 6.01(b), respectively, and to the
financial condition and results of operations of the Parent and its Restricted
Subsidiaries.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

(d) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

114



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party (a) have been duly authorized by all necessary corporate or other
organizational action; (b) do not contravene the terms of any of such Person’s
Organization Documents; (c) do not conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; (d) do not violate any
Law; and (e) do not result in the creation of any Lien on any property of Parent
or any Restricted Subsidiary except Liens created under the Loan Documents.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral

 

115



--------------------------------------------------------------------------------

Documents, except for the authorizations, approvals, actions, notices and
filings which (i) have been duly obtained, taken, given or made and are in full
force and effect or (ii) are being filed obtained, taken, given or made in
connection with the Loan Documents. All applicable waiting periods in connection
with the Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions or the rights of the Loan Parties or their
Restricted Subsidiaries freely to transfer or otherwise dispose of, or to create
any Lien on, any properties now owned or hereafter acquired by any of them.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principals of equity (whether determined at law or in
equity).

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited C&J
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of C&J and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of C&J and its Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness.

(b) The Audited Red Lion Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the consolidated financial condition of the Red Lion Business as of the date
thereof and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Red Lion
Business as of the date thereof, including liabilities for Taxes, material
commitments and Indebtedness.

(c) The Quarterly Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of C&J
and its Restricted Subsidiaries or the Red Lion Business, as applicable, as of
the date thereof and their or its results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(d) Since the date of the most recent balance sheet included in the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

116



--------------------------------------------------------------------------------

(e) The unaudited pro forma combined balance sheet and related pro forma
combined statement of operations of the Parent and its Subsidiaries as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the Closing
Date and delivered pursuant to Section 4.01 fairly present in all material
respects the combined pro forma financial condition of the Parent and its
Subsidiaries as of such date and the combined pro forma results of operations of
the Parent and its Subsidiaries for such period, all in accordance with GAAP (it
being understood that such financial statements do not include any adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R))).

(f) The consolidated forecasted balance sheet, statements of income and cash
flows of Parent and its Restricted Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, Parent’s best estimate of its future financial condition and
performance, recognizing that there are industry-wide risks normally associated
with the types of business conducted by Parent and its Restricted Subsidiaries
and that Parent does not warrant that such forecasts and estimates will
ultimately prove to have been accurate in any respect (material or immaterial).

5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Parent, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Parent or any of its Restricted
Subsidiaries or against any of their properties or revenues that (a) purport to
affect (i) this Agreement, (ii) any other Loan Document or (iii) the
consummation of the Transactions, in the case of this clause (a)(iii) in any
material respect, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document. Neither any Loan Party nor any Restricted
Subsidiary has entered into or permits to exist any Contractual Obligation
(other than this Agreement or any other Loan Document) that violates
Section 7.09 hereof.

5.08 Ownership of Property; Liens; Investments. Each Loan Party and each of its
Restricted Subsidiaries has good and indefeasible title in fee simple to, or
valid leasehold interests in, all of their respective property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as disclosed in writing to the Administrative
Agent, no “building” or “mobile home” (in each case, as such terms are defined
for purposes of the National Flood Insurance Program) exists on any real
property covered by a Collateral Document.

 

117



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

(a) There are no Environmental Liabilities applicable to the Loan Parties, their
respective Restricted Subsidiaries or their respective businesses, operations or
properties that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Hazardous Materials have been
Released or are otherwise present on any property currently or, to the knowledge
of the Loan Parties, formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries. Neither any Loan Party nor any of its Restricted
Subsidiaries is undertaking, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law, except for any investigations, assessments or remedial or response actions
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. To the actual knowledge of the Loan Parties, none of
the respective properties currently owned or leased by any Loan Party or any of
its Restricted Subsidiaries is adjacent to any property listed or proposed for
listing on the NPL or any analogous state list, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Restricted Subsidiaries have been used, handled, stored or disposed
of in accordance with the requirements of all Environmental Laws.

(c) Except (i) as in accordance in all material respects with the requirements
of all Environmental Laws or (ii) as could not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Effect, there are
no underground or above ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Restricted Subsidiaries. Except as could not,
individually or the in aggregate, reasonably be expected to cause a Material
Adverse Effect, there is no asbestos or asbestos-containing material requiring
abatement or removal on any property currently owned or operated by any Loan
Party or any of its Restricted Subsidiaries.

(d) Except as could not, individually or the in aggregate, reasonably be
expected to cause a Material Adverse Effect, the Loan Parties and each of their
Restricted Subsidiaries (i) are and have been in compliance with all applicable
Environmental Laws, (ii) have obtained all Environmental Permits necessary for
the ownership and operation of its properties and assets and the conduct of its
business and (iii) have been and are in compliance with all terms and conditions
of such Environmental Permits.

(e) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there are no pending or, to the
knowledge of the Loan Parties threatened, written claims against any Loan Party
or any of its Restricted Subsidiaries under any

 

118



--------------------------------------------------------------------------------

Environmental Law including any such claims alleging potential liability or
responsibility for violation of any Environmental Law and no Loan Party nor any
Restricted Subsidiary has received written notice of any non-compliance or
alleged non-compliance with applicable Environmental Laws or Environmental
Permits.

5.10 Insurance. The properties of the Parent and its Restricted Subsidiaries are
insured with financially sound insurance companies, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Parent or the applicable Restricted Subsidiary operates.
The Parent and its Restricted Subsidiaries have obtained and provided evidence
to the Administrative Agent of all flood insurance required to be obtained under
Section 6.07.

5.11 Taxes. The Parent and its Restricted Subsidiaries have filed all material
Tax returns and reports required to be filed, and have paid all material Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed Tax assessment in writing against the Parent or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect.
Neither any Loan Party nor any Restricted Subsidiary thereof is party to any Tax
sharing agreement with any Person other than another Loan Party or any
Restricted Subsidiary thereof.

5.12 ERISA Compliance. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
Tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Parent, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of the Parent, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Parent nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) the Parent and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Parent nor any ERISA Affiliate knows of any facts
or circumstances that could reasonably be

 

119



--------------------------------------------------------------------------------

expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Parent nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) all employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
deducted or remitted or, if applicable, accrued, in accordance with normal
accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
Foreign Loan Party that does not have a U.S. taxpayer identification number, its
unique identification number issued to it by the jurisdiction of its
incorporation. Set forth on Part (d) of Schedule 5.13 is a complete and accurate
list of all Restricted Subsidiaries and all Unrestricted Subsidiaries as of the
Closing Date.

 

120



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of any Borrower only or of such
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between such Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) None of Parent, any Person Controlling Parent, any other Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, recognizing that there are industry-wide risks
normally associated with the types of business conducted by Parent and its
Subsidiaries, and the Borrowers do not warrant that such projections and
estimates will ultimately prove to have been accurate.

5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Except where failure to do so could
not reasonably be expected to have a Material Adverse Effect, (i) the Parent and
each of its Restricted Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person and (ii) to the
best knowledge of the Parent, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Parent or any of its Restricted Subsidiaries
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Parent, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

121



--------------------------------------------------------------------------------

5.18 Solvency. The Parent is, together with its Subsidiaries on a consolidated
basis, Solvent.

5.19 Casualty, Etc. Neither the business nor the properties of any Loan Party or
any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of Parent or any of its Restricted
Subsidiaries as of the Closing Date and neither Parent nor any Restricted
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
and other actions completed prior to the Closing Date and as contemplated hereby
and by the Collateral Documents, no filing or other action will be necessary to
perfect such Liens.

5.22 Sanctions; Anti-Corruption Laws. No Loan Party, nor any Subsidiary, nor any
director, officer, employee, or affiliate thereof, nor, to the knowledge of the
Loan Parties, any agent or representative thereof, is an individual or entity
that is, or is 50% or greater owned by any individual or entity that is
(i) currently the subject or target of any applicable Sanctions, (ii) included
on OFAC’s List of Specially Designated Nationals or any similar list enforced by
any other relevant Sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction. The Loan Parties and their Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Corruption and Foreign
Public Officials Act (Canada) and other similar anti-corruption legislation in
other jurisdictions that is applicable to the Loan Parties and their
Subsidiaries and have instituted and maintained policies and procedures designed
to promote and achieve compliance with such laws.

5.23 Foreign Loan Parties. With respect to each Foreign Loan Party:

(a) Such Foreign Loan Party is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Loan Party, the “Applicable Foreign
Loan Party Documents”), and the execution, delivery and performance by such
Foreign Loan Party of the Applicable Foreign Loan Party Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Loan Party nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Loan
Party is organized and existing in respect of its obligations under the
Applicable Foreign Loan Party Documents.

 

122



--------------------------------------------------------------------------------

(b) The Applicable Foreign Loan Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Loan Party is organized and
existing for the enforcement thereof against such Foreign Loan Party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents that the Applicable Foreign Loan Party Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which such Foreign Loan Party is organized and existing
or that any registration charge or stamp or similar Tax be paid on or in respect
of the Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
Tax as has been timely paid.

(c) There is no Tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Loan Party is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Loan Party Documents or (ii) on any payment to be made by
such Foreign Loan Party pursuant to the Applicable Foreign Loan Party Documents,
except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Loan
Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.24 Use of Proceeds. All proceeds of Loans shall have been used by the Loan
Parties and Subsidiaries thereof solely for the purposes permitted under
Sections 6.11 and 6.16 of the Agreement.

5.25 Centre of Main Interests and Establishment. For the purposes of The Council
of the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“1346 Regulation”), the Luxembourg Borrowers’ centre of main interest (as that
term is used in Article 3(1) of the 1346 Regulation) is situated in Luxembourg
and it has no “establishment” (as that term is used in Article 2(h) of the 1346
Regulation) in any other jurisdiction.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding,

 

123



--------------------------------------------------------------------------------

each Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of its Restricted Subsidiaries (and in
case of the covenants in Section 6.04(a), all Subsidiaries of Parent) to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent (or, if earlier, 15 days after the date required to be
filed with the SEC (giving effect to any extension permitted by the SEC)),
commencing with the fiscal year ending December 31, 2015, (i) a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity, and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and, except with respect to, or resulting from, an upcoming
Maturity Date, shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(except that such report and opinion delivered in the fiscal year ending
immediately prior to a Maturity Date may contain a qualification only a result
of the upcoming maturity of the applicable Loans) and (ii) to the extent there
are any Unrestricted Subsidiaries as of the end of such fiscal year, a
Reconciliation with respect to each of the financial statements described in the
foregoing clause (i);

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (or, if
earlier, 5 days after the date required to be filed with the SEC (giving effect
to any extension permitted by the SEC)) (commencing with the fiscal quarter
ended March 31, 2015), (i) a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and (ii) to the extent there are any
Unrestricted Subsidiaries as of the end of such fiscal quarter, a Reconciliation
with respect to each of the financial statements described in the foregoing
clause (i); and

(c) as soon as available, but in any event within 45 days after the end of each
fiscal year of Parent, an annual business plan and budget of the Parent and its
Restricted Subsidiaries on a consolidated basis, including financial forecasts
prepared by management of the Parent, in form satisfactory to the Administrative
Agent and the Required Lenders, of consolidated balance sheets and statements of
income or operations and cash flows of the Parent and its Restricted
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date for the Initial Term Loans
occurs).

 

124



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Parent shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Parent to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Restricted Subsidiaries, or any audit of
any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Restricted Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement, in each case, evidencing Indebtedness in excess of
$25,000,000 and not otherwise required to be furnished to the Lenders pursuant
to Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Restricted Subsidiary thereof, copies of each written
notice or other written correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Restricted Subsidiary
thereof;

 

125



--------------------------------------------------------------------------------

(g) not later than five Business Days after receipt thereof by any Loan Party or
any Restricted Subsidiary thereof, copies of all default notices, requests and
other documents (including amendments, waivers and other modifications) received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement, in each case, evidencing Indebtedness in excess of $25,000,000 and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;

(h) concurrently with the designation of any Subsidiary as an Immaterial
Subsidiary, a duly completed certificate signed by the chief executive officer,
chief financial officer, treasurer or controller of the Parent (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes) setting forth the
consolidating financial information of such Immaterial Subsidiary and certifying
that such consolidating financial information fairly presents in all material
respects the consolidated financial condition of such Subsidiary; and

(i) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Parent shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Parent hereby acknowledges that (1) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Parent hereunder
(collectively, the “Parent Materials”) by posting Parent

 

126



--------------------------------------------------------------------------------

Materials on SyndTrak, IntraLinks or another similar electronic system (the
“Platform”) and (2) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Parent Materials that may be distributed to the Public Lenders and that (w) all
such Parent Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Parent Materials “PUBLIC,” the Parent shall
be deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Parent Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Parent or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Parent Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Parent Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Parent Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including a Material Adverse Effect that has
resulted, or could reasonably be expected to result, from: (i) a breach or
non-performance of, or any default under, a Contractual Obligation of the Parent
or any Restricted Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Parent or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Parent or any
Restricted Subsidiary;

(c) of any of the following that could reasonably be expected to result in a
Material Adverse Effect: (i) any notice of any action or proceeding against, or
of any noncompliance by, any Loan Party or any of its Restricted Subsidiaries
with respect to any Environmental Law and (ii) the commencement of, or any
material development in, any litigation or proceeding affecting the Parent or
any Restricted Subsidiary pursuant to any applicable Environmental Laws;

(d) of the occurrence of any ERISA Event; and

(e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the Borrowers referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

127



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
material Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person; (b) all
lawful material claims which, if unpaid, would by law become a Lien upon its
property; and (c) all material Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. (a) Maintain with financially sound insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance; and (b) if at any time any real
property covered by a Collateral Document on which a “building” or “mobile home”
(in each case, as such terms are defined for purposes of the National Flood
Insurance Program) is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), (i) obtain flood insurance in such total amount as required
by Regulation H of the FRB, as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time and (ii) provide evidence in
form and substance satisfactory to the Administrative Agent of such flood
insurance to the Administrative Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or

 

128



--------------------------------------------------------------------------------

property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent or any Restricted Subsidiary, as the case may
be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or any Restricted Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Parent and at such reasonable times during normal business
hours, upon reasonable advance notice to the Parent; provided, however, if no
Event of Default shall have occurred and be continuing, only one such visit,
inspection, examination or discussion may be conducted per fiscal year at each
facility (which visit, inspection, examination or discussion shall be
coordinated by the Administrative Agent); provided further, however, that when
an Event of Default exists the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing as often as may be reasonably desired at the expense of the Parent at
any time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) under the
Revolving Facility, (i) on the Closing Date, to fund a portion of the
Transactions; provided, that not more than $350,000,000 of Revolving Credit
Loans may be drawn on the Closing Date for such purposes and to fund any OID or
upfront fees in connection with the Facilities payable pursuant to the market
flex provisions of the Fee Letters and (ii) after the Closing Date, for general
for general corporate purposes (including the consummation of any Permitted
Acquisition) not in contravention of any Law or of any Loan Document and
(b) under the Initial Term Loans, to fund a portion of the Transactions and for
general corporate purposes (including the consummation of any Permitted
Acquisition) not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any Excluded Subsidiary or any Immaterial Subsidiary) by any Loan
Party (which, for the purpose of this paragraph, shall include any Subsidiary
that ceases to be an Immaterial Subsidiary or an Excluded Subsidiary), then the
Parent shall, at the Parent’s expense (and in each case subject to the Foreign
Security Principles):

(i) within 30 days after such formation or acquisition (or such longer period as
may be agreed by the Administrative Agent in its sole discretion), (A) deliver

 

129



--------------------------------------------------------------------------------

documents and certificates of the type specified in clauses (ix) and (x) of
Section 4.01(a) with respect to such Subsidiary and (B) cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties’ obligations
under the Loan Documents,

(ii) within 30 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), furnish to
the Administrative Agent a description of the real and personal properties of
such Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(iii) within 45 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent deeds
of trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Equity in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(v)), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such real and personal
properties,

(iv) (A) within 45 days after such formation or acquisition (or such longer
period as may be agreed by the Administrative Agent in its sole discretion),
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to take whatever action (including the filing of
Uniform Commercial Code and PPSA financing statements, the giving of notices and
the endorsement of notices on title documents) may be necessary or advisable in
the opinion of the Administrative Agent to vest in the Administrative Agent (or
in any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the personal properties purported to be subject to the
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms, and (B) within 60 days
after such formation or acquisition (or such longer period as may be agreed by
the Administrative Agent in its sole discretion), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
take whatever action (including the recording of mortgages) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the real properties purported to
be subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, and leasehold deeds of trust delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms,

 

130



--------------------------------------------------------------------------------

(v) within 60 days after such formation or acquisition (or such longer period as
may be agreed by the Administrative Agent in its sole discretion), deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties (including applicable foreign counsel in accordance with the Foreign
Security Principles) acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request, and

(vi) within 90 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), deliver,
upon the reasonable request of the Administrative Agent in its reasonable
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the entity that is the subject of such formation or
acquisition title reports, surveys and engineering, soils and other reports, and
environmental assessment reports prepared or customarily prepared in connection
with such formations or acquisitions, each in scope, form and substance
reasonably satisfactory to the Administrative Agent; provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent.

(b) Upon the acquisition of any property constituting Collateral by any Loan
Party, if such property, in the reasonable judgment of the Administrative Agent,
shall not already be subject to a perfected first priority security interest in
favor of the Administrative Agent for the benefit of the Secured Parties, then
Parent shall, at Parent’s expense:

(i) within 30 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,

(ii) within 45 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,

(iii) (A) within 45 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), cause the applicable
Loan Party to take whatever action (including the filing of Uniform Commercial
Code and PPSA financing statements, the giving of notices and the endorsement of
notices on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such personal property, enforceable

 

131



--------------------------------------------------------------------------------

against all third parties and (B) within 60 days after such acquisition (or such
longer period as may be agreed by the Administrative Agent in its sole
discretion), cause the applicable Loan Party to take whatever action (including
the recording of mortgages) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such real property, enforceable against all third parties,

(iv) within 60 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, (A) fully paid title insurance with endorsements and in amounts
reasonably acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent
insuring mortgages delivered pursuant to clause (iii) above to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Liens acceptable to the Administrative Agent, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the applicable property) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable
and (B) a signed copy of a favorable opinion, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties (including
applicable foreign counsel in accordance with the Foreign Security Principles)
acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request, and

(v) within 90 days after any acquisition of real property (other any real
property with a fair market value of less than $7,500,000) (or such longer
period as may be agreed by the Administrative Agent in its sole discretion),
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to such real property title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports prepared or customarily prepared in connection with such acquisitions,
each in scope, form and substance reasonably satisfactory to the Administrative
Agent; provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Parent shall, at the Parent’s expense:

(i) within 30 days after such request (or such longer period as may be agreed by
the Administrative Agent in its sole discretion), furnish to the Administrative
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail reasonably satisfactory to the
Administrative Agent,

 

132



--------------------------------------------------------------------------------

(ii) within 45 days after such request (or such longer period as may be agreed
by the Administrative Agent in its sole discretion), duly execute and deliver,
and cause each Loan Party (if it has not already done so) to duly execute and
deliver, to the Administrative Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent, securing
payment of all the Obligations under the Loan Documents and constituting Liens
on all such properties,

(iii) (A) within 45 days after such request (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), take, and cause each
Loan Party to take, whatever action (including the filing of Uniform Commercial
Code and PPSA financing statements, the giving of notices and the endorsement of
notices on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the personal properties purported to be subject to the
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms, and (B) within 60 days
after such request (or such longer period as may be agreed by the Administrative
Agent in its sole discretion), take, and cause each Loan Party of the Parent to
take, whatever action (including the recording of mortgages) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the real properties purported to
be subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, Security Agreement Supplements,
IP Security Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms,

(iv) within 60 days after such request (or such longer period as may be agreed
by the Administrative Agent in its sole discretion), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties (including any applicable foreign counsel) acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
request, and

(v) within 90 days after such request (or such longer period as may be agreed by
the Administrative Agent in its sole discretion), deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of real property owned or held by Loan Parties,
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent; provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

 

133



--------------------------------------------------------------------------------

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements.

(e) Upon the formation or acquisition of any new direct or indirect Subsidiary
that is classified as a CFC or a CFC Holdco and is directly owned by the Parent
or any other Loan Party (or any Subsidiary that is required to become a Loan
Party hereunder), the Parent shall or such Loan Party shall, at the Parent’s
sole expense within 30 days after such formation or acquisition (or such longer
period as may be agreed by the Administrative Agent in its sole discretion),
cause such new Subsidiary, and cause each direct and indirect parent of such new
Subsidiary (if it has not already done so), to (i) duly execute and deliver to
the Administrative Agent pledge agreements in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which 65% of the total
voting power of the total outstanding Equity Interests of such new Subsidiary
(and 100% of any non-voting Equity Interests of such new Subsidiary) shall be
pledged to the Administrative Agent for the benefit of the Secured Parties,
(ii) deliver a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties (including any applicable foreign counsel) acceptable to the
Administrative Agent as to the matters contained in clause (i) above and as to
such other matters as the Administrative Agent may reasonably request and
(iii) take whatever action (including with respect to any applicable foreign
Laws) may be necessary or advisable in the opinion of the Administrative Agent
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on 65% of the
total voting power of the total outstanding Equity Interests of such new
Subsidiary (and 100% of any non-voting Equity Interests of such new Subsidiary).
It is understood and agreed that this Section 6.12(e) shall not apply to (A) any
new direct or indirect Subsidiary that is held directly or indirectly by a CFC
or (B) any Immaterial Subsidiary.

(f) Notwithstanding the foregoing, (i) so long as no Event of Default exists,
the Loan Parties shall not be required to provide a deed of trust, mortgage or
the items listed in Section 6.12(a)(iii) and (iv)(B) or 6.12(b)(iii)(B) and
(b)(v) with respect to any real property with a fair market value of less than
$7,500,000, and (ii) if at any time all Immaterial Subsidiaries, taken as a
whole, (A) contribute more than 5.0% of Consolidated EBITDA for the most
recently completed Measurement Period for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b) or (B) contribute more than
5.0% of Consolidated Total Assets as of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b), then the Parent shall designate additional Restricted Subsidiaries
(excluding Excluded Subsidiaries) which shall no longer constitute “Immaterial
Subsidiaries” for purposes of this Agreement to the extent necessary to cause
such excess to be eliminated and, with respect to any Subsidiary that ceases to
be an Immaterial Subsidiary as a result of such designation, the Parent shall
take, and cause such Subsidiary to take, such action as is necessary to comply
with the provisions of this Section 6.12.

 

134



--------------------------------------------------------------------------------

(g) Following the request of the Administrative Agent made no earlier than five
(5) Business Days prior to the C&J Joinder Date (provided that such request will
not be required in the case of a C&J Joinder Date arising pursuant to clause
(b) of the definition thereof), on the C&J Joinder Date, the Parent shall, or
shall cause C&J and its Subsidiaries to, (i) with respect to any such Person
(other than any Excluded Subsidiary or any Immaterial Subsidiary), take such
actions and deliver such documents as are specified in clauses (i) through (vi)
of Section 6.12(a) (with regard to the time periods for delivery specified
therein to the extent they exceed the length of the period from the Closing Date
to the C&J Joinder Date or such longer period as the Administrative Agent may
agree in its sole discretion) and (ii) with respect to any such Person that is a
CFC or a CFC Holdco and is directly owned by the Parent or any Loan Party (or
any Subsidiary that is required to become a Loan Party hereunder), take such
actions and deliver such documents as are specified in Section 6.12(e) (with
regard to the time periods for delivery specified therein to the extent they
exceed the period from the Closing Date to the C&J Joinder Date).

6.13 Compliance with Environmental Laws. Comply, and use commercially reasonable
efforts to cause all lessees and other Persons operating or occupying its
properties to comply, with all applicable Environmental Laws; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, to the extent required by
applicable Environmental Laws; in each case, except as would not reasonably be
expected to result in a Material Adverse Effect; provided, however, that neither
the Parent nor any of its Restricted Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.15 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full

 

135



--------------------------------------------------------------------------------

force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time requested by
the Administrative Agent and, upon request of the Administrative Agent, make to
each other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its Restricted
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Restricted Subsidiaries to do so, except, in any case, where the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

6.16 Anti-Corruption Laws. Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

6.17 Designation of Unrestricted Subsidiaries. The Board of Directors of the
Parent may at any time designate any Restricted Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that

(a) immediately before and after giving effect to such designation, no Default
shall have occurred and be continuing;

(b) immediately before and after giving effect to such designation, the Borrower
shall be in compliance with the covenants set forth in Section 7.11 on a Pro
Forma Basis;

(c) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if
it was previously designated an Unrestricted Subsidiary;

(d) if such designation is to make an Unrestricted Subsidiary a Restricted
Subsidiary, such Subsidiary shall comply with the requirements set forth in
Section 6.12 within the time periods set forth therein;

(e) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
unless:

(i) all of the Indebtedness of such Subsidiary and its Subsidiaries shall
consist of Non-Recourse Debt;

(ii) on the date such Subsidiary is designated an Unrestricted Subsidiary, such
Subsidiary is not party to any agreement, contract, arrangement or understanding
with the Parent or any Restricted Subsidiary unless the terms of the agreement,
contract, arrangement or understanding, taken as a whole, are not materially
less favorable to the Parent or such Restricted Subsidiary than those that could
reasonably be expected to have been obtained at the time from Persons who are
not Affiliates of the Parent, as determined in good faith by the Parent;

(iii) such Subsidiary is a Person with respect to which neither the Parent nor
any Restricted Subsidiary has any direct or indirect obligation (1) to subscribe
for additional Equity Interests of such person or (2) to maintain or preserve
the person’s financial condition or to cause the person to achieve any specified
levels of operating results; and

(iv) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Parent or any Restricted
Subsidiary, except for any pledge of the Equity Interests of such Unrestricted
Subsidiary to secure Indebtedness of the Parent or any Restricted Subsidiary;

 

136



--------------------------------------------------------------------------------

(f) the Parent shall deliver to the Administrative Agent at least five Business
Days prior to such designation a certificate of a Responsible Officer of the
Parent, together with all relevant financial information reasonably requested by
the Administrative Agent, demonstrating compliance with the foregoing clauses
(a) through (e) of this Section 6.17 and, certifying that such Subsidiary meets
the requirements of an “Unrestricted Subsidiary”; and

(g) at least 10 days prior to the designation of any Unrestricted Subsidiary as
a Restricted Subsidiary, the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer”, anti-money laundering requirements, anti-terrorist
financing and Sanctions laws, rules and regulations, including the PATRIOT Act,
with respect to such Subsidiary.

If, at any time, any Unrestricted Subsidiary fails to meet the preceding
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes hereof and any Indebtedness of the
Subsidiary and any Liens on assets of such Subsidiary shall be deemed to be
incurred by a Restricted Subsidiary at such time and, if the Indebtedness is not
permitted to be incurred under Section 7.02 or the Lien is not permitted under
Section 7.01, the Parent shall be in default of the applicable covenant. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Parent and its Restricted Subsidiaries therein at the date of
designation in an amount equal to the fair market value of the Parent’s
Investment therein; provided that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Parent shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (i) the lesser of (A) the fair market value of Investments of the
Parent and its Subsidiaries in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) and (B) the fair market value of Investments of the
Parent and its Subsidiaries made in connection with the designation of such
Subsidiary as an Unrestricted Subsidiary minus (ii) the portion (proportionate
to the Parent’s and its Subsidiaries’ equity ownership interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

6.18 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until

 

137



--------------------------------------------------------------------------------

(A) it shall have given the Administrative Agent written notice of its intention
so to do, clearly describing such change and providing such other information in
connection therewith as the Administrative Agent may reasonably request and
(B) it shall have taken all action reasonably satisfactory to the Administrative
Agent to maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence upon request.

6.19 Conduct of Business. From and after the Closing Date, each Loan Party
shall, or shall cause its Subsidiaries to, engage in (a) only material
businesses engaged in by such Loan Party or its Subsidiaries on the Closing Date
and similar or related businesses and reasonable extensions thereof and (b) such
other lines of business as may be reasonably consented to by the Administrative
Agent.

6.20 Post-Closing Obligations. The Loan Parties and their Restricted
Subsidiaries will execute and delivery the documents and complete the tasks set
forth on Schedule 6.20, in each case within the time limits specified on such
schedule (or such longer period as the Administrative Agent may agree in its
sole discretion).

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which do not secure
Indebtedness for borrowed money and which are not overdue for a period of more
than 60 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

 

138



--------------------------------------------------------------------------------

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property (including minor defects and irregularities in title and
similar encumbrances) which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f) including such
Liens outstanding on the date hereof; provided that (i) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the cost of the
property being acquired on the date of acquisition;

(j) Leases with respect to the assets or properties of the Parent or any
Restricted Subsidiary, in each case entered into in the ordinary course of such
Person’s business so long as such leases are subordinate in all respects to the
Liens granted and evidenced by the Collateral Documents and do not, individually
or in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of the Parent or any Restricted Subsidiary or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Parent or any
Restricted Subsidiary in the ordinary course of business in accordance with the
past practices of such Person;

(l) other Liens securing any obligations (including Indebtedness) outstanding in
an aggregate principal amount not to exceed $50,000,000; provided that no such
Lien shall secure obligations under Guarantees provided pursuant to Section
7.02(e);

(m) Liens on property of a Person existing at the time such Person becomes a
Subsidiary of the Parent after the date hereof as result of a Permitted
Acquisition; provided that such Liens were not created in contemplation of such
Person becoming a Subsidiary of the Parent and do not extend to any assets other
than those of the Person becoming a Subsidiary of the Parent, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.02(g);

(n) any interest or title of a lessor under any lease entered into by the Parent
or any of its Restricted Subsidiaries in the ordinary course of its business and
covering only the assets so leased, including Liens arising from precautionary
UCC financing statements or similar or related filings in any jurisdiction made
in respect of such leases;

 

139



--------------------------------------------------------------------------------

(o) Liens on the assets of any Foreign Subsidiary that is not a Loan Party
securing Indebtedness of such Foreign Subsidiary permitted under Section
7.02(k);

(p) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) consistent with
those arising by operation of law consisting of customary and ordinary course
rights of setoff upon deposits of cash in favor of banks or other depository
institutions in the ordinary course of business;

(q) Liens on unearned premiums in respect of insurance policies securing
insurance premium financing under Section 7.02(j);

(r) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage or such
inventory or other goods in the ordinary course of business;

(s) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party;

(t) Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

(u) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement; provided that such encumbrance or
restriction does not prohibit the granting of a Lien by a Loan Party on its
interests in such capital stock pursuant to the Collateral Documents; and

(v) Liens on Collateral securing (i) Permitted Pari Passu Secured Refinancing
Debt permitted under Section 7.02(r) on a pari passu basis with the Obligations,
in each case so long as such Indebtedness is subject to a Permitted Pari Passu
Intercreditor Agreement, or (ii) Permitted Junior Secured Refinancing Debt
permitted under Section 7.02(r) on a second-lien or other junior lien basis, so
long as such Indebtedness is subject to a Permitted Junior Intercreditor
Agreement.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person for the purpose of directly mitigating risks associated with fluctuations
in interest rates, foreign exchange rates or commodity prices;

(b) Indebtedness among the Parent and its Restricted Subsidiaries, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party,
constitute “Collateral” under the Security Agreement, (ii) in the case of
Indebtedness owing by a Loan Party to a Restricted Subsidiary that is not a Loan
Party, be subordinated to the Obligations pursuant to

 

140



--------------------------------------------------------------------------------

terms substantially the same as the subordination terms applicable to the
Guarantors pursuant to the Guaranty and (iii) be otherwise permitted under the
provisions of Section 7.03 other than Section 7.03(e), (k) or (m);

(c) Indebtedness under the Loan Documents and the Bridge Facility;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal, or extension except by (A) an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal, or
extension or (B) the amount of any Indebtedness incurred pursuant to
Section 7.02(h) in connection therewith and (ii) the terms of such refinancing,
refunding, renewing or extending Indebtedness satisfy the requirements of the
first proviso of Section 7.02(h);

(e) (i) Guarantees of the Parent or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of any Loan Party and (ii) unsecured
Guarantees of the Parent or any Restricted Subsidiary in respect of
(A) Indebtedness of any Foreign Subsidiary that is not a Loan Party otherwise
permitted hereunder or (B) operating leases and other obligations of any Foreign
Subsidiary that is not a Loan Party, in each case, that do not constitute
Indebtedness and are entered into in the ordinary course of business; provided
that, in the case of this clause (ii), the aggregate amount of all such
Guarantees at any time outstanding does not exceed (when added to any
intercompany Indebtedness outstanding under Section 7.02(k)(i) below and
Investments made pursuant to Section 7.03(k)(iii)) the greater of
(x) $125,000,000 and (y) 4.5% of Consolidated Tangible Assets of the Parent and
its Restricted Subsidiaries as of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b) at the time such Guarantee is granted;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding (including any such
Indebtedness outstanding on the date hereof) shall not exceed, as of the date of
incurrence of any such Indebtedness, the greater of (i) $75,000,000 and
(ii) 3.0% of Consolidated Tangible Assets of the Parent and its Restricted
Subsidiaries as of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) at the time
such Indebtedness is incurred;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary of Parent
after the date hereof as a result of a Permitted Acquisition, which Indebtedness
(i) exists at the time such Person becomes a Restricted Subsidiary of the
Parent, (ii) is not incurred solely in contemplation of such Person’s becoming a
Restricted Subsidiary of the Parent and (iii) does not exceed an aggregate
principal amount of $40,000,000 at any time outstanding;

(h) unsecured Indebtedness issued by the Parent or any of its Restricted
Subsidiaries so long as the Consolidated Total Leverage Ratio at the time such
Indebtedness is incurred is no greater than 3.50 to 1.00 determined on a Pro
Forma Basis; provided that

(i) immediately prior to and after giving effect to the issuance of such
Indebtedness, there would be no Default under this Agreement,

 

141



--------------------------------------------------------------------------------

(ii) such Indebtedness’ scheduled maturity is no earlier than 12 months after
the Latest Maturity Date on the date of incurrence of such Indebtedness,

(iii) such Indebtedness does not require any scheduled repayments, defeasance or
redemption (or sinking fund therefor) of any principal amount thereof prior to
maturity, and

(iv) no indenture or other agreement governing such Indebtedness contains
(A) maintenance financial covenants that are more restrictive than the
maintenance financial covenants set forth in this Agreement or (B) covenants or
events of default that are more restrictive in any material respect on the
Parent or any of its Restricted Subsidiaries than then applicable market terms
and conditions for comparable issuers and issuances, and any refinancings,
refundings, renewals or extensions thereof; provided that (1) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal, or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, refunding, renewal, or extension and (2) the terms of
such refinancing, refunding, renewing, or extending Indebtedness satisfy the
requirements of this Section 7.02(h);

(i) unsecured Indebtedness in an aggregate principal amount not to exceed
$30,000,000 at any time outstanding;

(j) Indebtedness issued to insurance companies, or their affiliates, to finance
insurance premiums payable to such insurance companies, or their affiliates, to
finance insurance premiums payable to such insurance companies in connection
with policies purchased by a Loan Party in the ordinary course of business;

(k) (i) Indebtedness of any Foreign Subsidiary that is not a Loan Party in the
form of intercompany Indebtedness owing to the Parent or any other Restricted
Subsidiary (other than another Foreign Subsidiary that is not a Loan Party) in
an aggregate amount at any time outstanding not to exceed (when added to any
Guarantees issued in accordance with clause (e)(ii) above and Investments made
under Section 7.03(k)(iii)) the greater of (x) $125,000,000 and (y) 4.5% of
Consolidated Tangible Assets of the Parent and its Restricted Subsidiaries as of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or (b) at the time such Indebtedness is
incurred and (ii) other Indebtedness of any Foreign Subsidiary that is not a
Loan Party so long as such Indebtedness is expressly made non-recourse to the
Parent and any other Restricted Subsidiary of Parent (other than another Foreign
Subsidiary that is not a Loan Party) other than recourse obligations of the
Parent or such Restricted Subsidiary pursuant to Guarantees issued in accordance
with Section 7.02(e)(ii) above;

 

142



--------------------------------------------------------------------------------

(l) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by the Parent or a Restricted Subsidiary in the ordinary
course of its business;

(m) Indebtedness in respect of (i) self-insurance obligations, completion, bid,
performance, appeal or surety bonds issued for the account of the Parent or any
Restricted Subsidiary, performance and completion guarantees, import and export
custom and duty guaranties and similar obligations, in each case in the ordinary
course of business, including guarantees or obligations of the Parent or any
wholly-owned Restricted Subsidiary with respect to letters of credit or similar
instruments supporting such obligations (in each case other than for an
obligation for money borrowed) or (ii) obligations represented by letters of
credit for the account of the Parent or any wholly-owned Restricted Subsidiary,
as the case may be, in order to provide security for workers’ compensation
claims;

(n) indemnification, adjustment of purchase price, earnout or similar
obligations (including without limitation any Earnout Obligations), in each
case, incurred or assumed in connection with any Permitted Acquisition or
permitted Disposition of any business or assets of the Parent and any Restricted
Subsidiary or Equity Interests of a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Equity Interests for the purpose of financing or in
contemplation of any such Permitted Acquisition; provided that (i) any amount of
such obligations included on the face of the balance sheet of the Parent or any
Restricted Subsidiary shall not be permitted under this clause (n) and (ii) in
the case of any permitted Disposition, the maximum aggregate liability in
respect of all such obligations outstanding under this clause (n) shall at no
time exceed the gross proceeds actually received by the Parent and its
Restricted Subsidiaries in connection with such permitted Disposition;

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(p) customer deposits and advance payments received in the ordinary course of
business;

(q) Guarantees by the Parent or its Restricted Subsidiaries of operating leases
of the Loan Parties or other obligations of the Loan Parties, in each case, that
do not constitute Indebtedness and are entered into in the ordinary course of
business; and

(r) Permitted Pari Passu Secured Refinancing Debt, Permitted Junior Secured
Refinancing Debt and Permitted Unsecured Refinancing Debt.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Parent and its Restricted Subsidiaries in the form
of Cash Equivalents;

 

143



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of the Parent and its
Restricted Subsidiaries in an aggregate amount not to exceed $1,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Parent and its Restricted Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Parent and its Restricted Subsidiaries in Loan Parties,
(iii) additional Investments by Restricted Subsidiaries of the Parent that are
not Loan Parties (other than, prior to the C&J Joinder Date, C&J or any of its
Subsidiaries) in other Restricted Subsidiaries that are not Loan Parties and
(iv) so long as no Default has occurred and is continuing or would result from
such Investment, additional Investments by the Loan Parties in Restricted
Subsidiaries that are not Loan Parties in an aggregate amount invested from the
date hereof not to exceed $10,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02(e);

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and identified on Schedule 7.03;

(g) the Loan Parties may (by purchase or merger) consummate Permitted
Acquisitions; provided that, with respect to each Permitted Acquisition made
pursuant to this Section 7.03(g):

(i) no Default exists and the Permitted Acquisition could not reasonably be
expected to cause a Default;

(ii) the Permitted Acquisition is not hostile;

(iii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be the same lines of business as,
or lines of business related or incidental to, one or more of the principal
businesses of the Parent and its Restricted Subsidiaries in the ordinary course;

(iv) the requirements of Section 6.12 are satisfied within the timeframes
specified therein; and

(v) the Parent shall have delivered to the Administrative Agent and each Lender,
at least five Business Days prior to the date on which any such Permitted
Acquisition is to be consummated, a certificate of a Responsible Officer,
certifying that all of the requirements set forth in this Section 7.03(g) have
been satisfied or will be satisfied on or prior to the date on which such
Permitted Acquisition is consummated;

(h) other Investments (other than Investments in Foreign Subsidiaries that are
not Loan Parties and Foreign Joint Ventures) not exceeding in the aggregate as
of the date of any

 

144



--------------------------------------------------------------------------------

such Investment 15.0% of Consolidated Tangible Assets of the Parent and its
Restricted Subsidiaries as of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b);
provided, that the aggregate amount of such Investments in Unrestricted
Subsidiaries (including in accordance with the last paragraph of Section 6.17)
shall not exceed the greater of (x) $200,000,000 and (y) 7.5% of Consolidated
Tangible Assets of Parent and its Restricted Subsidiaries as of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) at the time such Investment is made (net of
any cash return in respect thereof, including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts, in an amount not to exceed the amount of the original
Investment at the time such Investment was made);

(i) the Parent may make loans to senior management of the Loan Parties for
purposes of purchasing the shares of the Parent in an aggregate principal amount
not to exceed $2,500,000 at any one time outstanding;

(j) scheduled payments of Earnout Obligations;

(k) (i) Investments by the Loan Parties in any Foreign Subsidiary that is not a
Loan Party constituting the issuance of Guarantees permitted under
Section 7.02(e)(ii) above, (ii) Investments by the Loan Parties in any Foreign
Subsidiary that is not a Loan Party constituting intercompany Indebtedness
permitted under Section 7.02(k)(i) above and (iii) other Investments by the Loan
Parties in any Foreign Subsidiary that is not a Loan Party or Foreign Joint
Venture; provided that the aggregate amount of such Investments (when added to
Investments made pursuant to clauses (i) and (ii) above) does not exceed the
greater of (x) $125,000,000 and (y) 4.5% of Consolidated Tangible Assets of the
Parent and its Restricted Subsidiaries as of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) at the time such Investment is made (net of any cash
return in respect thereof, including dividends, interest, distributions, returns
of principal, profits on sale, repayments, income and similar amounts, in an
amount not to exceed the amount of the original Investment at the time such
Investment was made);

(l) Investments by Foreign Subsidiaries that are not Loan Parties;

(m) Investments by the Loan Parties in Swap Contracts permitted under
Section 7.02(a);

(n) Investments received in consideration for an asset sale permitted by
Section 7.05 other than Section 7.05(l); provided that such transfer or sale
shall be on terms reasonably satisfactory to the Administrative Agent and that
the Loan Parties shall take appropriate steps to grant a first priority security
interest in such Investments in favor of the Administrative Agent, for the
benefit of the Secured Parties; and

(o) Investments (including Indebtedness and other obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers in the ordinary course of business.

 

145



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate or amalgamate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

(a) (i) any Borrower may merge, consolidate or amalgamate with or into the
Parent or one or more of its Subsidiaries, provided that, if the U.S. Borrower
is merged, consolidated or amalgamated with any Person, the U.S. Borrower shall
be the continuing or surviving Person and if any other Borrower is merged,
consolidated or amalgamated, a Borrower shall be the continuing or surviving
Person, or (ii) any Subsidiary (other than a Borrower or, prior to the C&J
Joinder Date, C&J or any of its Subsidiaries) may merge with any other
Subsidiary (other than a Borrower) provided that (x) if any such Person is a
Restricted Subsidiary, a Restricted Subsidiary shall be the surviving Person and
(y) if any such Person is a Guarantor, a Guarantor shall be the surviving
Person;

(b) any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Loan Party;

(c) (i) any Restricted Subsidiary that is not a Loan Party (other than, prior to
the C&J Joinder Date, C&J or any of its Subsidiaries) may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to another Restricted Subsidiary that is not a Loan Party and
(ii) any Restricted Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to a Loan Party;

(d) any Loan Party may merge or consolidate with any Person in accordance with
Section 7.03(g); provided that such Loan Party shall be the continuing or
surviving Person; and

(e) any Restricted Subsidiary (other than a Borrower) may dissolve, liquidate or
wind-up its affairs so long as all of its assets are distributed or otherwise
transferred to the Parent or any other Restricted Subsidiary and, so long as, in
the case of a Guarantor or, prior to the C&J Joinder Date, C&J or any of its
Subsidiaries, all of its assets are distributed or otherwise transferred to a
Borrower or a surviving Guarantor.

Notwithstanding the foregoing, in no event shall Parent or any of its Restricted
Subsidiaries that do not constitute Excluded Subsidiaries on the Closing Date
merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) or the Equity Interests in any of its Subsidiaries to or in
favor of any Person if the result of such transaction is to cause any of the
Restricted Subsidiaries to become an Excluded Subsidiary if such Person was not
an Excluded Subsidiary or an Immaterial Subsidiary immediately prior to giving
effect thereto.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

146



--------------------------------------------------------------------------------

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or
(ii) (A) the proceeds of such Disposition are paid not less than 75% in cash,
(B) within 180 days of such Disposition, the Parent or the applicable Restricted
Subsidiary has obtained a written replacement order to replace such equipment
with replacement equipment and (C) if the equipment subject to such Disposition
was Collateral, such replacement equipment is or becomes Collateral subject to a
perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties substantially contemporaneously with the consummation of such
replacement;

(d) Dispositions of property by any Subsidiary to the Parent or to a
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property is a Loan Party or, prior to the C&J Joinder Date, C&J or any of its
Subsidiaries, the transferee thereof must be a Loan Party; provided further that
no Disposition of the Equity Interests in any Restricted Subsidiary that does
not constitute an Excluded Subsidiary on the Closing Date shall be permitted
under this clause (d) if the result of such transaction is to cause such
Restricted Subsidiary to become an Excluded Subsidiary if such Person was not an
Excluded Subsidiary or an Immaterial Subsidiary immediately prior to giving
effect thereto;

(e) Dispositions permitted by Section 7.04;

(f) sales or non-exclusive grants of licenses or sublicenses to use the patents,
trade secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Parent or any wholly-owned Restricted
Subsidiary to the extent not materially interfering with the business of the
Parent or any Restricted Subsidiary;

(g) Dispositions by the Parent and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that the aggregate book value of all
property Disposed of in reliance on this clause (g) in any fiscal year shall not
exceed as of the date of any such Disposition an amount equal to 5.0% of
Consolidated Tangible Assets of the Parent and its Restricted Subsidiaries as of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b);

(h) so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(g);

(i) Dispositions of non-core assets acquired in a Permitted Acquisition by the
Parent or any of its Restricted Subsidiaries within 18 months of such Permitted
Acquisition; provided that the aggregate book value of such non-core assets does
not exceed 15.0% of the Consolidated Tangible Assets acquired pursuant to such
Permitted Acquisition;

(j) Dispositions of light vehicles (i.e. cars and pick-up trucks but not heavy
trucks or rigs) in the ordinary course of business;

 

147



--------------------------------------------------------------------------------

(k) any settlement of or payment in respect of, or series of settlements or
payments in respect of, any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Parent or any of its
Restricted Subsidiaries;

(l) Dispositions of property constituting the making of Investments permitted
under Section 7.03 other than Section 7.03(n) and Dispositions of property
constituting the making of Restricted Payments permitted by Section 7.06;

(m) the sale of past due accounts receivable in the ordinary course of business;
and

(n) Dispositions of property occurring in a single transaction or series of
substantially related transactions the fair market value of which does not
exceed $5,000,000.

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(l) (other than Dispositions to any Loan Party) shall be for fair
market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Restricted Subsidiary may make Restricted Payments to any Loan Party
and any other Person that owns a direct Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) the Parent and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Parent and each Restricted Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

(d) the Parent may redeem, repurchase or otherwise acquire or retire for value
of Equity Interests of the Parent held by officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates), either (i) upon any such individual’s death,
disability, retirement, severance or termination of employment or service or
(ii) pursuant to any equity subscription agreement, stock option agreement,
restricted stock agreement, restricted stock unit agreement, stockholders’
agreement or similar agreement; provided, in any case, that the aggregate cash
consideration paid for all such redemptions, repurchases or other acquisitions
or retirements shall not exceed $10,000,000 during any calendar year;

(e) the Parent and each Restricted Subsidiary may consummate (i) repurchases,
redemptions or other acquisitions or retirements for value of Equity Interests
deemed to occur upon the exercise of stock options, warrants, rights to acquire
Equity Interests or other convertible securities to the extent such Equity
Interests represent a portion of the exercise or

 

148



--------------------------------------------------------------------------------

exchange price thereof and (ii) any repurchases, redemptions or other
acquisitions or retirements for value of Equity Interests made or deemed to be
made in lieu of withholding Taxes in connection with any exercise, vesting,
settlement or exchange, as applicable, of stock options, warrants, restricted
stock, restricted stock units or other similar rights;

(f) the Parent and each Restricted Subsidiary may make payments of cash in lieu
of issuing fractional Equity Interests;

(g) the Parent and each Restricted Subsidiary may make payments or distributions
to dissenting stockholders pursuant to applicable Law in connection with a
merger, consolidation or transfer of assets that complies with the provisions of
Section 7.04; and

(h) the Parent may make any Restricted Payments on or after January 1, 2016 so
long as the Consolidated Total Leverage Ratio would not exceed 2.50 to 1.00
after giving pro forma effect thereto, and the aggregate amount of such
Restricted Payments made under this clause (h) does not to exceed the sum of
(i) $150,000,000 and (ii) 25% of Consolidated Net Income of the Parent and its
Restricted Subsidiaries arising after January 1, 2015 (and computed on a
cumulative consolidated basis with other such Restricted Payments by Parent
since such date).

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Parent and
its Restricted Subsidiaries on the Closing Date or any business related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into or permit to exist any transaction
of any kind with any Affiliate of any Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to Parent or such Restricted Subsidiary as would be obtainable by the
Parent or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided, that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that:

(a) limits the ability (i) of any Restricted Subsidiary to (A) make Restricted
Payments to any Loan Party or (B) otherwise transfer property to or invest in
any Loan Party, except for any agreement (1) in effect on the Closing Date and
set forth on Schedule 7.09, or (2) in effect at the time such Restricted
Subsidiary becomes a Subsidiary of the Parent after the Closing Date, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Parent, (ii) of the Parent or any Restricted
Subsidiary to Guarantee the Obligations or (iii) of the Parent or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on the property of
such Person to secure the Obligations; provided, however, that this
clause (iii) shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or (B) any agreement entered into in connection
with Indebtedness incurred under Section 7.02(g); provided that such agreement
(1) exists at the time such Person becomes a Subsidiary of the Parent, (2) is
not entered into solely in contemplation of such Person’s becoming a Subsidiary
of the Parent and (3) does not extend to the assets of any Person other than the
Person becoming a Subsidiary of the Parent; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure the Obligations.

 

149



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Solely with respect to the Revolving
Facility and the Initial Tranche B-1 Term Loans, permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Parent
(commencing with the first full fiscal quarter following the Closing Date) to be
less than 3.00 to 1:00.

(b) Consolidated Total Leverage Ratio. Solely with respect to the Revolving
Facility and the Initial Tranche B-1 Term Loans, permit the Consolidated Total
Leverage Ratio as of the end of any fiscal quarter of the Parent (commencing
with the first full fiscal quarter following the Closing Date) to be greater
than the ratio set forth below with respect to the period during which such
fiscal quarter ends:

 

Period Ending

   Maximum Consolidated
Total Leverage Ratio  

Closing Date through December 31, 2015

     4.50:1.00   

January 1, 2016 through September 30, 2016

     4.25:1.00   

October 1, 2016 and quarter thereafter

     4.00:1.00   

(c) Consolidated Secured Leverage Ratio. Solely with respect to the Revolving
Facility and the Initial Tranche B-1 Term Loans, permit the Consolidated Secured
Leverage Ratio as of the end of any fiscal quarter of the Parent (commencing
with the first full fiscal quarter following the Closing Date) to be greater
than the ratio set forth below with respect to the period during which such
fiscal quarter ends:

 

Period Ending

   Maximum Consolidated
Secured Leverage Ratio  

Closing Date through September 30, 2015

     3.00:1.00   

October 1, 2015 through June 30, 2016

     2.75:1.00   

July 1, 2016 and quarter thereafter

     2.50:1.00   

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents, unless such amendments, modifications, or supplements could not
reasonably be expected to be materially adverse to the rights of the
Administrative Agent or the Lenders.

 

150



--------------------------------------------------------------------------------

7.13 Accounting Changes. Make any change in (a) its accounting policies or
reporting practices, except as required by Law or GAAP, or (b) its fiscal year.

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness
incurred pursuant to Sections 7.02(d), 7.02(h) or 7.02(r) (each, a “Specified
Prepayment”) except (a) refinancings, refundings or renewals of Indebtedness to
the extent such refinancing, refunding or renewal is permitted by Sections
7.02(d), 7.02(h) or 7.02(r), as applicable. and (b) the conversion to or
exchange for Equity Interests of convertible or exchangeable debt securities
permitted under Section 7.02(h); provided that the Parent or any Restricted
Subsidiary may make Specified Prepayments so long as not less than five Business
Days prior to the proposed Specified Prepayment, the Administrative Agent shall
have received a certificate from a Responsible Officer of the Parent certifying
that (i) as at the time of, and after giving effect on a Pro Forma Basis to,
such Specified Prepayment the pro forma Consolidated Total Leverage Ratio as of
the end of the most recent Measurement Period for which financial statements of
Parent are available is less than 2.00 to 1.00, (ii) pro forma Liquidity is
greater than $40,000,000 and (iii) no Default has occurred and is continuing at
the time of such Specified Prepayment or would result therefrom.

7.15 Amendment, Etc. of Indebtedness. Amend, modify or change in any manner any
term or condition of any Indebtedness set forth on Schedule 7.02 or any
Indebtedness incurred or issued pursuant to Section 7.02(h), except for any
refinancing, refunding or renewal thereof permitted by Section 7.02(d) or
7.02(h), as applicable or amend, modify or change in any manner any Credit
Agreement Refinancing Indebtedness in a manner inconsistent with the definition
thereof.

7.16 Sanctions. Use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person that, at the time of such
funding, is the subject of Sanctions, to fund any activities or business in any
Designated Jurisdiction, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.17 Anti-Corruption Laws. Use any Credit Extension or the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, the Corruption of
Foreign Public Officials Act (Canada) or other similar legislation in other
jurisdictions that is applicable to the Parent, any Borrower or any other
Subsidiary.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein and in the currency required hereunder, any amount
of principal of

 

151



--------------------------------------------------------------------------------

any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations, or (ii) pay within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) pay within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of the last paragraph of Section 4.01,
Sections 6.03(a), 6.03(b), 6.05(a), 6.11, 6.12(g), 6.20 or Article VII;
provided, that, no breach or default by the Loan Parties under Section 7.11 will
constitute an Event of Default with respect to the Initial Tranche B-2 Term
Loans unless and until the Lenders holding more than 50% of the aggregate
principal amount of the Revolving Credit Commitments and the Initial Tranche B-1
Term Loans have terminated the Revolving Credit Commitments and demanded
repayment of, or otherwise accelerated, the Indebtedness under the Revolving
Credit Commitments and the Initial Tranche B-1 Term Loans; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) written notice thereof
being given to the Parent by the Administrative Agent or (ii) a Responsible
Officer of a Loan Party otherwise becoming aware of such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (without duplication of any materiality qualifier
contained herein or therein) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50,000,000, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (or corresponding term, in each case as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Loan Party or any Restricted Subsidiary thereof is the Defaulting Party
(or corresponding term, in each case as defined in such Swap Contract) or
(B) any Termination Event (or corresponding term, as

 

152



--------------------------------------------------------------------------------

so defined) under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary thereof is an Affected Party (or corresponding term, as so defined in
such Swap Contract) and, in either event, the Swap Termination Value owed by
such Loan Party or such Restricted Subsidiary as a result thereof is greater
than $50,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or makes
a proposal to its creditors or files notice of its intention to do so,
institutes any other proceeding under applicable Law seeking to adjudicate it a
bankrupt or an insolvent, or seeking liquidation, dissolution, winding-up,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors, composition of it or its debts or any
other similar relief; or applies for or consents to the appointment of any
receiver, receiver-manager, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, receiver-manager, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$50,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage or the benefit of
indemnity), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA to a
Pension Plan, Multiemployer Plan or the PBGC which has resulted in or could
reasonably be expected to result in liability in excess of $50,000,000 or the
imposition of a Lien on the assets of a Loan Party, or (ii) the Parent or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000 or the imposition of a Lien on the assets of a Loan Party;
or

 

153



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or, if an Event of Default with respect to
Section 7.11 occurs and is continuing, at the request of, or with the consent of
Lenders holding more than 50% of the aggregate principal amount of the Revolving
Credit Commitments and the Initial Tranche B-1 Term Loans with respect to the
Revolving Facility, any Letters of Credit, L/C Credit Extension, L/C Obligation
and the Initial Tranche B-1 Term Loans), take any or all of the following
actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all applicable outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;

(c) require that the Applicable Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States or commencement of any equivalent proceeding, action or other
process under any applicable Debtor Relief Laws, the obligation of each Lender
to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Applicable
Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

154



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel) to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this Second
clause payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this Third
clause payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this Fourth clause held by
them;

Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Applicable Borrower pursuant to Sections 2.03 and 2.15;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to the Fifth clause above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from the other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.

 

155



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints, designates and authorizes Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuers for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

156



--------------------------------------------------------------------------------

Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing:

(a) the Administrative Agent and its Related Parties shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing;

(b) the Administrative Agent and its Related Parties shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;

(c) the Administrative Agent and its Related Parties shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty or
responsibility to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of their respective Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

(d) the Administrative Agent and its Related Parties shall not be liable for any
action taken or not taken by the Administrative Agent under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Parent, a Lender or an L/C Issuer;

(e) the Administrative Agent and its Related Parties shall not be responsible
for or have any duty or obligation to any Lender or participant or any other
Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this

 

157



--------------------------------------------------------------------------------

Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent; and

(f) the Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions; without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objections.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any

 

158



--------------------------------------------------------------------------------

such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and Parent. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Parent, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring Administrative Agent as
of the Resignation Effective Date), and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section 9.06). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

159



--------------------------------------------------------------------------------

(c) Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section 9.04 shall also constitute its resignation as L/C
Issuer and Swing Line Lender. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Parent of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the titles listed on the cover page hereof shall confer any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
with respect to any Person in its capacity, as applicable, as the Administrative
Agent, a Lender or a L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the

 

160



--------------------------------------------------------------------------------

claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09
2.10(b) and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, any other Debtor Relief Laws, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01),

 

161



--------------------------------------------------------------------------------

(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall not be entitled or empowered to, and shall have no obligation to,
absent a written agreement between the applicable Cash Management Bank or Hedge
Bank and the Administrative Agent, take any of the actions described in this
Section 9.09 with respect to Obligations on account of any Secured Cash
Management Agreement or Secured Hedge Agreement; provided that the
Administrative Agent shall provide to the Cash Management Banks and the Hedge
Banks that have given notice in accordance with Section 8.03, a copy of any
proof of claim filed by the Administrative Agent pursuant to this Section 9.09.

9.10 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made) (such
event, the “Facility Termination Date”), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposal permitted hereunder or under any other Loan Document,
(iii) in the event that such property is no longer required to be pledged
pursuant to Section 6.12 hereof or any provision of any other Loan Document or
(iv) if approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 10.01;

(ii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted

 

162



--------------------------------------------------------------------------------

hereunder (including the release of any Subsidiary that is designated as an
Unrestricted Subsidiary) or such Person is no longer required to be a Guarantor
pursuant to Section 6.12 hereof or any provision of any other Loan Document; and

(iii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(b) If as a result of any transaction not prohibited by this Agreement any
Guarantor becomes an Excluded Subsidiary, an Immaterial Subsidiary or is
otherwise no longer required to be a Guarantor pursuant to Section 6.12 hereof
or any provision of any other Loan Document, then such Guarantor’s Guarantee
shall be automatically released. If as a result of any transaction not
prohibited by this Agreement the property of (including Equity Interests held
by) any Person is no longer required to be pledged pursuant to Section 6.12
hereof or any provision of any other Loan Document, then the security interest
of the Administrative Agent and the other Secured Parties therein shall be
automatically released. In connection with any termination or release pursuant
to this Section 9.10(b), the Administrative Agent and any applicable Lender
shall promptly execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section 9.10(b) shall be without recourse to or warranty by the
Administrative Agent or any Lender.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 9.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral

 

163



--------------------------------------------------------------------------------

Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of the Facility Termination Date.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the applicable Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Facility Lenders with respect to
such Facility;

(c) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(d) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

(e) (i) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document; provided, however, that

 

164



--------------------------------------------------------------------------------

only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate or (ii) change in a manner
directly and adversely affecting a Lender any provision of the first proviso of
the definition of “Applicable Rate” or Section 2.09(c) without the written
consent of such Lender;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or Section 2.06(c), respectively, in
any manner that materially and adversely affects the Lenders under a Facility
without the written consent of the Required Facility Lenders under each affect
Facility, (iii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby or (iv) modify the sharing provisions of Section 2.13 without
the written consent of each Lender directly affected thereby;

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof or any provision of any Loan Document
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder without the written consent of each Lender or the
definitions of “Required Facility Lenders” or “Required Revolving Lenders” as
each relates to the related Facility (or the constituent definition therein
relating to such Facility) without the written consent of each Lender under such
Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(j) release any Borrower or permit any Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

(k) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders;

(l) without the written consent of the Required Facility Lenders, adversely
affect the rights of a Class in respect of payments or Collateral in a manner
different to the effect of such amendment, waiver or consent on any other Class;

(m) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

 

165



--------------------------------------------------------------------------------

(n) subordinate any Obligations under the Agreement to other Indebtedness in the
right of payment or subordinate the Liens securing any Obligations to any other
Liens (other than such Liens permitted hereunder as of the Closing Date) without
the written of Required Facility Lenders of each adversely affected Class; or

(o) other than amendments to this Agreement consummated on the Closing Date,
change Section 2.14, Section 7.01 or Section 7.02 or otherwise change this
Agreement to permit Parent or its Restricted Subsidiaries to incur additional
Indebtedness secured by a Lien pari passu with the Lien securing the Obligations
without the written consent of each Lender;

and provided, further, that

(i) no amendment, waiver or consent shall, unless in writing and signed by the
applicable L/C Issuer in addition to the Lenders required above, affect the
rights or duties of such L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it;

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement;

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;

(iv) the Autoborrow Agreement and any fee letters executed in connection
therewith may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and

(v) any Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (1) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (2) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
Title 11 of the United States Code supersedes the unanimous consent provisions
set forth herein, (C) the Required Lenders shall determine whether or not to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders and (D) Lenders holding more than 50% of the aggregate principal amount
of the

 

166



--------------------------------------------------------------------------------

Revolving Credit Commitments and Initial Tranche B-1 Term Loans shall have the
ability to waive, amend, supplement or modify the financial covenants set forth
in Section 7.11 (including any defined terms related thereto) with respect to
the Revolving Facility and the Initial Tranche B-1 Term Loans only without the
consent or approval of any other Lender.

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the prior written consent of the Parent only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
mistake, defect or inconsistency.

If any Lender becomes a Non-Consenting Lender, the Parent may replace such
Non-Consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Parent to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax transmission or e-mail transmission as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i) if to any Borrower or any other Loan Party, the Administrative Agent, any
L/C Issuer or the Swing Line Lender, to the address, fax number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to any Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swing Line Lender or any L/C Issuer pursuant
to Article II if such Lender, Swing Line Lender or such L/C Issuer, as

 

167



--------------------------------------------------------------------------------

applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, any L/C Issuer or any Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
PARENT MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE PARENT MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Parent Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages). The Parent acknowledges and agrees that the DQ List shall be
deemed suitable for posting and may be posted by the Administrative Agent on the
Platform, including the portion of the Platform that is designated for “public
side” Lenders.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, fax number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the other

 

168



--------------------------------------------------------------------------------

parties hereto. Each other Lender may change its address, fax number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuers
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Parent Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Parent or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan

 

169



--------------------------------------------------------------------------------

Documents, (b) any L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided that the Borrowers shall not
be required under this clause (i) to pay the fees and expenses of (A) more than
one principal outside counsel for each of the Administrative Agent, the L/C
Issuers or the Lenders, (B) more than one outside counsel acting as regulatory
counsel for each of the Administrative Agent, the L/C Issuers or the Lenders, or
(C) more than a single local counsel for each of the Administrative Agent, the
L/C Issuers or the Lenders in any relevant jurisdiction as reasonably determined
by the Administrative Agent, the L/C Issuers or the Lenders as the case may be
(and which may include a single local counsel acting in multiple jurisdictions),
except in, each case, to the extent there is an actual or perceived conflict of
interest between or among such parties and the party affected by such conflict
informs the Borrowers of such conflict and thereafter retains its own principal,
regulatory or local counsel, (ii) all reasonable and documented out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the reasonable and documented fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities

 

170



--------------------------------------------------------------------------------

and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to Parent or any of its Subsidiaries (other than
any such presence, alleged presence or Environmental Liability resulting solely
from acts or omissions by Persons other than Parent or any of its Subsidiaries
after the Administrative Agent sells the applicable property pursuant to a
foreclosure or has accepted a deed in lieu of foreclosure), or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Parent or any other Loan Party or any of Parent’s
or such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (x) result from
a claim brought by Parent or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Parent or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (y) arise from any dispute solely among Indemnitees
and not arising out of any act or omission of any Loan Party or any of its
Subsidiaries or Affiliates (other than any claims against the Administrative
Agent or any Arranger in its capacity as such). This Section 10.04(b) shall not
apply with respect to Taxes, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claims

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), each L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure of all Lenders at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as

 

171



--------------------------------------------------------------------------------

of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), L/C Issuer or Swing Line Lender in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
any L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

172



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this Section 10.06(b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of the Revolving Facility, or $1,000,000, in the case of any assignment in
respect of the Initial Term Loans, and in each case, in $1,000,000 increments in
excess thereof, unless each of the Administrative Agent and, so long as no Event

 

173



--------------------------------------------------------------------------------

of Default has occurred and is continuing, the Applicable Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met. For the avoidance of doubt and for the purposes of
article 1278 of the Luxembourg civil code, notwithstanding any assignment,
transfer and/or novation permitted under and made in accordance with the
provisions of this Agreement, any Guarantee or security given by the Luxembourg
Borrower under any Loan Documents shall be preserved for the benefit of any
assignee or transferee of any Lender.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Applicable Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default of the
type described in clause (a), (f) or (g) of Section 8.01 has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Applicable
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and provided further that
the Borrowers’ consent shall not be required during the primary syndication of
the Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Loans or Revolving Credit Commitment if such assignment is to a
Person that is not a Revolving Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term Loan to a Person that
is not a Term Lender, an Affiliate of a Term Lender or an Approved Fund;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of Revolving Credit
Loans or Revolving Credit Commitments.

 

174



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Parent or any of its Affiliates or Subsidiaries, (B) to any Defaulting Lender or
any of its Subsidiaries, (C) to any Disqualified Institution or (D) to a natural
person and, in each case, any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (A),
(B) or (C).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Applicable Borrowers and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii) The assignee, if it is not already a Lender hereunder, shall deliver to
the Administrative Agent and the U.S. Borrower any applicable documentation
required to be delivered under this Agreement (including any Internal Revenue
Service forms and other applicable certificates, forms or documentation
described in Section 3.01(e)).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each

 

175



--------------------------------------------------------------------------------

Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, each Applicable Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender, a Disqualified Institution or Parent
or any of its Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Applicable
Borrowers, the Administrative Agent, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participations.

 

176



--------------------------------------------------------------------------------

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b); provided, that the Applicable Borrowers are notified of the
participation sold to such Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with the Applicable Borrowers’ prior written consent or
(ii) such entitlement to receive a greater payment results from a Change in Law
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Parent’s request and expense,
to use reasonable efforts to cooperate with the Applicable Borrowers to
effectuate the provisions of Section 3.06 with respect to any Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

177



--------------------------------------------------------------------------------

(g) Term Borrower Buybacks. Notwithstanding anything in this Agreement to the
contrary, any Term Lender may, at any time, assign all or a portion of its Term
Loans on a non-pro rata basis to the Term Borrower in accordance with the
procedures set forth on Exhibit K, pursuant to an offer made available to all
Term Lenders on a pro rata basis (a “Dutch Auction”), subject to the following
limitations:

(i) the Term Borrower shall represent and warrant, as of the date of the launch
of the Dutch Auction and on the date of any such assignment, that neither it,
its Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Term Lenders generally (other
than to the extent any such Term Lender does not wish to receive material
non-public information with respect to the Parent or any of its Subsidiaries or
any of their respective securities) prior to such date;

(ii) immediately and automatically, without any further action on the part of
the Term Borrower, any Lender, the Administrative Agent or any other Person,
upon the effectiveness of such assignment of Term Loans from a Term Lender to
the Term Borrower, such Term Loans and all rights and obligations as a Term
Lender related thereto shall, for all purposes under this Agreement, the other
Loan Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Term Borrower
shall neither obtain nor have any rights as a Term Lender hereunder or under the
other Loan Documents by virtue of such assignment;

(iii) the Term Borrower shall not use the proceeds of any Revolving Credit
Loans, Other Revolving Credit Loans or Extended Revolving Credit Loans for any
such assignment; and

(iv) no Default shall have occurred and be continuing before or immediately
after giving effect to such assignment.

(h) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Parent has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (A) such
assignee shall not retroactively be disqualified from becoming a Lender and
(B) the execution by the Parent of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (h)(i) shall not be void.

(ii) The Parent shall, or shall cause, (A) a list of Disqualified Institutions
and any updates thereto from time to time to be posted (collectively, the “DQ
List”) on the Platform, including that portion of the Platform that is
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same.

 

178



--------------------------------------------------------------------------------

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Revolving Borrowers and the Revolving Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Revolving Borrowers, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Revolving Borrowers shall be entitled to appoint from among the
Revolving Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Revolving Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Revolving Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (A) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed

(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),

(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),

 

179



--------------------------------------------------------------------------------

(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process,

(d) to any other party hereto,

(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,

(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14(c), Section 2.17 or Section 2.18 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations (it being understood that the DQ List may be
disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)),

(g) on a confidential basis to (i) any rating agency in connection with rating
Parent or its Subsidiaries or the credit facilities provided hereunder or
(ii) the provider of any Platform or other electronic delivery service used by
the Administrative Agent, any L/C Issuer and/or the Swing Line Lender to deliver
Parent Materials or notices to the Lenders or (iii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder

(h) with the consent of the Parent or

(i) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section 10.07 or (B) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Parent. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar services providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

For purposes of this Section 10.07, “Information” means all information received
from Parent or any Subsidiary relating to the Parent or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Parent or any Subsidiary, provided that, in the
case of information received from the Parent or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a

 

180



--------------------------------------------------------------------------------

Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of any Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer or their respective Affiliates, irrespective
of whether or not such Lender or such L/C Issuer or Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, Affiliate or office of such Lender or such
L/C Issuer different from the branch, Affiliate or office holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
Parent and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (including without limitation, the Criminal Code
(Canada)) (the “Maximum Rate”). If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Applicable Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

181



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuers
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Document, or any certificate
delivered thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

182



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount or
indemnity payment to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then Parent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) Parent shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 2.05(a)(iii) and 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment pursuant to the last paragraph of
Section 10.01, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Parent to require such assignment and delegation cease
to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

183



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE PARENT AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE PARENT OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR

 

184



--------------------------------------------------------------------------------

THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and any Affiliate thereof, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and, as applicable, its Affiliates and the
Lenders and their Affiliates (collectively, solely for purposes of this
Section 10.16, the “Lenders”), on the other hand, (ii) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) each Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and its Affiliates and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for any Loan Party or any of its Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates nor any Lender has
any obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates and the Lenders may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, any of its
Affiliates nor any Lender has any obligation to disclose any of such interests
to any Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document, Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) or document executed
in connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof, or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any

 

185



--------------------------------------------------------------------------------

applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
neither the Administrative Agent, any L/C Issuer nor any Lender is under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent, such L/C Issuer or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.

10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Parent and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as amended) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the requirements of
the PATRIOT Act. Parent and the other Loan Parties shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering, anti-terrorist financing and Sanctions
laws, rules and regulations, including the PATRIOT Act.

10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the

 

186



--------------------------------------------------------------------------------

Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.].

 

187



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

C&J ENERGY SERVICES LTD. By:

/s/ Randall C. McMullen, Jr.

Name: Randall C. McMullen, Jr. Title: President and Chief Financial Officer CJ
LUX HOLDINGS S.À R.L By:

/s/ Theodore R. Moore

Name: Theodore R. Moore Title: Type A Manager CJ HOLDING CO. By:

/s/ Randall C. McMullen, Jr.

Name: Randall C. McMullen, Jr. Title: President and Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Anthony A. Eastman

Name: Anthony A. Eastman Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:

/s/ Anthony A. Eastman

Name: Anthony A. Eastman Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ James C. Day

Name: James C. Day Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:

/s/ Robert C. Mertensotto

Name: Robert C. Mertensotto Title: Senior Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:

/s/ Mohammed S. Baabde

Name: Mohammed S. Baabde Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:

/s/ Bradley Kuhn

Name: Bradley Kuhn Title: AVP

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:

/s/ Joe Hykle

Name: Joe Hykle Title: Senior Vice President By:

/s/ Asuiv Tveit

Name: Asuiv Tveit Title: First Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ Stephanie Balette

Name: Stephanie Balette Title: Authorized Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:

/s/ Kelly L. Elmore III

Name: Kelly L. Elmore III Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:

/s/ J. Frazell

Name: J. Frazell Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Michael Janak

Name: Michael Janak Title: Managing Director WF INVESTMENT HOLDINGS, LLC, as a
Lender By:

/s/ Scott Yarbrough

Name: Scott Yarbrough Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF TERM LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 24, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among C&J ENERGY SERVICES LTD., a Bermuda exempted company
(the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 15,
rue Edward Stephen, L-2540 Luxembourg, having a share capital of $2,000,000 and
registered with the Luxembourg Register of Commerce and Companies under number
B190.857 (the “Luxembourg Borrower”), and CJ HOLDING CO., a Delaware corporation
(the “U.S. Borrower” and, together with Parent and the Luxembourg Borrower, the
“Borrowers” and each, a “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Term Borrowing

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        

 

  3. Comprised of                                                      

      [Type of Loan requested]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of             
month[s].

 

  ¨ A conversion or continuation of Term Loans

 

  A. Term Loan(s) to be converted or continued:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $            

 

  3. Comprised of                                              

        [Type of Loan]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of             
month[s].

 

Exhibit A to Credit Agreement

-1-



--------------------------------------------------------------------------------

  B. Term Loan(s) to be converted or continued as:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        

 

  3. Comprised of                                              

        [Type of Loan requested]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of             
month[s].

The Term Loan Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(a)(i) and (ii) of the Agreement.

 

Exhibit A to Credit Agreement

-2-



--------------------------------------------------------------------------------

The undersigned Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b) and (c) shall be satisfied on and as of the
date of the applicable Credit Extension.

 

CJ HOLDING CO. By:

 

Name:

 

Title:

 

Exhibit A to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF REVOLVING CREDIT LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 24, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among C&J ENERGY SERVICES LTD., a Bermuda exempted company
(the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 15,
rue Edward Stephen, L-2540 Luxembourg, having a share capital of $2,000,000 and
registered with the Luxembourg Register of Commerce and Companies under number
B190.857 (the “Luxembourg Borrower”), and CJ HOLDING CO., a Delaware corporation
(the “U.S. Borrower” and, together with Parent and the Luxembourg Borrower, the
“Borrowers” and each, a “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Revolving Credit Borrowing

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        

 

  3. Comprised of                                              

      [Type of Loan requested]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of             
months.

 

  ¨ A conversion or continuation of Revolving Credit Loans

 

  A. Revolving Credit Loan(s) to be converted or continued:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $            

 

  3. Comprised of                                              

        [Type of Loan]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of             
months.

 

Exhibit A to Credit Agreement

-1-



--------------------------------------------------------------------------------

  B. Revolving Credit Loan(s) to be converted or continued as:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        

 

  3. Comprised of                                              

        [Type of Loan requested]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of             
months.

The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 (b) of the Agreement.

 

Exhibit A to Credit Agreement

-2-



--------------------------------------------------------------------------------

The undersigned Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b), and (c) shall be satisfied on and as of the
date of the applicable Credit Extension.

 

[C&J ENERGY SERVICES LTD. By:

 

Name:

 

Title:

 

]

[CJ LUX HOLDINGS S.À R.L By:

 

Name:

 

Title:

 

] [CJ HOLDING CO. By:

 

Name:

 

Title:

 

]

 

Exhibit A to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

To: Bank of America, N.A., as Swing Line Lender and

Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 24, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among C&J ENERGY SERVICES LTD., a Bermuda exempted company
(the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 15,
rue Edward Stephen, L-2540 Luxembourg, having a share capital of $2,000,000 and
registered with the Luxembourg Register of Commerce and Companies under number
B190.857 (the “Luxembourg Borrower”), and CJ HOLDING CO., a Delaware corporation
(the “U.S. Borrower” and, together with Parent and the Luxembourg Borrower, the
“Borrowers” and each, a “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The undersigned Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b) and (c) shall be satisfied on and as of the
date of the applicable Credit Extension.

 

[C&J ENERGY SERVICES LTD.

By:

 

Name:

 

Title:

 

]

 

Exhibit B to Credit Agreement

-1-



--------------------------------------------------------------------------------

[CJ LUX HOLDINGS S.À R.L By:

 

Name:

 

Title:

 

] [CJ HOLDING CO. By:

 

Name:

 

Title:

 

] 1. 2.

 

Exhibit B to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF INITIAL TRANCHE B-1 TERM NOTE

 

$            

New York, New York                  ,         

FOR VALUE RECEIVED, CJ Holding Co, a Delaware Corporation (the “Borrower”)
hereby promises to pay to [                    ] (the “Lender”), in lawful money
of the United States of America in immediately available funds, on or before
March 24, 2020 the principal sum of                      DOLLARS ($        ) or,
if less, the unpaid principal amount of all Tranche B-1 Term Loans made by the
Lender on the Closing Date pursuant to the Credit Agreement, payable at such
times and in such amounts as are specified in the Credit Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Term B-1 Loan made by the Lender in like money at said office from the date
hereof until paid at the rates and at the times provided in Section 2.08 of the
Credit Agreement.

This Note is one of the Initial Term Notes referred to in the Credit Agreement,
dated as of March 24, 2015, among the Borrower, C&J Energy Services Ltd., a
Bermuda exempted company, CJ Lux Holdings S.À R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share capital of
$2,000,000 and registered with the Luxembourg Register of Commerce and Companies
under number B190.857, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (together with any successor
administrative agent, the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”) and is
entitled to the benefits thereof and of the other Loan Documents (as defined in
the Credit Agreement). This Note is secured by the Collateral Documents (as
defined in the Credit Agreement) and is entitled to the benefits of the Guaranty
(as defined in the Credit Agreement). As provided in the Credit Agreement, this
Note is subject to voluntary prepayment and mandatory repayment prior to
the applicable Maturity Date, in whole or in part, and Initial Term Loans may be
converted from one Type (as defined in the Credit Agreement) into another Type
to the extent provided in the Credit Agreement. This Note may only be
transferred to the extent and in the manner set forth in the Credit Agreement.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273
AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY CONTACT THE
CHIEF FINANCIAL OFFICER OF CJ HOLDING CO, AT 3990 ROGERDALE ROAD, HOUSTON, TX
77042 OR BY PHONE AT 713-325-6000, WHO WILL PROVIDE YOU WITH THE ISSUE PRICE,
AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY OF THE NOTE.

 

Exhibit C-1 to Credit Agreement

-1-



--------------------------------------------------------------------------------

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

Exhibit C-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

CJ HOLDING CO.

By:

 

Name:

Title:

 

Exhibit C-1 to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF INITIAL TRANCHE B-2 TERM NOTE

 

$            

New York, New York                  ,         

FOR VALUE RECEIVED, CJ Holding Co, a Delaware Corporation (the “Borrower”)
hereby promises to pay to [                    ] (the “Lender”), in lawful money
of the United States of America in immediately available funds, on or before
March 24, 2022 the principal sum of                      DOLLARS ($        ) or,
if less, the unpaid principal amount of all Tranche B-2 Term Loans made by the
Lender on the Closing Date pursuant to the Credit Agreement, payable at such
times and in such amounts as are specified in the Credit Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Term B-2 Loan made by the Lender in like money at said office from the date
hereof until paid at the rates and at the times provided in Section 2.08 of the
Credit Agreement.

This Note is one of the Initial Term Notes referred to in the Credit Agreement,
dated as of March 24, 2015, among the Borrower, C&J Energy Services Ltd., a
Bermuda exempted company, CJ Lux Holdings S.À R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share capital of
$2,000,000 and registered with the Luxembourg Register of Commerce and Companies
under number B190.857, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (together with any successor
administrative agent, the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”) and is
entitled to the benefits thereof and of the other Loan Documents (as defined in
the Credit Agreement). This Note is secured by the Collateral Documents (as
defined in the Credit Agreement) and is entitled to the benefits of the Guaranty
(as defined in the Credit Agreement). As provided in the Credit Agreement, this
Note is subject to voluntary prepayment and mandatory repayment prior to
the applicable Maturity Date, in whole or in part, and Initial Term Loans may be
converted from one Type (as defined in the Credit Agreement) into another Type
to the extent provided in the Credit Agreement. This Note may only be
transferred to the extent and in the manner set forth in the Credit Agreement.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273
AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY CONTACT THE
CHIEF FINANCIAL OFFICER OF CJ HOLDING CO, AT 3990 ROGERDALE ROAD, HOUSTON, TX
77042 OR BY PHONE AT 713-325-6000, WHO WILL PROVIDE YOU WITH THE ISSUE PRICE,
AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY OF THE NOTE.

 

Exhibit C-2 to Credit Agreement

-1-



--------------------------------------------------------------------------------

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

Exhibit C-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

CJ HOLDING CO. By:

 

Name: Title:

 

Exhibit C-2 to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF REVOLVING NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of March 24, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, other Borrowers party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Credit Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit C-3 to Credit Agreement

-1-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[C&J ENERGY SERVICES LTD. By:

 

Name:

 

Title:

 

] [CJ LUX HOLDINGS S.À R.L By:

 

Name:

 

Title:

 

] [CJ HOLDING CO. By:

 

Name:

 

Title:

 

]

 

Exhibit C-3 to Credit Agreement

-2-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

                                                                               
                                                                               
                                                       

 

Exhibit C-3 to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 24, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among among C&J ENERGY SERVICES LTD., a Bermuda exempted
company (the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share capital of
$2,000,000 and registered with the Luxembourg Register of Commerce and Companies
under number B190.857 (the “Luxembourg Borrower”), and CJ HOLDING CO., a
Delaware corporation (the “U.S. Borrower” and, together with Parent and the
Luxembourg Borrower, the “Borrowers” and each, a “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.

The undersigned1 hereby certifies as of the date hereof that he/she is the
                                         of Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of Parent, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Parent has delivered (a) the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of Parent
and its Restricted Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes, and (b) to the extent there are any Unrestricted Subsidiaries as
of the end of such fiscal quarter, a reconciliation with respect to each of the
financial statements described in the foregoing clause (a) in accordance with
Section 6.01(b)(ii).

 

1  This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Parent and Restricted Subsidiaries.

 

Exhibit D to Credit Agreement

-1-



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Parent and
its Restricted Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of Parent and its Restricted Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period Parent and its Restricted
Subsidiaries have performed and observed all of their Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Parent and
its Restricted Subsidiaries have performed and observed each covenant and
condition of the Loan Documents applicable to each of them, and no Default has
occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of Parent and each other Loan Party
contained in Article V of the Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in Sections 5.05(a) through (e) of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Agreement, respectively.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,          .

 

C&J ENERGY SERVICES LTD. By:

 

Name:

 

Title:

 

 

Exhibit D to Credit Agreement

-2-



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11 (a) - Consolidated Interest Coverage Ratio with respect to the
Revolving Facility and the Initial Tranche B-1 Term Loans. A. Consolidated
EBITDA for Measurement Period ending on above date (“Subject Period”) as per
Schedule 2: $             B. Consolidated Interest Charges for Subject Period:
$             C. Consolidated Interest Coverage Ratio (Line I.A. ÷ Line I.B):
     to 1 Minimum required: 3.00 to 1 II. Section 7.11 (b) - Consolidated Total
Leverage Ratio with respect to the Revolving Facility and the Initial Tranche
B-1 Term Loans. A. Consolidated Funded Indebtedness at Statement Date
$             B. Consolidated EBITDA for Subject Period (Line I.A. above):
$             C. Consolidated Leverage Ratio (Line II.A ÷ Line II.B):      to 1
Maximum permitted (quarter ending):

Closing Date through December 31, 2015

4.50 to 1

January 1, 2016 through September 30, 2016

4.25 to 1

October 1, 2016 and each quarter thereafter

4.00 to 1

 

Exhibit D to Credit Agreement

-3-



--------------------------------------------------------------------------------

III. Section 7.11 (c) Consolidated Secured Leverage Ratio - with respect to the
Revolving Facility and the Initial Tranche B-1 Term Loan. A. Consolidated
Secured Indebtedness $             B. Consolidated EBITDA for Measurement Period
$             C. Consolidated Secured Leverage Ratio (Line III.A ÷ Line III.B)
     to 1

Maximum permitted (quarter ending):

Closing Date through September 30, 2015

3.00:1

October 1, 2015 through June 30, 2016

2.75:1

July 1, 2016 and quarter thereafter

2.50:1

 

Exhibit D to Credit Agreement

-4-



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 22

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

  

Quarter

Ended

  

Quarter
Ended

  

Quarter

Ended

  

Quarter

Ended

  

Twelve

Months

Ended

Consolidated Net Income

              

+ consolidated interest charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ extraordinary, non-recurring or unusual charges

              

+ non-cash expenses or losses that do not constitute reserves and which are not
expected to result in cash payments in a future period (including non-cash
losses on sales of assets outside the ordinary course of business)

              

 

2 

For the Closing Date Compliance Certificate, this schedule will include the
calculation for Total Secured Leverage Ratio.

 

Exhibit D to Credit Agreement

-5-



--------------------------------------------------------------------------------

+ expenses incurred in connection with the prepayment, amendment, modification
or refinancing of Indebtedness

+ non-capitalized transaction costs incurred in connection with an actual or
proposed incurrence or refinancing of Indebtedness, issuance of Equity
Interests, Investment, Acquisition, Disposition or recapitalization

+ non-cash stock-based compensation expenses

+ costs of refinancing Indebtedness incurred under Section 7.02(h) of the
Agreement

+ amount expensed in connection with tender for / redemption of Indebtedness
incurred under Section 7.02(h) of the Agreement

+ cash distributions made by any Unrestricted Subsidiary to any Restricted
Subsidiary

- income tax credits

- non-cash items increasing Consolidated Net Income

= Consolidated EBITDA

 

Exhibit D to Credit Agreement

-6-



--------------------------------------------------------------------------------

Excess Cash Flow

(in accordance with the definition of Excess Cash Flow

as set forth in the Agreement)

 

Excess Cash Flow

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Twelve

Months

Ended

Consolidated Net Income

              

+ non-cash charges

              

+ decrease in Consolidated Working Capital and long-term account receivable

              

+ non-cash losses on dispositions

              

minus:

              

+ non-cash credits

              

+ capital expenditures and acquisitions of intellectual property

              

+ principal payments of Indebtedness

              

+ net non-cash gain on dispositions

              

 

Exhibit D to Credit Agreement

-7-



--------------------------------------------------------------------------------

+ increases in Consolidated Working Capital and long-term account receivables

+ long-term liability cash payments (other than indebtedness)

+ cash consideration in connection with Investments

+ aggregate non-expensed expenditures

+ aggregate premium, make-whole, or penalty payments

+ aggregate Contract Consideration

+ cash taxes paid

+ mandatory prepayments under Section 2.05(b)(ii) of the Agreement

+ principal amortization payments of indebtedness

+ cash or accrual of cash payments (if not already deducted from Consolidated
Net Income)

+ cash expenses in connection with the Transactions, permitted investment,
equity issuance, or debt issuance (if not already deducted from Consolidated Net
Income)

 

Exhibit D to Credit Agreement

-8-



--------------------------------------------------------------------------------

+ cash contributions to pensions and other employee benefit plans (if not
already deducted from Consolidated Net Income)

+ hedging obligation cash payments (if not already deducted from Consolidated
Net Income)

= Excess Cash Flow

Consolidated Tangible Assets

(in accordance with the definition of Consolidated Tangible Assets

as set forth in the Agreement)

 

Consolidated Tangible Assets

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Total Assets

                 

 

  

 

  

 

  

 

  

 

- all intangible assets

= Consolidated Tangible Assets

 

Exhibit D to Credit Agreement

-9-



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

3  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5  Select as appropriate.

6  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit E-1 to Credit Agreement

-1-



--------------------------------------------------------------------------------

1. Assignor[s]:

 

 

[Assignor [is] [is not] a Defaulting Lender] 2. Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.
Borrower(s):

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement 5. Credit Agreement: Credit Agreement, dated as of
March [    ], 2015, among C&J ENERGY SERVICES LTD., a Bermuda exempted company
(the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 815,
rue Edward Stephen, L-2540 Luxembourg, having a share capital of $2,000,000 and
registered with the Luxembourg Register of Commerce and Companies under number
B190.857 (the “Luxembourg Borrower”), and CJ HOLDING CO., a Delaware corporation
(the “U.S. Borrower” and, together with Parent and the Luxembourg Borrower, the
“Borrowers” and each, a “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]7

   Assignee[s]8    Facility
Assigned9    Aggregate
Amount of
Commitment/
Loans
for all Lenders10      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans11     CUSIP
Number          $                    $                           %             $
                   $                           %             $                
   $                           %   

 

[7. Trade Date:                     ]12

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]13 [NAME OF ASSIGNOR] By:  

 

  Title:  

 

7  List each Assignor, as appropriate.

8  List each Assignee and, if available, its market entity identifier, as
appropriate.

9  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

12  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

13  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE[S]14 [NAME OF ASSIGNEE] By:

 

Title: [NAME OF ASSIGNEE] By:

 

Title:

 

Consented to and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:

 

Title: Consented to: By:

 

Title:

 

14  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).





--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) [and (vi)] of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its



--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

Exhibit E-2 to Credit Agreement

-1-



--------------------------------------------------------------------------------

EXHIBIT F-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 24, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among C&J ENERGY SERVICES LTD., a Bermuda
exempted company (the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share
capital of $2,000,000 and registered with the Luxembourg Register of Commerce
and Companies under number B190.857 (the “Luxembourg Borrower”), and CJ HOLDING
CO., a Delaware corporation (the “U.S. Borrower” and, together with Parent and
the Luxembourg Borrower, the “Borrowers” and each, a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) and other
Obligations in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished the Administrative Agent and U.S. Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the U.S. Borrower and the Administrative
Agent in writing, and (2) the undersigned shall have at all times furnished the
U.S. Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-1 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF LENDER] By:

 

Name: Title:

Date:                  , 20[    ]

 

Exhibit F-1 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT F-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 24, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among C&J ENERGY SERVICES LTD., a Bermuda
exempted company (the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share
capital of $2,000,000 and registered with the Luxembourg Register of Commerce
and Companies under number B190.857 (the “Luxembourg Borrower”), and CJ HOLDING
CO., a Delaware corporation (the “U.S. Borrower” and, together with Parent and
the Luxembourg Borrower, the “Borrowers” and each, a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Sections 3.01(e) and 10.06(d)(ii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (iv) it is not a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-2 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]

 

Exhibit F-2 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT F-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 24, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among C&J ENERGY SERVICES LTD., a Bermuda
exempted company (the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share
capital of $2,000,000 and registered with the Luxembourg Register of Commerce
and Companies under number B190.857 (the “Luxembourg Borrower”), and CJ HOLDING
CO., a Delaware corporation (the “U.S. Borrower” and, together with Parent and
the Luxembourg Borrower, the “Borrowers” and each, a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Sections 3.01(e) and 10.06(b)(ii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-3 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]

 

Exhibit F-3 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT F-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March     , 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among C&J ENERGY SERVICES LTD., a
Bermuda exempted company (the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg
private limited liability company (société à responsabilité limitée), having its
registered office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share
capital of $2,000,000 and registered with the Luxembourg Register of Commerce
and Companies under number B190.857 (the “Luxembourg Borrower”), and CJ HOLDING
CO., a Delaware corporation (the “U.S. Borrower” and, together with Parent and
the Luxembourg Borrower, the “Borrowers” and each, a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) and other Obligations in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)) and other Obligations, (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have at all times furnished the U.S.
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-4 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF LENDER] By:

 

Name: Title:

Date:                  , 20[    ]

 

Exhibit F-4 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT G

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of C&J Energy Services Ltd, a Bermuda
exempted company (“Parent”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(a)(xii) of the Credit Agreement, dated as of
                    , among                     (the “Credit Agreement”). Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

For purposes of this certificate, the terms below shall have the following
definitions:

“Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Parent and its subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

“Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Parent and its subsidiaries taken as
a whole are sold in an arm’s-length transaction under present conditions for the
sale of comparable business enterprises insofar as such conditions can be
reasonably evaluated.

“Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Parent and its subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

“Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, Parent and its
subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

 

Exhibit G to Credit Agreement

-1-



--------------------------------------------------------------------------------

“Do not have Unreasonably Small Capital”

Parent and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Maturity Date. I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by Parent and its subsidiaries as reflected in the projected financial
statements and in light of the anticipated credit capacity.

For purposes of this certificate, I, or officers of Parent under my direction
and supervision, have performed the following procedures as of and for the
periods set forth below.

I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 4.01(d) of the Credit Agreement.

I have knowledge of and have reviewed to my satisfaction the Credit Agreement.

As chief financial officer of Parent, I am familiar with the financial condition
of Parent and its subsidiaries.

Based on and subject to the foregoing, I hereby certify on behalf of Parent that
after giving effect to the consummation of the Transactions, it is my opinion
that (i) the Fair Value of the assets of Parent and its subsidiaries taken as a
whole exceeds their Liabilities, (ii) the Present Fair Salable Value of the
assets of Parent and its subsidiaries taken as a whole exceeds their
Liabilities, (iii) Parent and its subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iv) Parent and its subsidiaries taken as a
whole will be able to pay their Liabilities as they mature.

* * *

 

Exhibit G to Credit Agreement

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.

 

C&J ENERGY SERVICES LTD By:

 

Name: Title:

 

Exhibit G to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF FUNDING INDEMNITY LETTER

[Reserved.]

 

Exhibit H to Credit Agreement

-1-



--------------------------------------------------------------------------------

EXHIBIT K

AUCTION PROCEDURES

This Exhibit K is intended to summarize certain basic terms of procedures with
respect to certain Term Borrower buy-backs pursuant to and in accordance with
the terms and conditions of Section 10.06(g) of the Credit Agreement to which
this Exhibit K is attached. It is not intended to be a definitive list of all of
the terms and conditions of a Dutch Auction and all such terms and conditions
shall be set forth in the applicable auction procedures documentation set for
each Dutch Auction (the “Offer Documents”). None of the Administrative Agent, an
investment bank of recognized standing selected by the Term Borrower and
consented to by the Administrative Agent (the “Auction Manager”) or any of their
respective Affiliates makes any recommendation pursuant to the Offer Documents
as to whether or not any Term Lender should sell by assignment any of its Term
Loans pursuant to the Offer Documents (including, for the avoidance of doubt, by
participating in the Dutch Auction as a Term Lender) or whether or not the Term
Borrower should purchase by assignment any Term Loans from any Term Lender
pursuant to any Dutch Auction. Each Term Lender should make its own decision as
to whether to sell by assignment any of its Term Loans and, if so, the principal
amount of and price to be sought for such Term Loans. In addition, each Term
Lender should consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning any Dutch Auction and the
Offer Documents. Capitalized terms not otherwise defined in this Exhibit K have
the meanings assigned to them in the Credit Agreement among C&J Energy Services
LTD., a Bermuda exempted company, CJ Lux Holdings S.À R.L., a Luxembourg private
limited liability company (société à responsabilité limitée), having its
registered office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share
capital of $2,000,000 and registered with the Luxembourg Register of Commerce
and Companies under number B190.857, and CJ Holding Co., a Delaware corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).

Summary. The Term Borrower may purchase (by assignment) Term Loans on a non-pro
rata basis by conducting one or more Dutch Auctions pursuant to the procedures
described herein; provided that no more than one Dutch Auction may be ongoing at
any one time and no more than four Dutch Auctions may be made in any period of
four consecutive fiscal quarters of the Term Borrower except upon the prior
written consent of the Administrative Agent.

1. Notice Procedures. In connection with each Dutch Auction, the Term Borrower
will notify the Auction Manager (for distribution to the Term Lenders) of the
Term Loans that will be the subject of the Dutch Auction by delivering to the
Auction Manager a written notice in form and substance reasonably satisfactory
to the Auction Manager (an “Auction Notice”). Each Auction Notice shall contain
(i) the maximum principal amount of Term Loans the Term Borrower is willing to
purchase (by assignment) in the Dutch Auction (the “Auction Amount”), which
shall be no less than $1,000,000 or an integral multiple of $1,000,000 in excess
of thereof, (ii) the range of discounts to par (the “Discount Range”), expressed
as a range of prices per $1,000 of Term Loans, at which the Term Borrower would
be willing to purchase Term Loans in the Dutch Auction and (iii) the date on
which the Dutch Auction will conclude, on which date Return Bids (as defined
below) will be due at the time provided in the Auction Notice (such

 

Exhibit K to Credit Agreement

-1-



--------------------------------------------------------------------------------

time, the “Expiration Time”), as such date and time may be extended upon notice
by the Term Borrower to the Auction Manager not less than 24 hours before the
original Expiration Time. The Auction Manager will deliver a copy of the Offer
Documents to each Term Lender promptly following completion thereof.

2. Reply Procedures. In connection with any Dutch Auction, each Term Lender
holding Term Loans wishing to participate in such Dutch Auction shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation
in form and substance reasonably satisfactory to the Auction Manager (the
“Return Bid”) to be included in the Offer Documents, which shall specify (i) a
discount to par that must be expressed as a price per $1,000 of Term Loans (the
“Reply Price”) within the Discount Range and (ii) the principal amount of Term
Loans, in an amount not less than $1,000,000, that such Term Lender is willing
to offer for sale at its Reply Price (the “Reply Amount”); provided that each
Term Lender may submit a Reply Amount that is less than the minimum amount and
incremental amount requirements described above only if the Reply Amount equals
the entire amount of the Term Loans held by such Term Lender at such time. A
Term Lender may only submit one Return Bid per Dutch Auction, but each Return
Bid may contain up to three component bids, each of which may result in a
separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Term Lender resulting in
a Qualifying Bid. In addition to the Return Bid, a participating Term Lender
must execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the Auction Manager and the
Administrative Agent (the “Auction Assignment and Acceptance”). The Term
Borrower will not purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

3. Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Term
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for the Dutch Auction within the Discount Range for the Dutch Auction
that will allow the Term Borrower to complete the Dutch Auction by purchasing
the full Auction Amount (or such lesser amount of Term Loans for which the Term
Borrower has received Qualifying Bids). The Term Borrower shall purchase (by
assignment) Term Loans from each Term Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All Term Loans included
in Qualifying Bids received at a Reply Price lower than the Applicable Threshold
Price will be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration. If a Term Lender has submitted a Return
Bid containing multiple component bids at different Reply Prices, then all Term
Loans of such Term Lender offered in any such component bid that constitutes a
Qualifying Bid with a Reply Price lower than the Applicable Threshold Price
shall also be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration.

4. Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component bid thereof) constituting Qualifying Bids equal to the
Applicable Threshold Price will be purchased at a purchase price equal to the
Applicable Threshold Price; provided that if

 

Exhibit K to Credit Agreement

-2-



--------------------------------------------------------------------------------

the aggregate principal amount of all Term Loans for which Qualifying Bids have
been submitted in any given Dutch Auction equal to the Applicable Threshold
Price would exceed the remaining portion of the Auction Amount (after deducting
all Term Loans purchased below the Applicable Threshold Price), the Term
Borrower shall purchase the Term Loans for which the Qualifying Bids submitted
were at the Applicable Threshold Price ratably based on the respective principal
amounts offered and in an aggregate amount up to the amount necessary to
complete the purchase of the Auction Amount. For the avoidance of doubt, no
Return Bids (or any component thereof) will be accepted above the Applicable
Threshold Price.

5. Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the fifth Business Day after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Term Borrower onto each applicable Auction
Assignment and Acceptance received in connection with a Qualifying Bid. Upon
written request of the submitting Term Lender, the Auction Manager will promptly
return any Auction Assignment and Acceptance received in connection with a
Return Bid that is not a Qualifying Bid.

6. Additional Procedures. Once initiated by an Auction Notice, the Term Borrower
may withdraw a Dutch Auction by written notice to the Auction Manager no later
than 24 hours before the original Expiration Time so long as no Qualifying Bids
have been received by the Auction Manager at or prior to the time the Auction
Manager receives such written notice from the Term Borrower. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled; provided that a Term Lender may
modify a Return Bid at any time prior to the Expiration Time solely to reduce
the Reply Price included in such Return Bid. However, a Dutch Auction shall
become void if the Term Borrower fails to satisfy one or more of the conditions
to the purchase of Term Loans set forth in, or to otherwise comply with the
provisions of Section 10.06(g) of the Agreement. The purchase price for all Term
Loans purchased in a Dutch Auction shall be paid in cash by the Term Borrower
directly to the respective assigning Term Lender on a settlement date as
determined by the Auction Manager in consultation with the Term Borrower (which
shall be no later than ten (10) Business Days after the date Return Bids are
due), along with accrued and unpaid interest (if any) on the applicable Term
Loans up to the settlement date. The Term Borrower shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager, in consultation with the Term Borrower, and the Auction Manager’s
determination will be conclusive, absent manifest error. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Term Borrower, will be final and binding.

None of the Administrative Agent, the Auction Manager or any of their respective
Affiliates assumes any responsibility for the accuracy or completeness of the
information concerning the Term Borrower, its Subsidiaries or any of their
respective Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

 

Exhibit K to Credit Agreement

-3-



--------------------------------------------------------------------------------

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article IX and Section 10.04 of
the Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, each reference
therein to the “Loan Documents” were a reference to the Offer Documents, the
Auction Notice and Auction Assignment and Acceptance and each reference therein
to the “Transactions” were a reference to the transactions contemplated hereby
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

This Exhibit K shall not require the Term Borrower or any of its Subsidiaries to
initiate any Dutch Auction, nor shall any Term Lender be obligated to
participate in any Dutch Auction.

 

Exhibit K to Credit Agreement

-4-



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SECURED PARTY DESIGNATION NOTICE

 

TO: Bank of America, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer RE: CREDIT AGREEMENT, dated as of March 24, 2015, by and among C&J ENERGY
SERVICES LTD., a Bermuda exempted company, CJ LUX HOLDINGS S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
having its registered office at 15, rue Edward Stephen, L-2540 Luxembourg,
having a share capital of $2,000,000 and registered with the Luxembourg Register
of Commerce and Companies under number B190.857, and CJ HOLDING CO., a Delaware
corporation, the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement;”
capitalized terms used but not defined herein have the meanings given to such
terms in the Agreement). DATE: [Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Agreement, that the Secured Party meets the
requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Agreement and is a [Cash Management Bank] [Hedge Bank] under the Agreement and
the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 

, as a [Cash Management Bank] [Hedge Bank]

By:

 

Name:

 

Title:

 

 

Exhibit L to Credit Agreement

-1-



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO: Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer RE: CREDIT AGREEMENT, dated as of March 24, 2015, by and among C&J ENERGY
SERVICES LTD., a Bermuda exempted company, CJ LUX HOLDINGS S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
having its registered office at 15, rue Edward Stephen, L-2540 Luxembourg,
having a share capital of $2,000,000 and registered with the Luxembourg Register
of Commerce and Companies under number B190.857, and CJ HOLDING CO., a Delaware
corporation, the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer (as amended,
restated, supplemented or otherwise modified from time to time, the “Agreement;”
capitalized terms used but not defined herein have the meanings given to such
terms in the Agreement). DATE: [Date]

 

 

[                    ]1 (the “Applicable Borrower”) hereby notifies the
Administrative Agent [and the Swing Line Lender]2 that on
[                    ]3 pursuant to the terms of Section 2.05(a) (Optional
Prepayments) of the Agreement, the Applicable Borrower intends to prepay/repay
the following Loans as more specifically set forth below:

¨ Optional prepayment of Term Loans of the following Class, in the following
amount(s):

Class:                     

¨ Eurocurrency Rate Loans: $        4

 

1  Insert the name(s) of the Applicable Borrower(s).

2  To be included if any Swing Line Loans are to be prepaid.

3  Specify date of such prepayment, which must be (i) at least three Business
Days following date of this notice if prepayment of Eurocurrency Rate Loans
denominated in Dollars, (ii) at least four Business Days following the date of
this notice if prepayment of Eurocurrency Loans denominated in Alternative
Currencies (or five Business Days, in the case of prepayment of Loans
denominated in Special Notice Currencies), and (iii) on or after the date of
this notice if prepayment of Base Rate Loans (including any Swing Line Loan).

4  Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

 

Exhibit M to Credit Agreement

-1-



--------------------------------------------------------------------------------

Applicable Interest Period:                     

¨ Base Rate Loans: $        5

¨ Optional prepayment of Revolving Loans of the following Class, in the
following amount(s):

Class:                     

¨ Eurocurrency Rate Loans: $        6

Applicable Interest Period:                    

¨ Base Rate Loans: $        7

¨ Optional prepayment of Swing Line Loans in the following amount:

$        8

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

5  Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

6  Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

7  Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

8  Any prepayment of Swing Line Loans shall be in a principal amount of $100,000
(or if less, the entire principal amount thereof outstanding).

 

Exhibit M to Credit Agreement

-2-



--------------------------------------------------------------------------------

[APPLICABLE BORROWER(S)], By:

 

Name:

 

Title:

 

 

Exhibit M to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF LETTER OF CREDIT REPORT

            ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated March 24, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among C&J ENERGY SERVICES LTD., a Bermuda exempted company, CJ
LUX HOLDINGS S.À R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), having its registered office at 15, rue Edward Stephen,
L-2540 Luxembourg, having a share capital of $2,000,000 and registered with the
Luxembourg Register of Commerce and Companies under number B190.857, and CJ
HOLDING CO., a Delaware corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer

This report is being delivered pursuant to Section 2.03(k) of the Agreement. Set
forth in the table below is a description of each Letter of Credit issued by the
undersigned and outstanding on the date hereof.

 

L/C No.

 

Maximum
Face Amount

 

Current Face
Amount

   Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment                                                                      
                 

 

Exhibit N to Credit Agreement

-1-



--------------------------------------------------------------------------------

[L/C ISSUER] By:

 

Name:

 

Title:

 

 

Exhibit N to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF NOTICE OF ADDITIONAL L/C ISSUER

This Notice of Additional L/C Issuer is entered into as of [            ,
        ] (the “Effective Date”), by and among C&J ENERGY SERVICES LTD., a
Bermuda exempted company (the “Parent”), CJ LUX HOLDINGS S.À R.L., a Luxembourg
private limited liability company (société à responsabilité limitée), having its
registered office at 15, rue Edward Stephen, L-2540 Luxembourg, having a share
capital of $2,000,000 and registered with the Luxembourg Register of Commerce
and Companies under number B190.857 (the “Luxembourg Borrower”), and CJ HOLDING
CO., a Delaware corporation (the “U.S. Borrower” and, together with Parent and
the Luxembourg Borrower, the “Borrowers” and each, a “Borrower”), Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and an L/C Issuer under the Credit Agreement referenced below,
[                    ]1 and [                    ] (the “Additional L/C
Issuer”).

WHEREAS, reference is made to that certain Credit Agreement, dated March 24,
2015 (the “Agreement”), by and among the Borrowers, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer. Capitalized terms used herein and not otherwise
defined shall have the same meaning given to them in the Agreement.

WHEREAS, the Additional L/C Issuer is a Revolving Lender under the Agreement.

WHEREAS, Section 2.03(l) of the Agreement permits a Revolving Lender to become
an additional L/C Issuer under the Agreement pursuant to a written agreement
among the Borrowers, the Administrative Agent and each L/C Issuer.

WHEREAS, the Additional L/C Issuer desires to become an additional L/C Issuer
under the Agreement.

NOW THEREFORE, as of the Effective Date, the parties hereto agree that the
Additional L/C Issuer shall join the Agreement as an additional L/C Issuer, and
the Additional L/C Issuer hereby agrees to act as an L/C Issuer for all purposes
under, and in accordance with the terms of, the Agreement and the other Loan
Documents. As of the Effective Date, (i) all references to “L/C Issuer” in the
Agreement and the other Loan Documents shall be deemed to include the Additional
L/C Issuer in its capacity as an L/C Issuer and (ii) the Additional L/C Issuer
hereby agrees to be bound by the terms of the Agreement and the other Loan
Documents in its capacity as an L/C Issuer.

 

1  Identify any other L/C Issuers under the Credit Agreement

 

Exhibit O to Credit Agreement

-1-



--------------------------------------------------------------------------------

The notice details of the Additional L/C Issuer for the purposes of
Section 10.02 of the Agreement are as follows:

 

Address: [                                         ]
[                                         ]
[                                         ]
[                                         ] Attention:
[                                         ] Fax:
[                                         ] Tel:
[                                         ]

The provisions of Section 10.14 and Section 10.15 of the Agreement are hereby
incorporated mutatis mutandis into this Notice of Additional L/C Issuer.

[Signature pages follow]

 

Exhibit O to Credit Agreement

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Notice of Additional L/C
Issuer to be duly executed by their respective authorized officers as of the
Effective Date.

 

C&J ENERGY SERVICES LTD. By:

 

Name:

 

Title:

 

CJ LUX HOLDINGS S.À R.L By:

 

Name:

 

Title:

 

CJ HOLDING CO. By:

 

Name:

 

Title:

 

 

Exhibit O to Credit Agreement

-3-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:

 

Name:

 

Title:

 

BANK OF AMERICA, N.A., as an L/C Issuer By:

 

Name:

 

Title:

 

 

Exhibit O to Credit Agreement

-4-



--------------------------------------------------------------------------------

[                                         ]1, as an L/C Issuer By:

 

Name:

 

Title:

 

[ADDITIONAL L/C ISSUER] By:

 

Name:

 

Title:

 

 

1  Add signature blocks for any other L/C Issuers under the Credit Agreement

 

Exhibit O to Credit Agreement

-5-



--------------------------------------------------------------------------------

EXHIBIT P

FOREIGN SECURITY PRINCIPLES

Reference is made to the Credit Agreement dated as of March 24, 2015 (as amended
or otherwise modified from time to time, the “Credit Agreement”), among C&J
ENERGY SERVICES, LTD., a Bermuda exempted company (“Parent”), CJ LUX HOLDINGS
S.À R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), having its registered office at 15, rue Edward Stephen,
L-2540 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under number B190.857 (“Luxembourg Borrower”), CJ HOLDING CO., a
Delaware corporation (the “U.S. Borrower” and, together with Parent and the
Luxembourg Borrower, the “Borrowers” and each, a “Borrower”), the several banks,
financial institutions, institutional investors and other entities from time to
time parties to the Credit Agreement as lenders or holders of the Loans (the
“Lenders”) and issuers of Letters of Credit and BANK OF AMERICA, N.A., as
administrative agent (together with its successors, in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

Foreign Security Documents: The guarantees and security interests to be provided
under or pursuant to any Foreign Security Documents (as defined below) in
connection with the Credit Agreement will be given in accordance with the
security and guarantee principles set out in this Exhibit P (the “Foreign
Security Principles”). This Exhibit P addresses the manner in which the Foreign
Security Principles will impact the guarantees and security interests proposed
to be granted pursuant to and governed by the Foreign Security Documents in
relation to the Transactions. The Foreign Security Principles embody recognition
by all parties that there may be certain legal and practical difficulties in
obtaining guarantees and security interests from all Guarantors that are Foreign
Subsidiaries in jurisdictions in which such Guarantors are incorporated and/or
in which it has been agreed that such guarantees and security interests will be
granted (any documentation relating to such guarantees and security interests,
the “Foreign Security Documents”). In particular, with respect to each Foreign
Security Document: (a) any assets subject to third party arrangements, existing
on the Closing Date or at the time such assets would otherwise become
Collateral, which are permitted by the Credit Agreement and which prevent those
assets from becoming subject to a security interest will be excluded from the
Collateral in any relevant security document; (b) the Guarantors will not be
required to give guarantees or enter into security documents if it is not within
the legal capacity of the relevant Guarantor or if the same would conflict with
the fiduciary duties of those

 

Exhibit P to Credit Agreement

-6-



--------------------------------------------------------------------------------

directors or contravene any legal prohibition or would result in (or in a
material risk of) personal or criminal liability on the part of any officer as
advised by counsel;

(c) perfection of security interests, when required, and other legal formalities
will be completed as soon as practicable with commercially reasonable effort
and, in any event, within any time periods specified by applicable law in order
to ensure due perfection;

 

(d) certain supervisory board, works council or another external body’s consent
may be required by law to enable a Guarantor to provide a guarantee or security
interest in the Collateral, and such guarantee and/or security interest shall
not be required unless such consent has been received;

 

(e) a key factor in determining whether or not a guarantee or security interest
shall be taken is the applicable cost (including adverse effects on interest
deductibility and stamp duty, notarization and registration fees) which shall
not be disproportionate to the benefit to the banks of obtaining such guarantee
or security interest as reasonably determined in good faith by Parent;

 

(f) the maximum granted or secured amount may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties where the
benefit of increasing the granted or secured amount is disproportionate to the
level of such fee, taxes and duties as determined in good faith by the Parent
and, where such security interest is to be given in light of the Foreign
Security Principles, only those assets that are not Excluded Property shall be
subject to such security interest;

 

(g) where there is material incremental cost involved in creating a security
interest over all assets owned by a Guarantor in a particular category (e.g.
real estate) the principle stated at paragraph (f) above shall apply;

 

(h) it is acknowledged that in certain jurisdictions it may be either impossible
or commercially impractical to create a security interest over certain
categories of assets as reasonably determined in good faith by Parent, in which
event a security interest will not be taken over such assets consistent with
customary practice in the relevant jurisdiction;

 

(i) general statutory limitations, financial assistance, corporate benefit,
capital maintenance rules, fraudulent preference, “thin capitalisation” rules,
retention of title claims and similar principles may limit the ability of a
Foreign Subsidiary to provide a guarantee or Collateral or may require that the
guarantee or Collateral be limited by an amount or otherwise, in each case as
reasonably determined in good faith by Parent;

 

Exhibit P to Credit Agreement

-7-



--------------------------------------------------------------------------------

(j) the giving of a guarantee, the granting of a security interest or the
perfection of the security interest granted will not be required if it would
have a material adverse effect on the ability of the relevant Guarantor to
conduct its operations and business in the ordinary course as otherwise
permitted by the Loan Documents as reasonably determined in good faith by
Parent;

 

(k) to the extent possible, all security interests shall be given in favor of
the Administrative Agent; “Parallel debt” provisions will be used where
necessary and such provisions will be contained in the Credit Agreement and not
the individual security documents unless required under local laws;

 

(l) unless required to perfect the relevant security interests or to maintain
perfection thereof, to the extent possible, there should be no action required
to be taken in relation to the guarantees or security interests when any Lender
transfers any of its participation in the Credit Agreement to a new Lender;

 

(m) information, such as lists of assets, will be provided if and only to the
extent, required by local law to be provided to perfect or register the relevant
security interests and, unless required to be provided by local law more
frequently (or as otherwise agreed), will be provided annually or upon the
occurrence of an Event of Default that is continuing, as reasonably requested by
the Administrative Agent;

 

(n) unless granted under (i) a global security document governed by the law of
the jurisdiction of a Guarantor or under New York law, (ii) a pledge agreement
governed by the law of the jurisdiction of a material Restricted Subsidiary
whose equity is being pledged or (iii) as required by local law, all security
interests shall be governed by the law of the jurisdiction of incorporation of
that Guarantor or by the law of the jurisdiction where the assets are located
(as applicable) to the extent customary in the relevant jurisdiction, or (iv) in
the case of any Loan Party organized in Canada or any province or territory
thereof, as otherwise agreed by local counsel

 

(o) no security interest will be required over investments/shares in joint
ventures or Subsidiaries that are not wholly owned directly or indirectly by
Parent or the assets of joint ventures or Subsidiaries that are not Subsidiaries
that are wholly owned directly or indirectly by Parent (if so restricted or
limited under the relevant joint venture agreement, the

 

Exhibit P to Credit Agreement

-8-



--------------------------------------------------------------------------------

shareholders’ agreement or applicable law) and no joint venture or Subsidiaries
that are not Subsidiaries that are wholly owned directly or indirectly by Parent
will be required to provide a guarantee; and (p) other than by way of inclusion
in a general security agreement governed by the law of the grantor’s
jurisdiction of incorporation or formation, no security interest will be
required over investments/shares of Immaterial Subsidiaries or Unrestricted
Subsidiaries. Foreign Security Interests:

The following principles will be reflected in the terms of any foreign security
interest taken as part of this transaction:

 

(a) the security interest will be a first ranking security interest over such
present and future assets of the Guarantors, subject to liens permitted under
the Credit Agreement;

 

(b) enforcement actions pertaining to such security interest will not be
permitted to be taken by the secured parties until an Event of Default has
occurred and is continuing;

 

(c) notification of pledges over bank accounts will be given to the bank holding
the account where this is required for perfection of a security interest
provided that this is not inconsistent with Parent and its Subsidiaries
retaining control over and the ability to use freely the balance of the account
other than if an Event of Default has occurred and is continuing;

 

(d) notification of security interests in receivables to debtors and of security
interests over goods held by third parties will only be given if an Event of
Default has occurred;

 

(e) notification of security interests over insurance policies will only be
served on any insurer of Parent’s and its Subsidiaries’ assets if an Event of
Default has occurred;

 

(f) the Foreign Security Documents should only operate to create security
interests rather than to impose new commercial obligations (accordingly, the
Foreign Security Documents shall not contain any representations or undertakings
which are already included in the Credit Agreement, unless such representations
or undertakings (such as in respect of title, insurance, information or the
payment of costs) are required for the creation, perfection, protection or
enforcement of security interests and are no more onerous than any equivalent
representation or undertaking in the Credit Agreement (if applicable));

 

Exhibit P to Credit Agreement

-9-



--------------------------------------------------------------------------------

(g) in respect of share pledges, until an Event of Default has occurred and is
continuing, the pledgors shall be permitted to retain and to exercise voting
rights to any shares pledged by them in a manner which does not adversely affect
the validity or enforceability of the security interest or cause an Event of
Default to occur, and the pledgors should be permitted to pay dividends upstream
on pledged shares to the extent permitted under the Credit Agreement;

 

(h) the Administrative Agent should only be able to exercise any power of
attorney granted to it under the security documents after an Event of Default
has occurred and is continuing or after failure by a Guarantor to comply with a
further assurance or perfection obligation;

 

(i) any rights of set off will not be exercisable until an Event of Default has
occurred;

 

(j) the Foreign Security Documents should not operate so as to prevent
transactions which are not prohibited under the Credit Agreement or to require
additional consents or authorizations by the Administrative Agent or Lenders;
and

 

(k) except as required under applicable law, in the Foreign Security Documents
there will be no repetition or extension of clauses set out in the Credit
Agreement such as those relating to cost and expenses, indemnities, tax gross
up, distribution of proceeds and release or otherwise for the creation,
perfection, protection or enforcement of security interests.

Guarantee and Security Principles:

Subject to the due execution of all relevant security documents, completion of
relevant perfection formalities within statutorily prescribed time limits,
payment of all registration fees and documentary taxes, any other rights arising
by operation of law, obtaining any relevant foreign legal opinions and subject
to any qualifications which may be set out in the Loan Documents and any
relevant legal opinions obtained and subject to the requirements of the Foreign
Security Principles, the Administrative Agent shall:

 

(i) receive the benefit of (A) an upstream, cross-stream and downstream
Guarantee from each Guarantor and (B) a security interest granted over
substantially all of the assets of each Guarantor to secure all its liabilities
under the Loan Documents, in each case in accordance with the Foreign Security
Principles; and

 

(ii) in the case of those security documents creating pledges or charges over
shares in a Guarantor) obtain a first priority valid security interest or

 

Exhibit P to Credit Agreement

-10-



--------------------------------------------------------------------------------

analogous or equivalent security interest over all of the shares in issue at any
time in that Guarantor which are owned by another Guarantor or a Borrower. Such
security document shall be governed by the laws of the jurisdiction in which
such Guarantor whose shares are being pledged is incorporated.

 

Exhibit P to Credit Agreement

-11-